Exhibit 10.1

 

Execution Version

 

 

 

CREDIT AGREEMENT

 

dated as of

 

December 16, 2011

 

among

 

HMS HOLDINGS CORP.,

 

The GUARANTORS Party Hereto,

 

The LENDERS Party Hereto

 

and

 

CITIBANK, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

$450,000,000



--------------------------------------------------------------------------------

 

CITIGROUP GLOBAL MARKETS INC.,
J.P. MORGAN SECURITIES LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners

 

Bank of America, N.A.,

JPMorgan Chase Bank, N.A.

Mizuho Corporate Bank, Ltd.

RBS Citizens, N.A.

TD Bank, N.A.
as Co-Syndication Agents

 

SunTrust Bank,
as Documentation Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

 

 

DEFINITIONS

 

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Terms Generally

24

SECTION 1.03.

Accounting Terms; GAAP

24

 

 

 

 

ARTICLE II

 

 

 

 

 

THE CREDITS

 

 

 

 

SECTION 2.01.

Commitments

25

SECTION 2.02.

Loans and Borrowings

25

SECTION 2.03.

Requests for Borrowings

26

SECTION 2.04.

Swingline Loans

26

SECTION 2.05.

Letters of Credit

27

SECTION 2.06.

Funding of Borrowings

31

SECTION 2.07.

Interest Elections

31

SECTION 2.08.

Termination and Reduction of the Commitments

32

SECTION 2.09.

Repayment of Loans; Evidence of Debt

32

SECTION 2.10.

Prepayment of Loans

34

SECTION 2.11.

Fees

35

SECTION 2.12.

Interest

36

SECTION 2.13.

Alternate Rate of Interest

36

SECTION 2.14.

Increased Costs

37

SECTION 2.15.

Break Funding Payments

38

SECTION 2.16.

Taxes

38

SECTION 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

40

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders

42

SECTION 2.19.

Increase in Commitments

42

SECTION 2.20.

Defaulting Lenders

44

SECTION 2.21.

Extension Offers

46

 

 

 

 

ARTICLE III

 

 

 

 

 

GUARANTEE

 

 

 

 

SECTION 3.01.

Guarantee

48

SECTION 3.02.

Obligations Unconditional

48

SECTION 3.03.

Reinstatement

48

SECTION 3.04.

Subrogation

49

SECTION 3.05.

Remedies

49

SECTION 3.06.

Instrument for the Payment of Money

49

SECTION 3.07.

Continuing Guarantee

49

SECTION 3.08.

Rights of Contribution

49

SECTION 3.09.

General Limitation on Guaranteed Obligations

50

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

ARTICLE IV

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 4.01.

Organization; Powers

50

SECTION 4.02.

Authorization; Enforceability

50

SECTION 4.03.

Governmental Approvals; No Conflicts

50

SECTION 4.04.

Financial Condition; No Material Adverse Change; No Default

50

SECTION 4.05.

Properties

51

SECTION 4.06.

Litigation and Environmental Matters

51

SECTION 4.07.

Compliance with Laws and Contractual Obligations

52

SECTION 4.08.

Investment Company Act Status

52

SECTION 4.09.

Taxes

52

SECTION 4.10.

ERISA

52

SECTION 4.11.

Disclosure

52

SECTION 4.12.

Use of Credit

53

SECTION 4.13.

Labor Matters

53

SECTION 4.14.

Indebtedness

53

SECTION 4.15.

Liens

53

SECTION 4.16.

Subsidiaries

53

SECTION 4.17.

Solvency

53

SECTION 4.18.

[Reserved]

53

SECTION 4.19.

Anti-Terrorism Laws

53

SECTION 4.20.

Security Documents

54

 

 

 

 

ARTICLE V

 

 

 

 

 

CONDITIONS

 

 

 

 

SECTION 5.01.

Conditions of Initial Credit Extensions

54

SECTION 5.02.

Each Credit Event

56

 

 

 

 

ARTICLE VI

 

 

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

SECTION 6.01.

Financial Statements and Other Information

57

SECTION 6.02.

Notices of Material Events

58

SECTION 6.03.

Existence; Conduct of Business

58

SECTION 6.04.

Payment of Taxes and Other Obligations

58

SECTION 6.05.

Maintenance of Properties

58

SECTION 6.06.

Maintenance of Insurance

58

SECTION 6.07.

Books and Records

58

SECTION 6.08.

Inspection Rights

59

SECTION 6.09.

Lender Meetings

59

SECTION 6.10.

[Reserved].

59

SECTION 6.11.

Compliance with Laws and Contractual Obligations

59

SECTION 6.12.

Use of Proceeds and Letters of Credit

59

SECTION 6.13.

Additional Guarantors; Further Assurances

59

 

 

 

 

ARTICLE VII

 

 

 

 

 

NEGATIVE COVENANTS

 

 

 

 

SECTION 7.01.

Indebtedness

60

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 7.02.

Liens

61

SECTION 7.03.

Mergers, Consolidations, Etc.

62

SECTION 7.04.

Dispositions

62

SECTION 7.05.

Lines of Business

63

SECTION 7.06.

Investments and Acquisitions

63

SECTION 7.07.

Restricted Payments

64

SECTION 7.08.

Transactions with Affiliates

64

SECTION 7.09.

Restrictive Agreements

64

SECTION 7.10.

Swap Agreements

65

SECTION 7.11.

Financial Covenants

65

SECTION 7.12.

Sale-Leasebacks

65

SECTION 7.13.

Modifications of Organizational Documents and Certain Other Agreements

65

SECTION 7.14.

Prepayments, Etc. of Certain Indebtedness

66

SECTION 7.15.

Fiscal Year

66

 

 

 

 

ARTICLE VIII

 

 

 

 

 

EVENTS OF DEFAULT

 

 

 

 

SECTION 8.01.

Events of Default

66

 

 

 

 

ARTICLE IX

 

 

 

 

 

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

 

 

 

SECTION 9.01.

Appointment and Authority

68

SECTION 9.02.

Administrative Agent and Collateral Agent Individually

68

SECTION 9.03.

Duties of the Administrative Agent and Collateral Agent; Exculpatory Provisions

69

SECTION 9.04.

Reliance by Administrative Agent and Collateral Agent

69

SECTION 9.05.

Delegation of Duties

70

SECTION 9.06.

Resignation of Administrative Agent and Collateral Agent

70

SECTION 9.07.

Non-Reliance on Administrative Agent and Collateral Agent and Other Lender
Parties

71

SECTION 9.08.

Withholding Taxes

72

 

 

 

 

ARTICLE X

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

SECTION 10.01.

Notices

72

SECTION 10.02.

Posting of Approved Electronic Communications

74

SECTION 10.03.

[Reserved]

74

SECTION 10.04.

Treatment of Information

75

SECTION 10.05.

Waivers; Amendments

76

SECTION 10.06.

Expenses; Indemnity; Damage Waiver

77

SECTION 10.07.

Successors and Assigns

78

SECTION 10.08.

Survival

81

SECTION 10.09.

Counterparts; Integration; Effectiveness

81

SECTION 10.10.

Severability

81

SECTION 10.11.

Right of Setoff

81

SECTION 10.12.

Governing Law; Jurisdiction; Consent to Service of Process

82

SECTION 10.13.

WAIVER OF JURY TRIAL

82

SECTION 10.14.

Headings

82

SECTION 10.15.

Confidentiality

82

SECTION 10.16.

USA PATRIOT Act

83

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 10.17.

No Advisory or Fiduciary Responsibility

83

SECTION 10.18.

Interest Rate Limitation

84

 

 

 

SCHEDULE 1.01

—

Commitments

 

SCHEDULE 1.02

—

Immaterial Subsidiaries

 

SCHEDULE 4.06(a)

—

Litigation

 

SCHEDULE 4.06(b)

—

Disclosed Matters

 

SCHEDULE 4.16

—

Subsidiaries

 

SCHEDULE 7.01

—

Existing Indebtedness

 

SCHEDULE 7.02

—

Existing Liens

 

SCHEDULE 7.06

—

Existing Investments

 

SCHEDULE 7.09

—

Restrictive Agreements

 

 

 

 

 

EXHIBIT A

—

Form of Assignment and Assumption

 

EXHIBIT B-1

—

Form of Revolving Credit Note

 

EXHIBIT B-2

—

Form of Term Loan Note

 

EXHIBIT B-3

—

Form of Swingline Loan Note

 

EXHIBIT C

—

Form of Security Agreement

 

EXHIBIT D

—

Form of Subsidiary Joinder Agreement

 

EXHIBIT E

—

Form of Opinion of Counsel to the Loan Parties

 

EXHIBIT F-1

—

Form of Perfection Certificate

 

EXHIBIT F-2

—

Form of Perfection Certificate Supplement

 

EXHIBIT G

—

Form of Solvency Certificate

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of December 16, 2011, among HMS HOLDINGS CORP., the
GUARANTORS party hereto, the LENDERS party hereto, and CITIBANK, N.A., as
Administrative Agent.

 

The Borrower (as hereinafter defined) has requested that the Lenders (as so
defined) extend credit to it in an aggregate principal or face amount of up to
$450,000,000 for the purposes specified herein.  The Lenders are prepared to
extend such credit upon the terms and conditions hereof, and, accordingly, the
parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.         Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired Business” means the outstanding shares of HDI acquired pursuant to the
Agreement and Plan of Merger.

 

“Acquired Business Material Adverse Effect” means any event, development, state
of facts, change or effect (each, a “Change”), that, individually or in the
aggregate with any other Changes, has or would reasonably be expected to have a
material adverse effect on (i) the business, financial condition or results of
operations of HDI and its subsidiaries, taken as a whole or (ii) the ability of
HDI and its subsidiaries, taken as a whole, to perform their respective
obligations under the Agreement and Plan of Merger or to consummate the HDI
Acquisition or the other transactions contemplated by the Agreement and Plan of
Merger; provided, that, in the case of preceding clause (i) only, no Change to
the extent attributable to or related to any of the following shall be taken
into account when determining whether an “Acquired Business Material Adverse
Effect” has occurred, or would reasonably be expected to occur: (A) conditions
(or Changes after November 7, 2011 (the “Execution Date”) in such conditions) in
the industry in which HDI or any of its subsidiaries operate, (B) general
economic conditions (or Changes after the Execution Date in such conditions)
within the United States or any other country, (C) conditions (or Changes after
the Execution Date in such conditions) in the securities markets, credit
markets, currency markets or other financial markets in the United States or any
other country, (D) political conditions (or Changes after the Execution Date in
such conditions) in the United States or any other country or acts of war,
sabotage or terrorism (including any escalation or general worsening of any such
acts of war, sabotage or terrorism) in the United States or any other country,
(E) earthquakes, hurricanes, tsunamis, tornadoes, floods, mudslides, wild fires
or other natural disasters, weather conditions and other force majeure events in
the United States or any other country, (F) the public announcement of the
Agreement and Plan of Merger or the pendency of the transactions contemplated
thereby, (G) any actions taken or the failure to take any action, in each case,
which the Borrower and the Arrangers have approved, consented to or requested or
any actions of the Borrower or any of its controlled affiliates which the
Arrangers have approved, consented to or requested, (H) changes in any federal,
state, local, municipal, foreign or other law, statute, constitution,
resolution, ordinance, code, order, edict, decree, rule or regulation issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any supranational, national, state, municipal, local or
foreign government, any instrumentality, subdivision, court, administrative
agency or commission thereof or other governmental authority or instrumentality
or other legal or regulatory conditions (or the interpretation thereof) or
changes in United States generally accepted accounting principles or other
accounting standards (or the interpretation thereof), (I) any failure by HDI or
its subsidiaries to meet any internal budgets, plans or forecasts of its
revenues, earnings or other financial performance or results of operations (but
not, in each case, the underlying cause of such failures, unless the underlying
cause of such failures would otherwise be excepted from this definition), and
(J) any immaterial claims, suits, actions or proceedings made or brought by any
of the current or former stockholders of HDI (on their own behalf or on behalf
of HDI) against HDI in connection with the HDI Acquisition or any other
transactions contemplated by the Agreement and Plan of Merger; provided that the
exceptions set forth in clauses (A) through (D) and clause (H) shall not apply
to the extent that HDI and its subsidiaries, taken as a whole, are
disproportionately affected thereby relative to other companies in the same
industries in which HDI and its subsidiaries operate.

 

--------------------------------------------------------------------------------


 

“Acquisition” means the acquisition by the Borrower or any other Loan Party of
(a) all of the Capital Stock of any other Person, (b) all or substantially all
of the assets of any other Person or (c) assets constituting one or more
divisions, lines of business or business units of any other Person.

 

“Activities” has the meaning specified in Section 9.02(b).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means Citi, in its capacity as administrative agent for
the Lenders hereunder, and each other person appointed as the successor pursuant
to Section 10.07.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% and (c) the one-month LIBO Rate
(determined as of such day) plus 1.00%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Agent’s Group” has the meaning specified in Section 9.02(b).

 

“Agreement and Plan of Merger” means the agreement and plan of merger dated as
of November 7, 2011 among the Borrower, HDI and the other persons party thereto.

 

“Anti-Terrorism Laws” means any Requirement of Law related to terrorism
financing or money laundering including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(“USA PATRIOT Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive
Order 13224 (effective September 24, 2001).

 

“Applicable Percentage” means (a) with respect to any Revolving Credit Lender
for purposes of Sections 2.04 or 2.05 or in respect of any indemnity claim under
Section 10.06(b) arising out of an action or omission of the Swingline Lender or
the Issuing Lender under this Agreement, the percentage of the total Revolving
Credit Commitments represented by such Revolving Credit Lender’s Revolving
Credit Commitment, and (b) with respect to any Lender in respect of any
indemnity claim under Section 10.06(b) arising out of an action or omission of
the Administrative Agent under this Agreement, the percentage of the total
Commitments or Loans of both Classes hereunder represented by the aggregate
amount of such Lender’s Commitments or Loans of both Classes hereunder.  With
respect to the Revolving Credit Lenders, if the Revolving Credit Commitments
have terminated or expired, the Applicable Percentages shall be determined on
the basis of the percentage of the total Revolving Credit Exposures represented
by such Revolving Credit Lender’s Revolving Credit Exposure.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, the applicable rate per annum set forth below under the caption “ABR
Spread” or “Eurodollar Spread,” respectively, based upon the Consolidated
Leverage Ratio as of the most recent determination date; provided that from the
Effective Date until the delivery of the Borrower’s consolidated financial
statements for the year ending on or nearest to December 31, 2011, the
“Applicable Rate” shall be the applicable rate per annum set forth below in
Level I:

 

2

--------------------------------------------------------------------------------


 

Consolidated Leverage
Ratio

 

ABR
Spread

 

Eurodollar
Spread

 

Level I

 

 

 

 

 

 

 

 

 

 

 

Greater than 1.50:1.00

 

2.00

%

3.00

%

 

 

 

 

 

 

Level II

 

 

 

 

 

 

 

 

 

 

 

Greater than 1.00:1.00 but less than or equal to 1.50:1.00

 

1.50

%

2.50

%

 

 

 

 

 

 

Level III

 

 

 

 

 

 

 

 

 

 

 

Less than or equal to 1.00:1.00

 

1.00

%

2.00

%

 

For purposes of the foregoing, (i) the Consolidated Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Borrower based upon the
Borrower’s consolidated financial statements delivered pursuant to
Section 6.01(a) or (b) (and the related compliance certificate delivered
pursuant to Section 6.01(c)), and (ii) each change in the Applicable Rate
resulting from a change in the Consolidated Leverage Ratio shall be effective
during the period commencing on and including the date three Business Days after
delivery to the Administrative Agent of such consolidated financial statements
and compliance certificate indicating such change and ending on the date
immediately preceding the effective date of the next such change; provided that
the Consolidated Leverage Ratio shall be deemed to be in Level I (A) at any time
that an Event of Default shall have occurred and be continuing or (B) if the
Borrower fails to deliver the consolidated financial statements (and related
compliance certificate) required to be delivered by it pursuant to
Section 6.01(a), (b) and/or (c), during the period from the expiration of the
time for delivery thereof specified in such sections until such financial
statements and compliance certificate are delivered.

 

In the event that the Administrative Agent and the Borrower determine that any
financial statements previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable ABR Rate for any period (an “Applicable
Period”) than the Applicable Rate actually applied for such Applicable Period,
then (i) the Borrower shall as soon as practicable deliver to the Administrative
Agent the corrected financial statements for such Applicable Period, (ii) the
Applicable Rate shall be determined as if the applicable level for such higher
Applicable Rate were applicable for such Applicable Period, and (iii) the
Borrower shall within three (3) Business Days of demand thereof by the
Administrative Agent pay to the Administrative Agent the accrued additional
amount owing as a result of such increased Applicable Rate for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with this Agreement.  This paragraph shall not limit the rights of
the Administrative Agent and Lenders with respect to Section 2.12(c) and
Article VIII.  The Borrower’s obligations under this paragraph shall survive the
termination of the Commitments and the repayment in cash in full of all other
Obligations hereunder for the limited period ending on the date that is the
later to occur of (x) one year following the date upon which such termination
and repayment occurred and (y) two months following the date upon which the
Borrower’s annual audited financial statements, which include the period during
which such termination and repayment occurred, become publicly available.

 

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
letter of credit request, swing loan request, notice of conversion or
continuation, and any other notice, demand, communication, information, document
and other material relating to a request for a new, or a conversion of an
existing, Borrowing, (ii) any notice pursuant to Section 2.10 and any other
notice relating to the payment of any principal or other amount due under any
Loan Document prior to the scheduled date therefor, (iii) all notices of any
Default or Event of Default and (iv) any notice, demand, communication,
information, document and other material required to be delivered to satisfy any
of the conditions set forth in Article V or any other condition to any Borrowing
or other extension of credit hereunder or any condition precedent to the
effectiveness of this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Approved Electronic Platform” has the meaning specified in Section 10.02(a).

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Arrangers” means Citigroup Global Markets Inc., J.P. Morgan Securities LLC and
Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Asset Sale” means any Disposition of property or series of related Dispositions
of property (excluding any such Disposition permitted by clauses (a), (b),
(c) and (d) of Section 7.04) which yields gross proceeds to the Borrower or any
of its Subsidiaries (valued at the initial principal amount thereof in the case
of non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$2,500,000.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.07), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Available Amount” means, at any time, an amount, not less than zero in the
aggregate, determined on a cumulative basis, equal to, without duplication:

 

(a)           the Cumulative Retained Excess Cash Flow Amount at such time, plus

 

(b)           the amount of cash and Cash Equivalents received from Equity
Issuances (plus any proceeds of the exercise of warrants or options or
restricted stock described in the parenthetical to clause (a)(ii) in the
definition of Equity Issuance exercised in respect of Capital Stock) after the
Effective Date and Not Otherwise Applied, minus

 

(c)           any amount of the Available Amount used to make Investments
pursuant to Section 7.06(h) after the Effective Date and prior to such time,
minus

 

(d)           any amount of the Available Amount used to make Restricted
Payments pursuant to Section 7.07(b) after the Effective Date and prior to such
time, minus

 

(e)           any amount of the Available Amount used to make payments or
distributions in respect of Junior Financings pursuant to Section 7.14 after the
Effective Date and prior to such time.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means HMS Holdings Corp., a New York corporation.

 

“Borrowing” means (a) all ABR Loans (other than Swingline Loans) of the same
Class made, converted or continued on the same date, (b) all Eurodollar Loans of
the same Class that have the same Interest Period or (c) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

4

--------------------------------------------------------------------------------


 

“Capital Expenditures” means, for any period, expenditures (including the
aggregate amount of Capital Lease Obligations incurred during such period) made
by the Borrower or any of its Subsidiaries to acquire or construct fixed assets,
plant and equipment (including renewals, improvements and replacements, but
excluding repairs) during such period computed in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (and “Cash Collateralization” has a
corresponding meaning).

 

“Cash Equivalent” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within two years from the date of acquisition thereof;

 

(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(c)           investments in certificates of deposit, bank notes, deposit notes,
banker’s acceptances, overnight deposits and time deposits maturing within
180 days from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) of this definition and
entered into with a financial institution satisfying the criteria described in
clause (c) of this definition;

 

(e)           money market funds that (i) comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940, (ii) have the highest
rating obtainable from S&P or from Moody’s and (iii) have portfolio assets of at
least $5,000,000,000; and

 

(f)            readily marketable direct obligations issued by any state,
commonwealth or territory of the United States of America or any political
subdivision or taxing authority thereof having one of the two highest rating
categories obtainable from either Moody’s or S&P with maturities of 24 months or
less from the date of acquisition.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of shares representing more than 30% of the aggregate ordinary
voting power represented by the issued and outstanding Capital Stock of the
Borrower; or (b) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Borrower by Persons who were neither
(i) nominated by the board of directors of the Borrower nor (ii) appointed by
directors so nominated.

 

5

--------------------------------------------------------------------------------


 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Lender
(or, for purposes of Section 2.14(b), by any lending office of such Lender or by
such Lender’s or the Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives concerning
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority) of the United States financial regulatory
authorities shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

 

“Citi” means Citibank, N.A.

 

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans, Term
Loans, Incremental Revolving Loans, Incremental Term Loans, Extended Revolving
Credit Loan, Extended Term Loans or Swingline Loans and, when used in reference
to any Commitment, refers to whether such Commitment is a Revolving Credit
Commitment, Term Loan Commitment or Incremental Term Loan Commitment.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means the Security Agreement Collateral, the Mortgaged Property,
and all property of any kind and nature subject or purported to be subject from
time to time to a lien pursuant to any Security Document.

 

“Collateral Agent” means Citi in its capacity as collateral agent for the
Lenders.

 

“Commitment” means a Revolving Credit Commitment, a Term Loan Commitment or a
Letter of Credit Commitment, or any combination thereof (as the context
requires).

 

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents, including, without
limitation, all Approved Electronic Communications.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of:

 

(a)           (i)            income tax expense,

 

(ii)           Consolidated Interest Expense, amortization or writeoff of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness (including the Loans),

 

(iii)          depreciation and amortization expense, including amortization of
intangibles (including, but not limited to, goodwill) and organization costs,

 

(iv)          non-cash expenses or losses (including any non-cash stock-based
compensation expense relating to stock options and restricted stock granted to
employees or directors),

 

(v)           restructuring charges or reserves,

 

(vi)          synergies projected by the Borrower in good faith to be realized
as a result of actions taken or to be taken in connection with the Transactions
or any Permitted Acquisition (calculated on a Pro Forma Basis as

 

6

--------------------------------------------------------------------------------


 

though such items had been realized on the first day of such period) and;
provided that (x) the aggregate amount of add backs made pursuant to this clause
(vi) shall not exceed an amount equal to 10% of Consolidated EBITDA for the
period of four consecutive fiscal quarters most recently ended prior to the
determination date (without giving effect to any adjustments pursuant to this
clause (vi), but after giving Pro Forma Effect to any Material Acquisition or
Material Disposition) and (y)(A) such add backs shall be net of the amount of
actual benefits realized during such period that are otherwise included in the
calculation of Consolidated EBITDA from such actions, (B) a duly completed
certificate signed by a Responsible Officer of the Borrower shall be delivered
to the Administrative Agent together with the certificate required to be
delivered pursuant to Section 6.01(c), certifying that (i) such synergies are
reasonably anticipated to be realized within the timeframes set forth in clauses
(I) and (II) below and factually supportable as determined in good faith by the
Borrower, and (ii) such actions have been taken or are to be taken within (I) in
the case of any such synergies in connection with the Transactions, 12 months
after the Effective Date and (II) in all other cases, within 12 months after the
consummation of the acquisition or implementation of such initiative relating to
such acquisition, which is expected to result in such synergies, (C) no
synergies shall be added pursuant to this clause (vi) to the extent duplicative
of any expenses or charges otherwise added to calculate Consolidated EBITDA,
whether through a pro forma adjustment or otherwise, for such period and
(D) projected amounts of synergies (and not yet realized) may no longer be added
in calculating Consolidated EBITDA pursuant to this clause (vi) to the extent
occurring more than four full fiscal quarters after the specified action taken
in order to realize such synergies and

 

(vii)         cash Transaction Costs, and minus

 

(b)           (i)            to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (x) extraordinary or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of business)
and (y) other non-cash income and

 

(ii)           cash payments made during such period in respect of items
described in clause (a)(iv) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were reflected as a charge in the statement
of Consolidated Net Income, all as determined on a consolidated basis;

 

provided that for any determination of the Consolidated Leverage Ratio,
Consolidated Secured Leverage Ratio or the Consolidated Interest Coverage Ratio,
(I) Consolidated EBITDA for the fiscal quarter ended December 31, 2010 shall be
$35,000,000, (II) Consolidated EBITDA for the fiscal quarter ended March 31,
2011 shall be $29,200,000, (III) Consolidated EBITDA for the fiscal quarter
ended June 30, 2011 shall be $32,700,000 and (IV) Consolidated EBITDA for the
fiscal quarter ended September 30, 2011 shall be $32,900,000.

 

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) for any determination
of the Consolidated Leverage Ratio, Consolidated Secured Leverage Ratio or
Consolidated Interest Coverage Ratio, (x) if at any time during such Reference
Period or subsequent to such Reference Period and on or prior to or
simultaneously with the date of determination the Borrower or any Subsidiary
shall have made any Material Disposition, Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference Period
and (y) if during such Reference Period or subsequent to such Reference Period
and on or prior to or simultaneously with the date of determination the Borrower
or any Subsidiary shall have made a Material Acquisition (including the HDI
Acquisition), Consolidated EBITDA for such Reference Period shall be calculated
after giving Pro Forma Effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period.  As used in this definition,
“Material Acquisition” means any Acquisition that involves the payment of
consideration by the Borrower and its Subsidiaries in excess of $5,000,000; and
“Material Disposition” means any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of $5,000,000.

 

“Consolidated Funded Debt” means, at any date, all Indebtedness of the Borrower
and its Subsidiaries that matures more than one year from the date of its
creation or matures within one year from such date but is renewable or
extendible, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year

 

7

--------------------------------------------------------------------------------


 

from such date, including all current maturities and current sinking fund
payments in respect of such Indebtedness whether or not required to be paid
within one year from the date of its creation and, in the case of the
Borrower, Indebtedness in respect of the Loans, determined on a consolidated
basis in accordance with GAAP, it being understood that any Indebtedness of such
Person in respect of the undrawn portion of any letter of credit shall not
constitute Consolidated Funded Debt of such Person.

 

“Consolidated Interest Coverage Ratio” means, at any date, the ratio of
(a) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Borrower ended on or most recently ended prior to such date, to
(b) Consolidated Interest Expense for such period.

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP) determined on a consolidated basis in accordance with GAAP; provided
that, for purposes of calculating the Consolidated Interest Coverage Ratio for
the Reference Periods ending December 31, 2011, March 31, 2012 and June 30,
2012, Consolidated Interest Expense shall be calculated as follows:  (i) for the
Reference Period ending December 31, 2011, Consolidated Interest Expense shall
be determined by multiplying (A) the product of Consolidated Interest Expense
for the period beginning on the Effective Date and ending December 31, 2011
times a fraction the numerator of which is 92 and the denominator of which is
the number of days from and including the Effective Date to and including
December 31, 2011 (the “Fourth Quarter 2011 Interest Expense”) by (B) 4,
(ii) for the Reference Period ending March 31, 2012, Consolidated Interest
Expense shall be determined by multiplying the sum of the Fourth Quarter 2011
Interest Expense plus Consolidated Interest Expense for the fiscal quarter
ending March 31, 2012 by 2, (iii) for the Reference Period ending June 30, 2012,
Consolidated Interest Expense shall be determined by multiplying the sum of the
Fourth Quarter 2011 Interest Expense plus Consolidated Interest Expense for the
two fiscal quarters ending June 30, 2012 by 4/3 and (iv) for the Reference
Period ending September 30, 2012, Consolidated Interest Expense shall be the sum
of the Fourth Quarter 2011 Interest Expense plus Consolidated Interest Expense
for the three fiscal quarters ending September 30, 2012.

 

“Consolidated Leverage Ratio” means, at any date, the ratio of (a) the aggregate
principal amount of all Consolidated Funded Debt on such date to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Borrower ended on or most recently ended prior to such date.

 

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or loss) of any Person (other than a Subsidiary of the Borrower) in which the
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions, and (b) the
undistributed earnings of any Subsidiary of the Borrower (other than a Loan
Party) to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

 

“Consolidated Secured Leverage Ratio” means, at any date, the ratio of (a) the
aggregate principal amount of all Consolidated Funded Debt secured by a Lien on
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower ended on or most recently ended prior to such date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

8

--------------------------------------------------------------------------------


 

“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount,
determined on a cumulative basis equal to the aggregate cumulative sum of Excess
Cash Flow Not Otherwise Applied for each Fiscal Year (but not less than zero
with respect to any Fiscal Year) ending after the Effective Date and prior to
such date.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both, would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, at any time, a Lender as to which the Administrative
Agent has notified the Borrower that (i) such Lender has failed for three or
more Business Days to comply with its obligations under this Agreement to make a
Loan, make a payment to the Issuing Lender in respect of a LC Disbursement or
make a payment to the Swingline Lender in respect of a Swingline Loan (each, a
“funding obligation”), (ii) such Lender has notified the Administrative Agent,
or has stated publicly, that it will not comply with any such funding obligation
hereunder, or has defaulted on its funding obligations under any other loan
agreement or credit agreement, (iii) such Lender has, for three or more Business
Days, failed to confirm in writing to the Administrative Agent, in response to a
written request of the Administrative Agent, that it will comply with its
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (iii) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (iv) a Lender
Insolvency Event has occurred and is continuing with respect to such Lender
(provided that neither the reallocation of funding obligations provided for in
Section 2.20 as a result of a Lender’s being a Defaulting Lender nor the
performance by a Non-Defaulting Lender of such reallocated funding obligations
will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender).  Any determination that a Lender is a Defaulting Lender
under clauses (i) through (iv) above will be made by the Administrative Agent in
its sole discretion acting in good faith.  The Administrative Agent will
promptly send to all parties hereto a copy of any notice to the Borrower
provided for in this definition.

 

“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule 4.06(a) and the environmental matters disclosed in Schedule 4.06(b).

 

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof
(excluding the sale by the Borrower of its own Indebtedness or Capital Stock).

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower organized or
incorporated under the laws of the United States of America, any state thereof
or the District of Columbia.

 

“Do Not Have Unreasonably Small Capital” means that the Borrower and its
Subsidiaries taken as a whole is a going concern and has sufficient capital to
ensure that it will continue to be a going concern for such period.

 

“ECF Percentage” means, for any Fiscal Year, (a) 50% if the Consolidated
Leverage Ratio as of the last day of such Fiscal Year is greater than or equal
to 1.50 to 1.00, (b) 25% if the Consolidated Leverage Ratio as of the last day
of such Fiscal Year is less than 1.50 to 1.00 but greater than or equal to 1.00
to 1.00 and (c) 0% if the Consolidated Leverage Ratio as of the last day of such
Fiscal Year is less than 1.00 to 1.00.

 

“Effective Date” means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 10.05).

 

“Embargoed Person” shall mean any party that (i) is publicly identified on the
most current list of “Specially Designated Nationals and Blocked Persons”
published by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) or resides, is organized or chartered, or has a place of business in a
country or territory subject to OFAC sanctions or embargo programs or (ii) is
publicly identified as prohibited from doing business with the United States
under the International Emergency Economic Powers Act, the Trading With the
Enemy Act, or any other Requirement of Law.

 

9

--------------------------------------------------------------------------------


 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Issuance” means (a) any issuance or sale by the Borrower or any of its
Subsidiaries after the date hereof of (i) any of its Capital Stock, (ii) any
warrants or options exercisable in respect of its Capital Stock (other than any
warrants, options or restricted stock issued to directors, officers, employees
or consultants of the Borrower or any of its Subsidiaries pursuant to benefit
plans established in the ordinary course of business and any Capital Stock of
the Borrower issued upon the exercise of such warrants or options) or (iii) any
other security or instrument representing an equity interest (or the right to
obtain any equity interest, other than convertible debt) in the Borrower or any
of its Subsidiaries or (b) the receipt by the Borrower or any of its
Subsidiaries after the date hereof of any capital contribution (whether or not
evidenced by any equity security issued by the recipient of such contribution);
provided that Equity Issuance shall not include (v) any such issuance or sale by
any Subsidiary of the Borrower to the Borrower or any Subsidiary of the
Borrower, (w) any capital contribution by the Borrower or any Subsidiary of the
Borrower to any Subsidiary of the Borrower, (x) any such issuance under any
Plan, or (y) any such issuance of Capital Stock of the Borrower as consideration
for any Acquisition permitted under Section 7.06(g), or (z)(i) any issuance of
mandatorily redeemable preferred Capital Stock or (ii) Capital Stock that is
convertible into or exchangeable for Indebtedness.

 

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of Capital Stock of any class or type of such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) a
determination that any Plan is, or is expected to be, in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (e) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (f) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan or the occurrence of any event or condition
which could reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan; (g) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (h) the withdrawal of the Borrower or any of its ERISA
Affiliates from a Plan subject to Section 4063 of ERISA during a plan year in
which such entity was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; or (i) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,

 

10

--------------------------------------------------------------------------------


 

concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 305 of ERISA); (j) a
failure to make a required contribution to a Multiemployer Plan or (k) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to the Borrower.

 

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VIII.

 

“Excess Cash Flow” shall mean, for any Fiscal Year of the Borrower, the sum of
(i) Consolidated Net Income for such Fiscal Year of the Borrower as shown on the
financial statements for such Fiscal Year delivered pursuant to
Section 6.01(a) plus (ii) an amount equal to the amount of all non-cash charges
to the extent deducted in determining Consolidated Net Income for such Fiscal
Year, plus (iii) decreases in Working Capital for such Fiscal Year, minus,
without duplication:

 

(a)           scheduled principal payments in respect of Indebtedness of the
Borrower or any Subsidiary, in each case made with Internally Generated Cash
during such Fiscal Year; minus

 

(b)           Capital Expenditures, Permitted Acquisitions and Investments
permitted by Section 7.06(h), in each case made with Internally Generated Cash
during such Fiscal Year; minus

 

(c)           increases to Working Capital for such Fiscal Year; minus

 

(d)           without duplication of amounts deducted from Excess Cash Flow in
the prior Fiscal Year or such Fiscal Year, to the extent set forth in a
certificate of a Responsible Officer delivered to the Administrative Agent at or
before the time the certificate required to be delivered pursuant to
Section 6.01(c), the aggregate amount that shall be required to be paid in cash
in respect of Capital Expenditures to be made by the Borrower or any Subsidiary
during the 90 days following such Excess Cash Flow Period pursuant to binding
contracts (the “Contract Amount”) entered into prior to or during such Fiscal
Year; provided that to the extent the aggregate amount of Internally Generated
Cash actually utilized to finance such Capital Expenditures during such 90-day
period is less than the Contract Amount, the amount of such shortfall shall be
added to Excess Cash Flow for the Excess Cash Flow Period following such Excess
Cash Flow Period.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) taxes imposed on or measured by its net income (however
denominated) and franchise taxes imposed on it, in each case, by a jurisdiction
as a result of such recipient being organized or having its principal office or
applicable Lending Office in such jurisdiction or as a result of any other
present or former connection between such recipient and such jurisdiction (other
than any connection arising solely from such recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to, and/or enforced, any Loan Documents), (b) any branch
profits tax under Section 884(a) of the Code, or any similar tax, imposed by any
jurisdiction described in clause (a), (c) in the case of a Non-U.S. Lender
(other than an assignee pursuant to a request by the Borrower under
Section 2.18(b)), any U.S. federal withholding tax that is imposed on amounts
payable to such Non-U.S. Lender pursuant to Requirements of Law in effect at the
time such Non-U.S. Lender becomes a party to this Agreement (or designates a new
lending office), except to the extent that such Non-U.S. Lender (or its
assignor, if any) was entitled, immediately prior to the designation of such new
lending office (or assignment), to receive additional amounts with respect to
such withholding tax pursuant to Section 2.16 (a) or (c), (d) any United States
federal withholding tax imposed pursuant to FATCA and (e) any withholding taxes
attributable to the failure of a Lender to comply with Section 2.16(e).

 

11

--------------------------------------------------------------------------------


 

“Extended Revolving Credit Commitment” shall have the meaning assigned to such
term in Section 2.21(a).

 

“Extended Revolving Credit Facility” shall have the meaning assigned to such
term in Section 2.21(a).

 

“Extended Revolving Credit Loans” shall have the meaning assigned to such term
in Section 2.21(a).

 

“Extended Term Loan Facility” shall have the meaning assigned to such term in
Section 2.21(a).

 

“Extended Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).

 

“Extending Revolving Credit Lender” shall have the meaning assigned to such term
in Section 2.21(a).

 

“Extending Term Lender” shall have the meaning assigned to such term in
Section 2.21(a).

 

“Extension” shall have the meaning assigned to such term in Section 2.21(a).

 

“Extension Offer” shall have the meaning assigned to such term in
Section 2.21(a).

 

“Fair Value” means the amount at which the assets (both tangible and
intangible), in their entirety, of the Borrower and its Subsidiaries taken as a
whole would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

 

“FATCA” means current Sections 1471 through 1474 of the Code and any amended or
successor version that is substantively comparable.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” means the confidential amended and restated fee letter, dated as of
November 14, 2011, among Borrower, the Arrangers and certain of their
Affiliates.

 

“Fiscal Year” means any of the annual accounting periods of Borrower ending on
December 31 of each year.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

12

--------------------------------------------------------------------------------


 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantors” means, except to the extent prohibited or restricted by applicable
law or by contract existing on the Effective Date or, with respect to
Subsidiaries acquired after the Effective Date, existing when such Subsidiary
was acquired (including any requirement to obtain the consent of any
governmental authority or third party) or resulting in material adverse tax
consequences as reasonably determined by the Borrower in consultation with the
Administrative Agent, all of the existing and future, direct and indirect,
wholly owned Domestic Subsidiaries of the Borrower except (i) any Subsidiaries
of Foreign Subsidiaries that are controlled foreign corporations within the
meaning of Section 957(a) of the Code (“CFCs”), (ii) any wholly owned Domestic
Subsidiary that has no material assets other than the equity of CFCs and
(iii) any captive insurance companies, not-for-profit subsidiaries, special
purpose entities and Immaterial Subsidiaries.

 

“Guaranteed Obligations” has the meaning set forth in Section 3.01.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“HDI” means HDI Holdings, Inc., a Nevada corporation.

 

“HDI Acquisition” means the Borrower’s acquisition of all of the capital stock
of HDI pursuant to the Agreement and Plan of Merger.

 

“Historical Financial Statement” has the meaning set forth in Section 4.04(a).

 

“Identified Contingent Liabilities” means the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
the Borrower and its Subsidiaries taken as a whole after giving effect to the
Transactions (including all fees and expenses related thereto but exclusive of
such contingent liabilities to the extent reflected in Stated Liabilities).

 

“Immaterial Subsidiary” means (a) as of the Effective Date, any Subsidiary
listed in Schedule 1.02 hereto and (b) at any time thereafter, any Subsidiary
designated as such by the Borrower in a certificate delivered by the Borrower to
the Administrative Agent (and which designation has not been rescinded in a
subsequent certificate of the Borrower delivered to the Administrative Agent);
provided that neither the assets of, nor the aggregate revenues of, all
Immaterial Subsidiaries may exceed 5% of the consolidated revenues or
consolidated total assets of the Borrower and its Subsidiaries on a consolidated
basis determined in accordance with GAAP, in each case determined as of the end
of the fiscal quarter or Fiscal Year most recently ended (and, with respect to
any such determination of revenues, for the period of four fiscal quarters then
ended).

 

“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.19(a).

 

“Increase Joinder” shall have the meaning assigned to such term in
Section 2.19(c).

 

13

--------------------------------------------------------------------------------


 

“Incremental Revolving Loan” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Incremental Term Loan” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Incremental Term Loan Commitment” shall have the meaning assigned to such term
in Section 2.19(a).

 

“Incremental Term Loan Maturity Date” shall have the meaning assigned to such
term in Section 2.19(c)(v).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (j) the liquidation value of all mandatorily
redeemable preferred Capital Stock of such Person and (k) all obligations of
Swap Agreements to the extent required to be reflected on a balance sheet of
such Person.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

 

“Information Memorandum” means that certain information memorandum relating to
this Agreement dated as of November, 2011.

 

“Initial Revolving Credit Facility” means the Revolving Credit Commitments
created on the Effective Date that have not been extended pursuant to
Section 2.21.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), each Quarterly Date, (b) with respect to any Eurodollar Loan,
the last day of the Interest Period applicable thereto and, in the case of any
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or with the consent of each affected Lender, nine or twelve months), as the
Borrower may elect; provided that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing,
and the date of a Borrowing comprising Loans of any Class that have been
converted or continued shall be the effective date of the most recent conversion
or continuation of such Borrowing.

 

14

--------------------------------------------------------------------------------


 

“Internally Generated Cash” means any cash of the Borrower or any Subsidiary
that is not generated from a Disposition, a Recovery Event, an incurrence of
Indebtedness or an Equity Issuance.

 

“Investment” means, by any Person, (a) the amount paid or committed to be paid,
or the value of property or services contributed or committed to be contributed,
by such Person for or in connection with the acquisition by such Person of any
stock, bonds, notes, debentures, partnership or other ownership interests or
other securities of any other Person and (b) the amount of any advance, loan or
extension of credit by such Person, to any other Person, or guaranty or other
similar obligation of such Person with respect to any Indebtedness of such other
Person (other than Indebtedness constituting trade payables, lease obligations,
performance obligations and other payables in the ordinary course of business),
and (without duplication) any amount committed to be advanced, loans, or
extended by such Person to any other Person, or any amount the payment of which
is committed to be assured by a guaranty or similar obligation by such Person
for the benefit of, such other Person.

 

“Issuing Lender” means Citi and its successors, in its capacity as issuer of
Letters of Credit hereunder, or one or more Lenders reasonably acceptable to the
Borrower, the Administrative Agent and any such Lender.

 

“Junior Indebtedness” means any Indebtedness that is subordinated in right of
payment to the Obligations under the Loan Documents.

 

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Credit Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.

 

“Lender Party” means any Lender, the Issuing Lender or the Swingline Lender.

 

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

 

“Lenders” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
instrument entered into pursuant to Section 10.07, other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption. 
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

 

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

 

“Letter of Credit Sublimit Amount” means $20,000,000.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen Libor 01 for the applicable
interest period (or on any successor or substitute page of such screen, or any
successor to or substitute for such screen, providing rate quotations comparable
to those currently provided on such page of such screen, as determined by the
Administrative Agent from time to time for purposes of providing

 

15

--------------------------------------------------------------------------------


 

quotations of interest rates applicable to dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, three Business Days
prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period.  In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, three Business Days prior to
the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents, the promissory notes (if any) executed and delivered pursuant to
Section 2.09(f), the Security Documents, any Increase Joinder, any Extension
Offer and each certificate, agreement or document executed by a Loan Party and
delivered to the Administrative Agent or any Lender in connection with or
pursuant to any of the foregoing.

 

“Loan Parties” means the Borrower and the Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or financial condition of the Borrower and its Subsidiaries
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform their respective obligations hereunder and under the other Loan
Documents and (c) the validity or enforceability of this Agreement or any other
Loan Document or the rights or remedies of the Administrative Agent and the
Lenders hereunder or thereunder.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $15,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.

 

“Minimum Extension Condition” shall have the meaning assigned to such term in
Section 2.21(b).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means an agreement, including, but not limited to, a mortgage, deed
of trust or any other document, creating and evidencing a Lien on a Mortgaged
Property, which shall be in form and substance reasonably satisfactory to the
Collateral Agent, in each case, with such schedules and including such
provisions as shall be necessary to conform such document to applicable local or
foreign law or as shall be customary under applicable local or foreign law.

 

“Mortgaged Property” means (a) each Real Property identified as a Mortgaged
Property on Schedule 7(a) to the Perfection Certificate dated the Effective
Date, if applicable, and (b) each Real Property, if any, which shall be subject
to a Mortgage delivered after the Effective Date pursuant to Section 6.13.

 

16

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or the
sale or disposition of any non-cash consideration or otherwise, but only as and
when received and excluding the portion of such deferred payment constituting
interest) of such Asset Sale or Recovery Event, net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset which is the subject of such Asset Sale or Recovery Event (other than
any Lien pursuant to a Security Document) and other customary costs, fees and
expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and net of amounts deposited in escrow in connection therewith or
reasonably expected to be paid as a result of any purchase price adjustment,
indemnities or reserves related thereto (such amounts shall be Net Cash Proceeds
to the extent and at the time released or not required to be so used) and (b) in
connection with any issuance or sale of equity securities or debt securities or
instruments, or the incurrence of loans, or any capital contribution, the cash
proceeds received from such issuance, sale, incurrence or capital contribution,
net of attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.

 

“Non-Excluded Taxes” means all Taxes other than Excluded Taxes and Other Taxes.

 

“Non-U.S. Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

 

“Not Otherwise Applied” means, with reference to (i) any amount of Excess Cash
Flow, that such amount was not required to be applied to prepay the Term Loans
pursuant to Section 2.10(b)(iv) and (ii) any amount of Net Cash Proceeds of
Equity Issuances, that such amount was not required to be applied to prepay the
Term Loans pursuant to Section 2.10(b)(ii).

 

“Obligations” means, collectively, (a) all of the Indebtedness, liabilities and
obligations of any Loan Party to the Administrative Agent, the Lenders, the
Swingline Lender and/or the Issuing Lender arising under the Loan Documents
(including all reimbursement obligations in respect of Letters of Credit), in
each case whether fixed, contingent (including without limitation those
Obligations incurred as a Guarantor pursuant to Article III), now existing or
hereafter arising, created, assumed, incurred or acquired, and whether before or
after the occurrence of any Event of Default under clause (h) or (i) of
Article VIII and including any obligation or liability in respect of any breach
of any representation or warranty and all interest and fees accruing after the
commencement of an insolvency proceeding and funding losses, whether or not
allowed or allowable in any such proceeding, (b) all obligations of any Loan
Party owing to any Lender or any Affiliate of any Lender under any treasury
management services agreement, any service terms or any service agreements,
including electronic payments service terms and/or automated clearing house
agreements, and all overdrafts on any account which any Loan Party maintains
with any Lender or any Affiliate of any Lender and (c) all obligations of any
Loan Party owing to any Lender or any Affiliate of any Lender under (i) interest
rate swap agreements (whether from fixed to floating or from floating to fixed),
interest rate cap agreements and interest rate collar agreements, (ii) other
agreements or arrangements designed to manage interest rates or interest rate
risk and (iii) other agreements or arrangements designed to protect such Person
against fluctuations in currency exchange rates or commodity prices.

 

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise, property or similar Taxes arising from any payment made under
this Agreement or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document, excluding (1) any such Tax imposed on an assignment (other than
an assignment pursuant to a request by the Borrower under Section 2.18(b)) of
any interest in any Loan or Commitment hereunder (an “Assignment Tax”), but only
to the extent such Assignment Tax is imposed as a result of a present or former
connection between the assignor and/or assignee and the taxing jurisdiction
(other than any connection arising solely from such assignor and/or

 

17

--------------------------------------------------------------------------------


 

assignee having executed, delivered, become a party to, performed its
obligations under, received payments under, received a perfected security
interest under, engaged in any other transaction pursuant to, and/or enforced,
any Loan Documents) and (2) any Excluded Taxes.

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

 

“Participant” has the meaning set forth in Section 10.07(c)(i).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Exhibit F-1 or any
other form approved by the Collateral Agent, as the same shall be supplemented
from time to time by a Perfection Certificate Supplement or otherwise.

 

“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit F-2 or any other form approved by the Collateral Agent.

 

“Permitted Acquisition” means any Acquisition provided that each of the
following conditions shall be met:

 

(a)           before and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing;

 

(b)           the Borrower would be in compliance (on a Pro Forma Basis after
giving effect to such Acquisition and any other Acquisition, Disposition, debt
incurrence, debt retirement) with the covenants contained in Section 7.11
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are available;

 

(c)           if such Acquisition involves the acquisition of Capital Stock of a
Person, such Acquisition shall result in the issuer of such Capital Stock
becoming a Guarantor to the extent required by Section 6.13; and

 

(d)           such acquisition shall result in the Collateral Agent, for the
benefit of the Secured Parties, being granted a security interest in any Capital
Stock or any assets so acquired to the extent required by Section 6.13.

 

“Permitted Acquisition Consideration” means, in connection with any Permitted
Acquisition, the aggregate amount (as valued at the fair market value of such
Permitted Acquisition at the time such Permitted Acquisition is made) of,
without duplication: (a) the purchase consideration paid or payable in cash for
such Permitted Acquisition, whether payable at or prior to the consummation of
such Permitted Acquisition or deferred for payment at any future time, whether
or not any such future payment is subject to the occurrence of any contingency,
and including any and all payments representing the purchase price and any
assumptions of Indebtedness and/or Guaranteed Obligations, “earn outs” and other
agreements to make any payment the amount of which is, or the terms of payment
of which are, in any respect subject to or contingent upon the revenues, income,
cash flow or profits (or the like) of any Person or business and (b) the
aggregate amount of Indebtedness incurred or assumed in connection with such
Permitted Acquisition.

 

“Permitted Liens” means:

 

(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in good faith and by appropriate proceedings, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

18

--------------------------------------------------------------------------------


 

(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 6.04 and which proceedings have the effect
of preventing the forfeiture or sale of the property or assets subject to such
lien;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VIII; and

 

(f)            easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;

 

provided that the term “Permitted Liens” shall not include any Lien securing
Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Potential Defaulting Lender” means, at any time, a Lender (i) as to which the
Administrative Agent has notified the Borrower that an event of the kind
referred to in the definition of “Lender Insolvency Event” has occurred and is
continuing in respect of any financial institution affiliate of such Lender or
(ii) as to which the Administrative Agent, the Issuing Lender or the Swingline
Lender has in good faith determined and notified the Borrower and (in the case
of the Issuing Lender or the Swingline Lender) the Administrative Agent that
such Lender or its Parent Company or a financial institution affiliate thereof
has notified the Administrative Agent, or has stated publicly, that it will not
comply with its funding obligations under any other loan agreement or credit
agreement or other similar/other financing agreement.  Any determination that a
Lender is a Potential Defaulting Lender under any of clauses (i) through
(ii) above will be made by the Administrative Agent or, in the case of clause
(ii), the Issuing Lender or the Swingline Lender, as the case may be, in its
sole discretion acting in good faith.  The Administrative Agent will promptly
send to all parties hereto a copy of any notice to the Borrower provided for in
this definition.

 

“Present Fair Salable Value” means the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
the Borrower and its Subsidiaries taken as a whole are sold with reasonable
promptness in an arm’s-length transaction under present conditions for the sale
of comparable business enterprises insofar as such conditions can be reasonably
evaluated.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citi as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Principal Payment Dates” means (a) the Quarterly Dates of each year, commencing
with the Quarterly Date falling on or nearest to March 31, 2012 and (b) the Term
Loan Maturity Date.

 

“Pro Forma Balance Sheet” has the meaning set forth in Section 4.04(a).

 

19

--------------------------------------------------------------------------------


 

“Pro Forma Basis” and “Pro Forma Effect” means, for purposes of calculating
Consolidated EBITDA, Consolidated Funded Debt and Consolidated Interest Expense
for any Reference Period during which one or more Material Acquisition or
Material Disposition occurs or which is the Reference Period ending immediately
prior to the date of determination with respect to a Material Acquisition or
Material Disposition occurring on or prior to or simultaneously with the date of
determination, that such Material Acquisition or Material Disposition (and all
other Material Acquisition or Material Disposition that have been consummated
during the applicable period) shall be deemed to have occurred as of the first
day of the applicable Reference Period and all income statement items (whether
positive or negative) attributable to the assets or Person disposed of in a
Material Disposition shall be excluded and all Indebtedness repaid or discharged
in connection with such Material Disposition shall be excluded and all income
statement items (whether positive or negative) attributable to the assets or
Person acquired in a Material Acquisition and all Indebtedness incurred or
assumed in connection with such Material Acquisition shall be included.

 

“Pro Forma Financial Statements” has the meaning set forth in Section 4.04(a).

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year.

 

“Real Property” means, collectively, all right, title and interest (including
any mineral or other estate) in and to any and all parcels of or interests in
real property owned, leased, or operated by any person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership or operation thereof.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim (but not to the extent such claim compensates for
any loss of revenues or interruption of business or operations caused thereby)
or any condemnation proceeding awards or other compensation received in respect
thereof relating to any asset or property of the Borrower or any of its
Subsidiaries with a value in excess of $10,000,000.

 

“Reference Period” has the meaning set forth in the definition of Consolidated
EBITDA.

 

“Register” has the meaning set forth in Section 10.07(b)(iv).

 

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by the Borrower or any of its
Subsidiaries in connection therewith which are not applied to prepay the Term
Loans pursuant to Section 2.10(b)(iii) as a result of the delivery of a
Reinvestment Notice.

 

“Reinvestment Event” means any Asset Sale or Recovery Event in respect of which
the Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that no Default or Event of Default shall have occurred and be
continuing and that the Borrower or any Subsidiary intends and expects to use
all or a specified portion of the Net Cash Proceeds of an Asset Sale or Recovery
Event to reinvest in its business.

 

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to reinvest in the Borrower’s or
any Subsidiary’s business.

 

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring twelve months after such Reinvestment
Event; provided that such twelve month period shall increase to eighteen months
with respect to any Reinvestment Deferred Amount if the Borrower or the relevant
Subsidiary has contractually committed within such twelve month period to use
such Reinvestment Deferred Amount to reinvest in its business and (b) the date
on which the Borrower shall have determined not to, or shall have otherwise
ceased to, reinvest in the Borrower’s or any Subsidiary’s business with all or
any portion of the relevant Reinvestment Deferred Amount.

 

20

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective managers, administrators, trustees, partners,
directors, officers, employees, agents, fund managers and advisors of such
Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, outstanding Term Loans and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures, outstanding Term Loans
and unused Revolving Credit Commitments at such time.  The “Required Lenders” of
a particular Class of Loans means Lenders having Revolving Credit Exposures,
outstanding Term Loans and/or unused Commitments of such Class, as applicable,
representing more than 50% of the total Revolving Credit Exposures, outstanding
Term Loans and/or unused Commitments of such Class, as applicable, at such time.

 

“Required Revolving Credit Lenders” means, at any time, Revolving Credit Lenders
having Revolving Credit Exposures and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures and unused Revolving
Credit Commitments at such time.  The “Required Revolving Credit Lenders” of a
particular Class of Loans means Lenders having Revolving Credit Exposures and/or
unused Commitments of such Class, as applicable, representing more than 50% of
the total Revolving Credit Exposures and/or unused Commitments of such Class, as
applicable, at such time.

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer” means the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock of the Borrower or any option, warrant or other right to
acquire any such Capital Stock of the Borrower.

 

“Restricting Information” has the meaning specified in Section 10.04(a).

 

“Revolving Credit,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.01(a).

 

“Revolving Credit Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Credit Commitment
Termination Date and the date of termination of the Revolving Credit
Commitments.

 

“Revolving Credit Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced or increased
from time to time pursuant to Section 2.08 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 10.07.  The initial amount of each Lender’s Revolving Credit Commitment
is set forth on Schedule 1.01 under the caption “Revolving Credit Commitment,”
or in the Assignment and Assumption or other instrument pursuant to which such
Lender shall have assumed its Revolving Credit Commitment, as applicable.  The
initial aggregate amount of the Revolving Credit Commitments is $100,000,000.

 

“Revolving Credit Commitment Termination Date” means (x) with respect to
Revolving Credit Loans December 16, 2016 and (y) with respect to Extended
Revolving Credit Loans the date specified in the applicable Extension Offer
applicable to such Extended Revolving Credit Loans.

 

21

--------------------------------------------------------------------------------


 

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of (a) the outstanding principal amount of such Lender’s
Revolving Credit Loans, (b) the LC Exposure of such Lender and (c) the Swingline
Exposure of such Lender at such time.

 

“Revolving Credit Facility” means an Initial Revolving Credit Facility or an
Extended Revolving Credit Facility, and “Revolving Credit Facilities” means all
of them, collectively.

 

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have terminated or expired, a Lender with
Revolving Credit Exposure.

 

“Revolving Credit Loans” means the loans made by the Lenders to the Borrower
pursuant to Section 2.01(a).

 

“S&P” means Standard & Poor’s Ratings Services.

 

“SEC” means the Securities and Exchange Commission, or any regulatory body that
succeeds to the functions thereof.

 

“Secured Parties” has the meaning set forth in the Security Agreement.

 

“Security Agreement” means a Security Agreement substantially in the form of
Exhibit C between the Loan Parties and the Administrative Agent.

 

“Security Agreement Collateral” means all property from time to time pledged or
granted as collateral pursuant to the Security Agreement.

 

“Security Documents” means, collectively, the Security Agreement, each Mortgage,
each Subsidiary Joinder Agreement, any security, pledge or similar agreement
entered into pursuant to Section 6.13 in favor of the Administrative Agent, and
all UCC financing statements required by the terms of any such agreement to be
filed with respect to the security interests created pursuant thereto.

 

“Solvency Certificate” means a certificate substantially in the form of
Exhibit G.

 

“Solvent” means, with respect to any Person at any time, that (a) the Fair Value
and Present Fair Salable Value of the assets of such Person and its Subsidiaries
taken as a whole exceed their Stated Liabilities and Identified Contingent
Liabilities, (b) such Person and its Subsidiaries taken as a whole Do Not Have
Unreasonably Small Capital (c) such Person and its Subsidiaries taken as a whole
will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature, and (d) the Borrower and its Subsidiaries, on a
consolidated basis, are not “insolvent” within the meaning given to that term
under the United States Bankruptcy Code.

 

“Specified Representations” means the following:  (a) the representations made
by Acquired Business in the Agreement and Plan of Merger as are material to the
interests of the Lenders, but only to the extent that the Borrower has the right
to terminate its obligations under the Agreement and Plan of Merger as a result
of a breach of such representations in the Agreement and Plan of Merger, and
(b) the representations set forth in Sections 4.01, 4.02, 4.03(b) and (c), 4.08,
4.12, 4.17, 4.19 and 4.20(a).

 

“Stated Liabilities” means the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of the Borrower and
its Subsidiaries taken as a whole, as of the date hereof after giving effect to
the consummation of the Transactions, determined in accordance with GAAP
consistently applied.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such

 

22

--------------------------------------------------------------------------------


 

Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.  Unless otherwise specified, “Subsidiary” means
a Subsidiary of the Borrower.

 

“Subsidiary Joinder Agreement” means a Subsidiary Joinder Assumption Agreement
substantially in the form of Exhibit D executed and delivered by a Domestic
Subsidiary that, pursuant to Section 6.13(a), is required to become a
“Guarantor” hereunder and a “Securing Party” under the Security Agreement in
favor of the Administrative Agent.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any
Subsidiary shall be a Swap Agreement.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means Citi or any other Revolving Credit Lender that becomes
the Administrative Agent or agrees, with the approval of the Administrative
Agent and the Borrower, to act as the Swingline Lender hereunder, in each case
in its capacity as the Swingline Lender hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other similar charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Term,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01(b).

 

“Term Loan Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Term Loan hereunder on the Effective Date in the
amount of such Lender’s Term Loan Commitment as set forth on Schedule 1.01 under
the caption “Term Loan Commitment.”  The aggregate amount of the Lenders’ Term
Loan Commitments is $350,000,000 as of the Effective Date.

 

“Term Loan Lender” means a Lender with a Term Loan Commitment or, following the
Effective Date, an outstanding Term Loan.

 

“Term Loan Maturity Date” means (x) with respect to Term Loans December 16,
2016, (y) with respect to Extended Term Loans the date specified in the
applicable Extension Offer applicable to such Extended Term Loans and (z) with
respect to Incremental Term Loans the date specified in the applicable Increase
Joinder applicable to such Incremental Term Loans.

 

23

--------------------------------------------------------------------------------


 

“Term Loans” means the loans made by the Lenders to the Borrower pursuant to
Section 2.01(b).

 

“Total Leverage Incurrence Test” means, with respect to the most recent
Reference Period, the Consolidated Leverage Ratio (calculated on a Pro Forma
Basis) shall be no greater than 3.00 to 1.00.

 

“Transaction Costs” means any fees and expenses related to the HDI Acquisition
and the entry into the Loan Documents and incurrence of the Loans in connection
therewith on the Effective Date.

 

“Transactions” means the execution, delivery and performance by each Loan Party
of this Agreement and the other Loan Documents to which such Loan Party is
intended to be a party, the borrowing of Loans hereunder and the use of proceeds
thereof, and the issuance of Letters of Credit hereunder.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“U.S. Lender” means a Lender that is a “United States person” within the meaning
of Section 7701(a)(30) of the Code.

 

“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Working Capital” means, for the Borrower and its Subsidiaries on a consolidated
basis and calculated in accordance with GAAP, as of any date of determination,
the excess of (a) current assets (other than cash and cash equivalents and taxes
and deferred taxes) over (b) current liabilities, excluding, without
duplication, (i) the current portion of any long-term Indebtedness,
(ii) outstanding Revolving Credit Loans and Swingline Loans, (iii) the current
portion of current taxes and deferred income taxes and (iv) the current portion
of accrued Consolidated Interest Expense.

 

SECTION 1.02.         Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.03.         Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then the parties will
negotiate in good faith the terms of such amendment and, until such amendment is
effective, such provision shall be interpreted on the basis

 

24

--------------------------------------------------------------------------------


 

of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount (or the accreted value thereof in the case of Indebtedness issued at a
discount) thereof and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01.         Commitments.

 

(a)           Revolving Credit Loans.  Subject to the terms and conditions set
forth herein, each Revolving Credit Lender agrees, severally and not jointly, to
make Revolving Credit Loans to the Borrower from time to time during the
Revolving Credit Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Credit Commitment or (ii) the total Revolving Credit
Exposures exceeding the total Revolving Credit Commitments.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Credit Loans.

 

(b)           Term Loans.  Subject to the terms and conditions set forth herein,
each Term Loan Lender agrees, severally and not jointly, to make a Term Loan to
the Borrower on the Effective Date in a principal amount equal to its Term Loan
Commitment.  Amounts prepaid or repaid in respect of Term Loans may not be
reborrowed.

 

SECTION 2.02.         Loans and Borrowings.

 

(a)           Obligations of Lenders.  Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

 

(b)           Type of Loans.  Subject to Section 2.13, each Borrowing shall be
comprised entirely of ABR Loans or of Eurodollar Loans as the Borrower may
request in accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

 

(c)           Minimum Amounts; Limitation on Number of Borrowings.  Each
Eurodollar Borrowing shall be in an aggregate amount of $3,000,000 or a larger
multiple of $500,000.  Each ABR Borrowing shall be in an aggregate amount equal
to $1,000,000 or a larger multiple of $250,000; provided that an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused amount of the
total Revolving Credit Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(f).  Each
Swingline Loan shall be in an amount that is a multiple of $250,000 and not less
than $250,000.  Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of six
Eurodollar Borrowings outstanding.

 

(d)           Limitations on Interest Periods.  Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request (or
to elect to convert to or continue as a Eurodollar Borrowing) (i) any Revolving
Credit Eurodollar Borrowing if the Interest Period requested therefor would end
after the Revolving Credit Commitment Termination Date; (ii) any Term Eurodollar
Borrowing if the Interest Period requested therefor would end after the Term
Loan Maturity Date; or (iii) any Term Eurodollar Borrowing if the Interest
Period requested therefor would commence before and end after any Principal
Payment Date unless, after giving effect thereto, the aggregate principal amount
of the Term Loans having Interest Periods that end after such Principal Payment
Date shall

 

25

--------------------------------------------------------------------------------


 

be equal to or less than the aggregate principal amount of the Term Loans
permitted to be outstanding after giving effect to the payments of principal
required to be made on such Principal Payment Date.

 

SECTION 2.03.         Requests for Borrowings.

 

(a)           Notice by the Borrower.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (i) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, New York City time,
three Business Days before the date of the proposed Borrowing or (ii) in the
case of an ABR Borrowing, not later than 12:00 noon, New York City time, one
Business Day before the date of the proposed Borrowing; provided that any such
notice of an ABR Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(f) may be given not later than 12:00 noon, New York
City time, on the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower.

 

(b)           Content of Borrowing Requests.  Each telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(i)            whether the requested Borrowing is to be a Revolving Credit
Borrowing or Term Borrowing;

 

(ii)           the aggregate amount of the requested Borrowing;

 

(iii)          the date of such Borrowing, which shall be a Business Day;

 

(iv)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(v)           in the case of a Eurodollar Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
“Interest Period” and permitted under Section 2.02(d); and

 

(vi)          the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

 

(c)           Notice by the Administrative Agent to the Lenders.  Promptly
following receipt of a Borrowing Request in accordance with this Section (but in
any event on the same Business Day such Borrowing Notice is received by the
Administrative Agent), the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

 

(d)           Failure to Elect.  If no election as to the Type of a Borrowing is
specified, then the requested Borrowing shall be an ABR Borrowing.  If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
then Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 

SECTION 2.04.         Swingline Loans.

 

(a)           Agreement to Make Swingline Loans.  Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
to the Borrower from time to time during the Revolving Credit Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $25,000,000 or (ii) the total Revolving Credit Exposures exceeding the
total Revolving Credit Commitments; provided that the Swingline Lender shall not
be required to make a Swingline Loan to refinance an outstanding Swingline
Loan.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b)           Notice of Swingline Loans by Borrower.  To request a Swingline
Loan, the Borrower shall notify the Administrative Agent of such request by
telephone (confirmed by telecopy), not later than 12:00 noon, New York City
time, on the day of a proposed Swingline Loan.  Each such notice shall be
irrevocable and shall specify

 

26

--------------------------------------------------------------------------------


 

the requested date (which shall be a Business Day) and amount of the requested
Swingline Loan.  The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower.  The Swingline Lender
shall make each Swingline Loan available to the Borrower by means of a credit to
an account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), by remittance to the Issuing Lender) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

 

(c)           Participations by Lenders in Swingline Loans.  The Swingline
Lender may by written notice given to the Administrative Agent not later than
10:00 a.m., New York City time, on any Business Day require the Revolving Credit
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding.  Such notice shall specify the aggregate amount
of Swingline Loans in which Revolving Credit Lenders will participate.  Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Revolving Credit Lender, specifying in such notice such Revolving Credit
Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each Revolving
Credit Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Revolving Credit Lender’s Applicable Percentage of
such Swingline Loan or Loans.  Each Revolving Credit Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph in compliance with the terms and conditions of this Agreement
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.  Each
Revolving Credit Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Revolving Credit Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Credit Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Revolving Credit
Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Credit Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 

(d)           If the maturity date shall have occurred in respect of any
Revolving Credit Facility at a time when another Revolving Credit Facility is in
effect with a longer maturity date, then on the earliest occurring maturity date
all then outstanding Swingline Loans shall be repaid in full on such date (and
there shall be no adjustment to the participations in such Swing Line Loans as a
result of the occurrence of such maturity date); provided, however, that if on
the occurrence of such earliest maturity date (after giving effect to any
repayments of Revolving Credit Loans and any reallocation of Letter of Credit
participations as contemplated in Section 2.05(e)), there shall exist sufficient
unutilized Revolving Credit Commitments so that the respective outstanding
Swingline Loans could be incurred pursuant the Revolving Credit Commitments that
will remain in effect after the occurrence of such maturity date, then there
shall be an automatic adjustment on such date of the participations in such
Swingline Loans and same shall be deemed to have been incurred solely pursuant
to the relevant Revolving Credit Commitments that will remain in effect, and
such Swingline Loans shall not be so required to be repaid in full on such
earliest maturity date.

 

SECTION 2.05.         Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrower may request the
Issuing Lender to issue, at any time and from time to time during the Revolving
Credit Availability Period, Letters of Credit denominated in Dollars for the
Borrower’s account in such form as is acceptable to the Issuing Lender in its
reasonable determination.  Letters of Credit issued hereunder shall constitute
utilization of the Commitments.

 

27

--------------------------------------------------------------------------------


 

(b)           Notice of Issuance, Amendment, Renewal or Extension.  To request
the issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Lender and the Administrative Agent) to the Issuing
Lender and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (d) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit.  If requested by the Issuing Lender, the Borrower
also shall submit a letter of credit application on the Issuing Lender’s
standard form in connection with any request for a Letter of Credit.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Lender relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

 

(c)           Limitations on Amounts.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the total LC Exposure shall not exceed the Letter of Credit
Sublimit Amount and (ii) the total Revolving Credit Exposures shall not exceed
the total Revolving Credit Commitments.

 

(d)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Credit Commitment Termination
Date.

 

(e)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) by the Issuing
Lender in accordance with the terms and conditions of this Agreement, and
without any further action on the part of the Issuing Lender or the Revolving
Credit Lenders, the Issuing Lender hereby grants to each Revolving Credit
Lender, and each Revolving Credit Lender hereby acquires from the Issuing
Lender, a participation in such Letter of Credit equal to such Revolving Credit
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  Each Revolving Credit Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments.

 

In consideration and in furtherance of the foregoing, each Revolving Credit
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for account of the Issuing Lender, such Revolving Credit Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Lender
promptly upon the request of the Issuing Lender at any time from the time of
such LC Disbursement until such LC Disbursement is reimbursed by the Borrower or
at any time after any reimbursement payment is required to be refunded to the
Borrower for any reason.  Such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each such payment shall be made
in the same manner as provided in Section 2.06 with respect to Revolving Credit
Loans made by such Revolving Credit Lender (and Section 2.06 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Credit Lenders),
and the Administrative Agent shall promptly pay to the Issuing Lender the
amounts so received by it from the Revolving Credit Lenders.  Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
paragraph (f) of this Section, the Administrative Agent shall distribute such
payment to the Issuing Lender or, to the extent that the Revolving Credit
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Lender, then to such Revolving Credit Lenders and the Issuing Lender as their
interests may appear.  Any payment made by a Revolving Credit Lender pursuant to
this paragraph to reimburse the Issuing Lender for any LC Disbursement (other
than the funding of ABR Revolving Credit Loans or a Swingline Loan as
contemplated under paragraph (f) of this Section) shall not constitute a Loan
and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

 

28

--------------------------------------------------------------------------------


 

(f)            Reimbursement.  If the Issuing Lender shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse the
Issuing Lender in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
12:00 noon, New York City time, on the Business Day immediately following the
day that the Borrower receives notice of such LC Disbursement, provided that, if
such LC Disbursement is not less than $100,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Revolving Credit
Borrowing or a Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Credit Borrowing or Swingline Loan.

 

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Revolving Credit Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Revolving Credit
Lender’s Applicable Percentage thereof.

 

(g)           Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not strictly
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Revolving Credit Lenders nor
the Issuing Lender, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender; provided that the foregoing
shall not be construed to excuse the Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Lender’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or wilful misconduct on the part of the Issuing Lender (as finally
determined by a court of competent jurisdiction), the Issuing Lender shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Lender
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(h)           Disbursement Procedures.  The Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Lender shall promptly
after such examination notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Lender has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Lender and the Revolving
Credit Lenders with respect to any such LC Disbursement.

 

(i)            Interim Interest.  If the Issuing Lender shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Credit
Loans; provided that, if the Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (f) of this Section, then Section 2.12(c) shall
apply.  Interest accrued pursuant to this paragraph shall be for

 

29

--------------------------------------------------------------------------------


 

account of the Issuing Lender, except that interest accrued on and after the
date of payment by any Revolving Credit Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Lender shall be for account of such Revolving
Credit Lender to the extent of such payment.

 

(j)            Replacement of Issuing Lender.  The Issuing Lender may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Lender and the successor Issuing Lender thereto. 
The Administrative Agent shall notify the Revolving Credit Lenders of any such
replacement of the Issuing Lender.  At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for account of
the replaced Issuing Lender pursuant to Section 2.11(b).  From and after the
effective date of any such replacement, (i) the successor Issuing Lender shall
have all the rights and obligations of the replaced Issuing Lender under this
Agreement with respect to Letters of Credit to be issued thereafter and (ii)
references herein to the term “Issuing Lender” shall be deemed to refer to such
successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require.  After the replacement
of the Issuing Lender hereunder, the replaced Issuing Lender shall remain a
party hereto and shall continue to have all the rights and obligations of the
Issuing Lender under this Agreement with respect to Letters of Credit issued by
it prior to such replacement, but shall not be required to issue additional
Letters of Credit.

 

(k)           Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Revolving Credit Lenders (or, if the
maturity of the Revolving Credit Loans has been accelerated, Revolving Credit
Lenders representing greater than 50% of the total LC Exposure) demanding Cash
Collateralization pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to 105% of the total
LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Loan Party described in clause (h) or
(i) of Article VIII.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Loan
Parties under this Agreement and the other Loan Documents.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such account.  Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the
Revolving Credit Loans has been accelerated (but subject to the consent of
Revolving Credit Lenders representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Loan Parties under
this Agreement and the other Loan Documents.  If the Borrower is required to
Cash Collateralize hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.

 

(l)            Provisions Related to Multiple Revolving Credit Facilities.  If
the maturity date in respect of any Revolving Credit Facilities occurs prior to
the expiration of any Letter of Credit, then (i) if one or more other Revolving
Credit Facilities in respect of which the maturity date shall not have occurred
are then in effect, such Letters of Credit shall automatically be deemed to have
been issued (including for purposes of the obligations of the Revolving Credit
Lenders to purchase participations therein and to make Revolving Credit Loans
and payments in respect thereof pursuant to Section 2.03(c) and (d)) under (and
ratably participated in by Lenders pursuant to) the Revolving Credit Commitments
in respect of such non-terminating Revolving Credit Facilities up to an
aggregate amount not to exceed the aggregate principal amount of the unutilized
Revolving Credit Commitments thereunder at such time (it being understood that
no partial face amount of any Letter of Credit may be so reallocated) and
(ii) to the extent not reallocated pursuant to immediately preceding clause (i),
the Borrower shall Cash Collateralize any such Letter of Credit in accordance
with Section 2.05(k).  Commencing with the maturity date of any Revolving Credit
Facility, the sublimit for Letters of Credit shall be agreed with the Lenders
under the extended Revolving Credit Facilities.

 

30

--------------------------------------------------------------------------------


 

SECTION 2.06.         Funding of Borrowings.

 

(a)           Funding by Lenders.  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that ABR Revolving Credit Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f) shall be
remitted by the Administrative Agent to the Issuing Lender.

 

(b)           Presumption by the Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.07.         Interest Elections.

 

(a)           Elections by the Borrower.  The Loans constituting each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, the Borrower may
elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing as a Borrowing of the same Type and, in the case of a
Eurodollar Borrowing, may elect Interest Periods, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans of the respective
Class constituting such Borrowing, and the Loans of such Class constituting each
such portion shall be considered a separate Borrowing.  This Section shall not
apply to Swingline Borrowings, which may not be converted or continued and which
shall accrue interest based only at the Alternate Base Rate.

 

(b)           Notice of Elections.  To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower.

 

(c)           Content of Interest Election Requests.  Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

31

--------------------------------------------------------------------------------


 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.02(d).

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Notice by the Administrative Agent to the Lenders.  Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

 

(e)           Failure to Elect; Events of Default.  If the Borrower fails to
deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing.  Notwithstanding
any contrary provision hereof, if an Event of Default shall have occurred and be
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.08.         Termination and Reduction of the Commitments.

 

(a)           Scheduled Termination.  Unless previously terminated, (i) the Term
Loan Commitments shall terminate at 5:00 p.m., New York City time, on the
Effective Date and (ii) the Revolving Credit Commitments shall terminate on the
Revolving Credit Commitment Termination Date.

 

(b)           Voluntary Termination or Reduction.  The Borrower may at any time
terminate, or from time to time reduce, the Revolving Credit Commitments;
provided that (i) each reduction of the Revolving Credit Commitment pursuant to
this Section shall be in an amount that is $1,000,000 or a larger multiple of
$1,000,000 and (ii) the Borrower shall not terminate or reduce the Revolving
Credit Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.10, the total Revolving Credit Exposures
would exceed the total Revolving Credit Commitments.  The Borrower shall notify
the Administrative Agent of any election to terminate or reduce the Revolving
Credit Commitments under this paragraph (b) at least three Business Days prior
to the effective date of such termination or reduction, specifying such election
and the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of such termination may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Revolving Credit Commitments
shall be permanent.

 

SECTION 2.09.         Repayment of Loans; Evidence of Debt.

 

(a)           Repayment.

 

(i)            The Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of each Revolving Credit Lender the full
outstanding principal amount of such Revolving Credit Lender’s Revolving Credit
Loans, and each such Revolving Credit Loan shall mature, on the Revolving Credit
Commitment Termination Date.

 

(ii)           The Borrower hereby unconditionally promises to pay to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Revolving Credit Commitment Termination Date and

 

32

--------------------------------------------------------------------------------


 

the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least two Business Days after such Swingline Loan is
made (provided that on each date that a Revolving Credit Borrowing is made, the
Borrower shall repay all Swingline Loans then outstanding.

 

(iii)          The Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of each Term Loan Lender the principal amount
of the Term Loan held by such Term Loan Lender on the Principal Payment Dates
the aggregate principal amount to be paid on each Principal Payment Date in
respect of all Term Loans held by the Term Loan Lenders to be in the amount
specified below (with the final such installment being in the aggregate
principal amount of the Term Loans then outstanding):

 

 

Principal Payment Date
Falling on or Nearest to:

 

Aggregate Amount
of Payment

 

March 31, 2012

 

$

4,375,000

 

June 30, 2012

 

$

4,375,000

 

September 30, 2012

 

$

4,375,000

 

December 31, 2012

 

$

4,375,000

 

 

 

 

 

March 31, 2013

 

$

8,750,000

 

June 30, 2013

 

$

8,750,000

 

September 30, 2013

 

$

8,750,000

 

December 31, 2013

 

$

8,750,000

 

 

 

 

 

March 31, 2014

 

$

8,750,000

 

June 30, 2014

 

$

8,750,000

 

September 30, 2014

 

$

8,750,000

 

December 31, 2014

 

$

8,750,000

 

 

 

 

 

March 31, 2015

 

$

21,875,000

 

June 30, 2015

 

$

21,875,000

 

September 30, 2015

 

$

21,875,000

 

December 31, 2015

 

$

21,875,000

 

 

 

 

 

March 31, 2016

 

$

43,750,000

 

June 30, 2016

 

$

43,750,000

 

September 30, 2016

 

$

43,750,000

 

Term Loan Maturity Date

 

$

43,750,000

 

 

(b)           Adjustment of Term Loan Amortization Schedule.  Any prepayment of
Term Loans under Section 2.10(a) shall be applied as directed by the Borrower. 
Any prepayment of Term Loans under Section 2.10(b) shall be applied ratably to
reduce the then remaining principal installments of the Term Loans.

 

(c)           Maintenance of Records by Lenders.  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

 

(d)           Maintenance of Records by the Administrative Agent.  The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Class and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for account of the Lenders and each Lender’s share thereof.

 

(e)           Effect of Entries.  The entries made in the accounts maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

33

--------------------------------------------------------------------------------


 

(f)            Promissory Notes.  Any Lender may request that Loans made by it
be evidenced by a promissory note of the Borrower.  In such event, the Borrower,
at its own expense, shall prepare, execute and deliver to such Lender a
promissory note(s) payable to such Lender (or, if requested by such Lender, to
such Lender and its registered assigns) and substantially in the form of
Exhibit B-1, B-2 or B-3, as appropriate, and such note(s) shall be evidence of
such Loans (and all amounts payable in respect thereof).  Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
requested by such payees, to such payee and its registered assigns).

 

SECTION 2.10.         Prepayment of Loans.

 

(a)           Optional Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of paragraph (c) of this Section.

 

(b)           Mandatory Prepayments.  The Borrower will prepay the Term Loans as
follows:

 

(i)            If after the date hereof any Indebtedness is incurred by the
Borrower or any of its Subsidiaries (excluding any Indebtedness incurred in
accordance with Section 7.01), an amount equal to 100% of the Net Cash Proceeds
thereof shall be applied on the date of such incurrence toward the prepayment of
the Term Loans as set forth in Section 2.09(b).

 

(ii)           Upon any Equity Issuance by the Borrower, an amount equal to 50%
of the Net Cash Proceeds thereof shall be applied on the date of such issuance
toward the prepayment of the Term Loans as set forth in Section 2.09(b).

 

(iii)          If after the date hereof the Borrower or any of its Subsidiaries
shall receive Net Cash Proceeds from any Asset Sale or Recovery Event then,
unless a Reinvestment Notice shall be delivered to the Administrative Agent in
respect thereof within five Business Days after such Asset Sale or Recovery
Event, an amount equal to 100% of such Net Cash Proceeds shall be applied on
such fifth Business Day toward the prepayment of the Term Loans as set forth in
Section 2.09(b); provided that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans as set forth in Section 2.09(b); provided,
further, that if the property subject to such Asset Sale or Recovery Event
constituted Collateral, then all property purchased with Reinvestment Prepayment
Amount pursuant to this subsection shall be made subject to the Lien of the
applicable Security Documents in favor of the Collateral Agent, for its benefit
and for the benefit of the other Secured Parties in accordance with
Section 6.13.

 

(iv)          No later than five Business Days after the date on which the
financial statements with respect to each Fiscal Year (beginning with the Fiscal
Year ended December 31, 2012) are required to be delivered pursuant to Section
6.01(a) (without giving effect to any grace period applicable thereto) an
aggregate amount equal to (A) the ECF Percentage of Excess Cash Flow for such
Fiscal Year minus (B) any voluntary prepayments of Term Loans pursuant to
Section 2.10(a) during such Fiscal Year or after the end of such Fiscal Year and
prior to the date of such prepayment (without duplication) shall be applied
toward the prepayment of the Terms Loans as set forth in Section 2.09(b).

 

(c)           Notices, Etc.  The Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 noon, New York City time,
one Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Revolving Credit Commitments as contemplated by Section 2.08,
then such notice of prepayment may be

 

34

--------------------------------------------------------------------------------


 

revoked if such notice of termination is revoked in accordance with
Section 2.08.  Promptly following receipt of any such notice relating to a
Borrowing of any Class, the Administrative Agent shall advise the applicable
Lenders of the contents thereof.  Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of a Borrowing of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment.  Each prepayment of a Borrowing of
any Class shall be applied ratably to the Loans of such Class included in such
Borrowing and (unless the Borrower shall otherwise direct) shall be made, first,
to ABR Loans and, second, to Eurodollar Loans.  Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.12 and prepayments of
Term Loans shall be applied in the manner specified in Section 2.09(b).

 

SECTION 2.11.         Fees.

 

(a)           Commitment Fee.  The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Credit Lender a commitment fee, which
shall accrue at 0.50% per annum on the average daily unused amount of such
Lender’s Revolving Credit Commitment during the period from and including the
Effective Date to but excluding the earlier of the date the Revolving Credit
Commitments terminate and the Revolving Credit Commitment Termination Date. 
Accrued commitment fees shall be payable on each Quarterly Date and on the
earlier of the date the Revolving Credit Commitments terminate and the Revolving
Credit Commitment Termination Date, commencing on the first such date to occur
after the date hereof.  All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
commitment fees, the Revolving Credit Commitment of a Revolving Credit Lender
shall be deemed to be used to the extent of the outstanding Revolving Credit
Loans and LC Exposure of such Revolving Credit Lender (and the Swingline
Exposure of such Revolving Credit Lender shall be disregarded for such purpose).

 

(b)           Letter of Credit Fees.  The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Credit Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurodollar Revolving Credit Loans on the average daily amount of
such Revolving Credit Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date the
Revolving Credit Commitments terminate and the date on which there ceases to be
any LC Exposure, and (ii) to the Issuing Lender a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the total
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date the Revolving Credit Commitments terminate and
the date on which there ceases to be any LC Exposure in respect of Letters of
Credit issued by the Issuing Lender, as well as the Issuing Lender’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder.  Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Credit Commitments terminate and any such fees accruing after the date on which
the Revolving Credit Commitments terminate shall be payable on demand.  Any
other fees payable to the Issuing Lender pursuant to this paragraph shall be
payable within 10 days after demand.  All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(c)           Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(d)           Payment of Fees.  All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Administrative Agent (or to
the Issuing Lender, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders entitled
thereto.  Fees paid shall not be refundable under any circumstances.

 

35

--------------------------------------------------------------------------------


 

(e)           Defaulting Lender.  Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to any fees accruing during such period
pursuant to Sections 2.11(a) and 2.11(b) (without prejudice to the rights of the
Lenders other than Defaulting Lenders in respect of such fees), provided that
(i) to the extent that a portion of the LC Exposure or the Swingline Exposure of
such Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
Section 2.20(b), the fees pursuant to Section 2.11(b) that would have accrued
for the benefit of such Defaulting Lender will instead accrue for the benefit of
and be payable to such Non-Defaulting Lenders, pro rata in accordance with their
respective Commitments, and (ii) to the extent any portion of such LC Exposure
or the Swingline Exposure cannot be so reallocated, such fees pursuant to
Section 2.11(b) will instead accrue for the benefit of and be payable to the
Issuing Lender and the Swingline Lender as their interests appear (and the pro
rata payment provisions of Section 2.17 will automatically be deemed adjusted to
reflect the provisions of this Section).

 

SECTION 2.12.         Interest.

 

(a)           ABR Loans.  The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate for ABR Borrowings.

 

(b)           Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate for Eurodollar Borrowings.

 

(c)           Default Interest.  Notwithstanding the foregoing, if any principal
of or interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2.00% per annum plus the rate otherwise
applicable to such Loan as provided in paragraphs (a) and (b) of this
Section and (ii) in the case of any other amount, 2.00% per annum plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d)           Payment of Interest.  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Credit Loans, upon termination of the Revolving Credit Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Credit Loan
prior to the end of the Revolving Credit Availability Period), accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)           Computation.  All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

SECTION 2.13.         Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for any Eurodollar Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their respective Loans
included in such Borrowing for such Interest Period;

 

36

--------------------------------------------------------------------------------


 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing (unless prepaid) shall be continued as, or converted to, an
ABR Borrowing and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.14.            Increased Costs.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Lender; or

 

(ii)           subject any Lender or Issuing Lender to any Tax (other than
Non-Excluded Taxes or Other Taxes indemnified by Section 2.16 and any Excluded
Taxes); or

 

(iii)          impose on any Lender or the Issuing Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)           Capital Requirements.  If any Lender or the Issuing Lender
determines that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Lender, to a level below that which such Lender
or the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or the Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company for any such reduction suffered.

 

(c)           Certificates from Lenders.  A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts, necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender or the Issuing Lender, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

37

--------------------------------------------------------------------------------


 

SECTION 2.15.            Break Funding Payments.  In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.10(c) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate each Lender
for the loss (other than any loss of anticipated profits), cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss (other
than any loss of anticipated profits), cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof.

 

SECTION 2.16.            Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document
shall (except to the extent required by any Requirement of Law) be paid free and
clear of, and without any deduction or withholding on account of, any Taxes;
provided that if any Loan Party or any other applicable withholding agent shall
be required by any Requirement of Law to deduct or withhold any Taxes from or in
respect of any such payment, then (i) the applicable Loan Party shall promptly
notify the Administrative Agent of any such requirement; (ii) the applicable
withholding agent shall make such deduction or withholding and timely pay to the
relevant Governmental Authority any such Tax; and (iii) if the Tax in question
is a Non-Excluded Tax or Other Tax, the sum payable by such Loan Party shall be
increased to the extent necessary so that after all required deductions of
Non-Excluded Taxes and Other Taxes have been made (including any deductions or
withholdings of Non-Excluded Taxes or Other Taxes attributable to any amounts
payable under this Section) the Administrative Agent or Lender (as applicable)
receives a net payment equal to the payment it would have received had no such
deduction or withholding been required or made.

 

(b)           Payment of Other Taxes by the Borrower.  The Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(c)           Indemnification by the Borrower.  The Loan Parties shall jointly
and severally indemnify each Lender and Administrative Agent (each, a “Tax
Indemnitee”), within 10 days after written demand therefor, for the full amount
of any Non-Excluded Taxes and Other Taxes payable by such Tax Indemnitee
(including any Non-Excluded Taxes or Other Taxes imposed on or attributable to
amounts payable under this Section), and any reasonable expenses related
thereto, whether or not such Non-Excluded Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
that, if the Borrower determines in its good faith judgment that a reasonable
basis exists for contesting any Non-Excluded Tax or Other Tax, the Tax
Indemnitee shall reasonably cooperate with the Borrower (at the Borrower’s
expense) in pursuing a refund of such Non-Excluded Tax or Other Tax (and any
refund received shall be payable to the Borrower to the extent provided in
Section 2.16(f)); provided, further, that (1) no such cooperation shall be
required to the extent the Tax Indemnitee determines in good faith that such
cooperation or pursuing such refund would materially prejudice the legal or
commercial position of such Tax Indemnitee and (2) no Tax Indemnitee shall be
required to make available its tax returns (or any other information relating to
its Taxes that it deems confidential) to any Loan Party or any other Person.  A
reasonably detailed certificate as to the amount of such liability and the
reasons therefor delivered by the Tax Indemnitee, or by the Administrative Agent
on its own behalf or on behalf of another Tax Indemnitee, shall be conclusive
absent manifest error.

 

38

--------------------------------------------------------------------------------


 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Non-Excluded Taxes or Other Taxes by any Loan Party or by the Administrative
Agent to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent, or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent or the Borrower (as the case may be).

 

(e)           Tax Forms.  Each Lender shall, at such times as are reasonably
requested by the Borrower or the Administrative Agent, provide the Borrower and
the Administrative Agent with any properly completed and executed documentation
prescribed by any Requirement of Law or reasonably requested by the Borrower or
the Administrative Agent certifying as to any entitlement of such Lender to an
exemption from, or reduction in, any withholding Tax with respect to any
payments to be made to such Lender under any Loan Document.  Each such Lender
shall, whenever a lapse in time or change in circumstances renders any such
documentation (including any specific documentation required below in this
Section 2.16(e)) obsolete, expired, invalid or inaccurate in any respect,
deliver promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inability to do so.

 

Without limiting the generality of the foregoing:

 

(1)           Each U.S. Lender shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding.

 

(2)           Each Non-U.S. Lender shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) whichever of the following is applicable:

 

(A)          two properly completed and duly signed original copies of IRS
Form W-8BEN (or any successor forms) claiming eligibility for the benefits of an
income tax treaty to which the United States is a party, and such other
documentation as required under the Code,

 

(B)           two properly completed and duly signed original copies of IRS
Form W-8ECI (or any successor forms),

 

(C)           in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or Section 881(c) of the
Code, (A) two properly completed and duly signed certificates substantially in
the form of Exhibit E (any such certificate, a “United States Tax Compliance
Certificate”) and (B) two properly completed and duly signed original copies of
IRS Form W-8BEN (or any successor forms),

 

(D)          to the extent a Non-U.S. Lender is not the beneficial owner (for
example, where the Non-U.S. Lender is a partnership or a participating Lender),
two properly completed and duly signed original copies of IRS Form W-8IMY (or
any successor forms) of the Non-U.S. Lender, accompanied by a Form W-8ECI,
W-8BEN, United States Tax Compliance Certificate, Form W-9, Form W-8IMY or any
other required information (or any successor forms) from each beneficial owner
that would be required under this Section 3.01(e) if such beneficial owner were
a Lender, as applicable (provided that if the Non-U.S. Lender is a partnership
and not a participating Lender, and one or more beneficial owners are claiming
the portfolio interest exemption, the United States Tax Compliance Certificate
may be provided by such Non-U.S. Lender on behalf of such beneficial owners), or

 

(E)           two properly completed and duly signed original copies of any
other form prescribed by applicable U.S. federal income tax laws as a basis for
claiming a complete exemption

 

39

--------------------------------------------------------------------------------


 

from, or a reduction in, United States federal withholding tax on any payments
to such Lender under the Loan Documents.

 

(3)           If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
if necessary, to determine the amount to deduct and withhold from such payment.

 

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any documentation that such Lender is not legally eligible
to deliver.

 

(f)            Refunds.  If a Tax Indemnitee determines, in its good faith
judgment, that it has received a refund (in cash or as an offset against other
cash Tax liabilities) of any Non-Excluded Taxes or Other Taxes as to which it
has received additional amounts or indemnification  payments under this
Section 2.16, then it shall pay over the amount of such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Loan Party under this Section with respect to the Non-Excluded Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Tax Indemnitee (including any Taxes imposed with respect to such refund) and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Tax Indemnitee, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Tax Indemnitee in the event the Tax Indemnitee is
required to repay such refund to the applicable Governmental Authority.  This
subsection shall not be construed to require a Tax Indemnitee to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to, any Loan Party or any other Person.

 

(g)           General.  For the avoidance of doubt, the term “Lender” shall, for
all purposes of this Section, include any Swingline Lender and any Issuing
Lender.

 

SECTION 2.17.            Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)           Payments by the Borrower.  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
2.15 or 2.16, or otherwise) or under any other Loan Document (except as
otherwise expressly provided therein) prior to 12:00 noon, New York City time,
on the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at an account maintained
with the Administrative Agent as notified to the Borrower and the Lenders,
except as otherwise expressly provided in the relevant Loan Document and except
payments to be made directly to the Issuing Lender or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.14,
2.15, 2.16 and 10.06, which shall be made directly to the Persons entitled
thereto.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder and under any other Loan Document shall be made in Dollars.

 

(b)           Application of Insufficient Payments.  If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such

 

40

--------------------------------------------------------------------------------


 

parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

 

(c)           Pro Rata Treatment.  Except to the extent otherwise provided
herein:  (i) each Borrowing of a particular Class shall be made from the
applicable Lenders, pro rata according to the amounts of the respective
Commitments of such Class and shall be allocated pro rata among the applicable
Lenders according to the amounts of their respective Commitments of such
Class (in the case of the making of Loans) or their respective Loans of such
Class that are to be included in such Borrowing (in the case of conversions and
continuations of Loans), (ii) each payment of commitment fees under Section 2.11
shall be made for account of the Revolving Credit Lenders, and each termination
or reduction of the amount of the Revolving Credit Commitments under
Section 2.08 shall be applied to the Revolving Credit Commitments, pro rata
according to the respective Revolving Credit Commitments of the Revolving Credit
Lenders; (iii) each payment or prepayment of principal of Loans of any Class by
the Borrower shall be made for account of the applicable Lenders pro rata
according to the respective unpaid principal amounts of the Loans of such
Class held by such Lenders; and (iv) each payment of interest on Loans of any
Class by the Borrower shall be made for account of the applicable Lenders pro
rata according to the amounts of interest on such Loans of such Class then due
and payable to such Lenders.

 

(d)           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements and Swingline Loans, as applicable, and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans, as applicable, of other applicable Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the applicable Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements and
Swingline Loans, as applicable; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(e)           Presumptions of Payment.  Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for account of the Lenders or the Issuing Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Lender, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the applicable Lenders
or the Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(f)            Certain Deductions by the Administrative Agent.  If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.05(e), 2.06(a) and (b) or 2.17(e), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

41

--------------------------------------------------------------------------------


 

SECTION 2.18.         Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.14, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.16, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.16, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.07), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) the Borrower shall have received the prior written consent of the
Administrative Agent (unless a Term Loan is being assigned to an existing Term
Loan Lender or an Affiliate or Approved Fund thereof) and (if a Revolving Credit
Commitment is being assigned) the Issuing Lender and the Swingline Lender to
such assignee (which consent, in each case, shall not unreasonably be withheld),
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

(c)           Lender.   For the avoidance of doubt, the term “Lender” shall, for
all purposes of this Section 2.18, include an Issuing Lender and a Swingline
Lender.

 

SECTION 2.19.         Increase in Commitments.

 

(a)           Borrower Request.  The Borrower may by written notice to the
Administrative Agent elect to request (x) prior to the Revolving Credit
Commitment Termination Date, one or more increases to the existing Revolving
Credit Commitments  (each, an “Incremental Revolving Commitment”) and/or
(y) prior to the Term Loan Maturity Date, the establishment of one or more new
term loan commitments (each, an “Incremental Term Loan Commitment” and, together
with the Incremental Revolving Commitment, the “Incremental Commitments”) by an
amount not in excess of the aggregate sum of (A) $75,000,000 and (B) up to an
additional $75,000,000, and not less than $25,000,000 individually, so long as,
in the case of clause (B), after giving pro forma effect to the borrowings
(assuming, in the case of Incremental Revolving Commitments, that such
Incremental Revolving Commitments are fully drawn) to be made on the Increase
Effective Date and to any change in Consolidated EBITDA and any increase in
Indebtedness resulting from the assumption of Indebtedness in connection with
the consummation of any Permitted Acquisition concurrently with such borrowings,
the Borrower’s Consolidated Secured Leverage Ratio for the prior Reference
Period shall not be greater than 2.5:1.0.  Each such notice shall specify
(i) the date (each, an “Increase Effective Date”) on which the Borrower proposes
that the Incremental Commitments shall be effective, which shall be a Business
Day not less than 10 Business Days after the date on which such notice is
delivered to the Administrative Agent and (ii) the identity of each assignee
permitted by Section 10.07(b) to whom the Borrower proposes any portion of such
Incremental Commitments be allocated and the amounts of such allocations;
provided that any existing Lender approached to provide all or a portion of the
Incremental Commitments may elect or decline, in its sole discretion, to provide
such Incremental Commitment.

 

42

--------------------------------------------------------------------------------


 

(b)           Conditions.  The Incremental Commitments shall become effective as
of such Increase Effective Date; provided that:

 

(i)            no Default or Event of Default shall have occurred and be
continuing or would result from the borrowings (assuming, in the case of
Incremental Revolving Commitments, that such Incremental Revolving Commitments
are fully drawn) to be made on the Increase Effective Date and the use of
proceeds thereof;

 

(ii)           after giving pro forma effect to the borrowings (assuming, in the
case of Incremental Revolving Commitments, that such Incremental Revolving
Commitments are fully drawn) to be made on the Increase Effective Date and to
any change in Consolidated EBITDA and any increase in Indebtedness resulting
from the assumption of Indebtedness in connection with the consummation of any
Permitted Acquisition concurrently with such borrowings, the Borrower shall be
in compliance with each of the covenants set forth in Section 7.11 for the prior
Reference Period;

 

(iii)          The Borrower shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction; and

 

(iv)          the condition set forth in Section 5.02(a) shall be satisfied.

 

(c)           Terms of Incremental Term Loans and Incremental Commitments.  The
terms and provisions of the Incremental Commitments and Loans made pursuant
thereto shall be as follows:

 

(i)            the terms and provisions of Loans made pursuant to Incremental
Term Loan Commitments (“Incremental Term Loans”) shall be, except as otherwise
set forth herein, as agreed between the Borrower, the Lenders providing the
Incremental Term Loans and the Administrative Agent;

 

(ii)           the Incremental Term Loans and Loans made pursuant to Incremental
Revolving Loan Commitments (“Incremental Revolving Loans”) will rank pari passu
in right of payment and security with the Loans;

 

(iii)          the terms and provisions of Revolving Loans made pursuant to
Incremental Revolving Commitments shall be identical to the Revolving Loans;

 

(iv)          the weighted average life to maturity of any Incremental Term
Loans shall be no shorter than the weighted average life to maturity of the Term
Loans on the Effective Date;

 

(v)           the maturity date of Incremental Term Loans (the “Incremental Term
Loan Maturity Date”) shall not be earlier than the Term Loan Maturity Date; and

 

(vi)          the Applicable Rate for the Incremental Term Loans shall be
determined by the Borrower and the Lenders of the Incremental Term Loans;
provided that in the event that the Applicable Rate for any Incremental Term
Loans is greater than the Applicable Rate for the Terms Loans by more than
0.50%, then the Applicable Rate for the Term Loans shall be increased to the
extent necessary so that the Applicable Rate for the Term Loans is equal to the
Applicable Rate (at each point in the table set forth in the definition of
“Applicable Rate,” to the extent applicable) for the Incremental Term Loans
minus 0.50%; provided, further, that in determining the Applicable Rate
applicable to the Term Loans and the Incremental Term Loans, (x) original issue
discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID) payable by the Borrower to the Lenders of the Term Loans or the
Incremental Term Loans in the primary syndication thereof shall be included
(with OID being equated to interest based on an assumed four-year life to
maturity), (y) that if the LIBO Rate in respect of the Incremental Term Loans
includes a LIBOR floor, such amount shall be equated to interest margin for
purposes of determining any increase to the Applicable Rate in respect of the
Term Loans by an amount equal to the amount by which such LIBOR floor exceeds
the 1 month LIBO Rate on the date of the borrowing of the Incremental Term Loans
and (z) customary arrangement or commitment fees payable to the Arranger (or its
Affiliates) in

 

43

--------------------------------------------------------------------------------


 

connection with the Term Loans or to one or more arrangers (or their Affiliates)
of the Incremental Term Loans shall be excluded.

 

The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such Incremental Commitment, in form and substance satisfactory to
each of them.  The Increase Joinder may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.19.  In addition, unless otherwise
specifically provided herein, all references in Loan Documents to Revolving
Loans or Term Loans shall be deemed, unless the context otherwise requires, to
include references to Revolving Loans made pursuant to new Commitments and
Incremental Term Loans that are Term Loans, respectively, made pursuant to this
Agreement.

 

(d)           Adjustment of Revolving Loans.  To the extent the Commitments
being increased on the relevant Increase Effective Date are Revolving Credit
Commitments, then each Revolving Credit Lender that is acquiring a new or
additional Revolving Credit Commitment on the Increase Effective Date shall make
a Revolving Credit Loan, the proceeds of which will be used to prepay the
Revolving Credit Loans of the other Revolving Credit Lenders immediately prior
to such Increase Effective Date, so that, after giving effect thereto, the
Revolving Credit Loans outstanding are held by the Revolving Credit Lenders pro
rata based on their Revolving Credit Commitments after giving effect to such
Increase Effective Date.  If there is a new borrowing of Revolving Credit Loans
on such Increase Effective Date, the Revolving Credit Lenders after giving
effect to such Increase Effective Date shall make such Revolving Loans in
accordance with Section 2.01(b).

 

(e)           Making of New Term Loans.  On any Increase Effective Date on which
Incremental Term Commitments are effective, subject to the satisfaction of the
terms and conditions in paragraph (c) of this Section, each Lender of such
Incremental Term Commitments shall make a Term Loan to the Borrower in an amount
equal to its Incremental Term Commitment.

 

(f)            Equal and Ratable Benefit.  The Loans and Commitments established
pursuant to this paragraph shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents.  The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any such Class of
Term Loans or any such new Commitments.

 

SECTION 2.20.         Defaulting Lenders.

 

(a)           If any Lender becomes, and during the period it remains, a
Defaulting Lender or a Potential Defaulting Lender, if any Letter of Credit or
Swingline Loan is at the time outstanding, the Issuing Lender and the Swingline
Lender, as the case may be, may (except, in the case of a Defaulting Lender, to
the extent the Commitments have been fully reallocated pursuant to
Section 2.20(b) by notice to the Borrower and such Defaulting Lender or
Potential Defaulting Lender through the Administrative Agent, require the
Borrower to Cash Collateralize the obligations of the Borrower to the Issuing
Lender and the Swingline Lender in respect of such Letter of Credit or Swingline
Loan in amount at least equal to the aggregate amount of the unreallocated
obligations (contingent or otherwise) of such Defaulting Lender or such
Potential Defaulting Lender in respect thereof, or to make other arrangements
satisfactory to the Administrative Agent, and to the Issuing Lender and the
Swingline Lender, as the case may be, in their sole discretion to protect them
against the risk of non-payment by such Defaulting Lender or Potential
Defaulting Lender.

 

(b)           If a Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply with respect to any
outstanding LC Exposure and any outstanding Swingline Exposure of such
Defaulting Lender:

 

(i)            the LC Exposure and the Swingline Exposure of such Defaulting
Lender will, subject to the limitation in the first proviso below, automatically
be reallocated (effective on the day such Lender becomes a Defaulting Lender)
among the Non-Defaulting Lenders pro rata in accordance with their respective

 

44

--------------------------------------------------------------------------------


 

Commitments;  provided that (a) the sum of each Non-Defaulting Lender’s
Revolving Credit Exposure, Swingline Exposure and LC Exposure may not in any
event exceed the Commitment of such Non-Defaulting Lender as in effect at the
time of such reallocation and (b) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender;

 

(ii)           to the extent that any portion (the “unreallocated portion”) of
the Defaulting Lender’s LC Exposure and Swingline Exposure cannot be so
reallocated, whether by reason of the first proviso in clause (i) above or
otherwise, the Borrower will, not later than five Business Days after demand by
the Administrative Agent (at the direction of the Issuing Lender and/or the
Swingline Lender, as the case may be), (a) Cash Collateralize the obligations of
the Borrower to the Issuing Lender and the Swingline Lender in respect of such
LC Exposure or Swingline Exposure, as the case may be, in an amount at least
equal to the aggregate amount of the unreallocated portion of such LC Exposure
or Swingline Exposure, or (b) in the case of such Swingline Exposure, prepay
(subject to Section 2.20(b)(iii) below) and/or Cash Collateralize in full the
unreallocated portion thereof, or (c) make other arrangements satisfactory to
the Administrative Agent, and to the Issuing Lender and the Swingline Lender, as
the case may be, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender; and

 

(iii)          any amount paid by the Borrower for the account of a Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity payments or other amounts) will not be paid or distributed to such
Defaulting Lender, but will instead be retained by the Administrative Agent in a
segregated account until (subject to Section 2.20(c)) the termination of the
Commitments and payment in full of all obligations of the Borrower hereunder and
will be applied by the Administrative Agent, to the fullest extent permitted by
law, to the making of payments from time to time in the following order of
priority:  first to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent under this Agreement, second to the payment of any
amounts owing by such Defaulting Lender to the Issuing Lender or the Swingline
Lender (pro rata as to the respective amounts owing to each of them) under this
Agreement, third to the payment of post-default interest and then current
interest due and payable to the Lenders hereunder other than Defaulting Lenders,
ratably among them in accordance with the amounts of such interest then due and
payable to them, fourth to the payment of fees then due and payable to the
Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal and
unreimbursed LC Disbursements then due and payable to the Non-Defaulting Lenders
hereunder ratably in accordance with the amounts thereof then due and payable to
them, sixth to any amounts owed by the Defaulting Lender to the Borrower
hereunder, seventh to the ratable payment of other amounts then due and payable
to the Non-Defaulting Lenders, and eighth after the termination of the
Commitments and payment in full of all obligations of the Borrower hereunder, to
pay amounts owing under this Agreement to such Defaulting Lender or as a court
of competent jurisdiction may otherwise direct.

 

(c)           If the Borrower, the Administrative Agent, the Issuing Lender and
the Swingline Lender agree in writing in their discretion that a Lender that is
a Defaulting Lender or a Potential Defaulting Lender should no longer be deemed
to be a Defaulting Lender or Potential Defaulting Lender, as the case may be,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in Section 2.20(b)(iii)), such Lender will,
to the extent applicable, purchase such portion of outstanding Loans of the
other Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the LC Exposure and Swingline Exposure of the
Lenders to be on a pro rata basis in accordance with their respective
Commitments, whereupon such Lender will cease to be a Defaulting Lender or
Potential Defaulting Lender and will be a Non-Defaulting Lender (and such LC
Exposure and Swingline Exposure of each Lender will automatically be adjusted on
a prospective basis to reflect the foregoing); provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender or Potential Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender or Potential Defaulting Lender.

 

45

--------------------------------------------------------------------------------


 

(d)           The Borrower may terminate the unused amount of the Commitment of
a Defaulting Lender upon not less than five Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.20(b)(iii) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing
Lender, the Swingline Lender or any Lender may have against such Defaulting
Lender.

 

SECTION 2.21.         Extension Offers.

 

(a)           Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower to all Lenders of Term Loans with a like maturity date or
Revolving Credit Commitments with a like maturity date, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Credit Commitments with a like maturity date,
as the case may be) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s Term Loans and/or Revolving Credit
Commitments and otherwise modify the terms of such Term Loans and/or Revolving
Credit Commitments pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing the interest rate or fees payable
in respect of such Term Loans and/or Revolving Credit Commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such
Lender’s Term Loans) (each, an “Extension,” and each group of Term Loans or
Revolving Credit Commitments, as applicable, in each case as so extended, as
well as the original Term Loans and the original Revolving Credit Commitments
(in each case not so extended), being a “Facility”; any Extended Term Loans
shall constitute a separate Term Loan Facility (an “Extended Term Loan
Facility”) from the portion of the applicable Term Loan Facility not being
extended, and any Extended Revolving Credit Commitments shall constitute a
separate Revolving Credit Facility (an “Extended Revolving Credit Facility”)
from the portion of the Revolving Credit Facility not being extended), so long
as the following terms are satisfied: (i) no Default or Event of Default shall
have occurred and be continuing at the time the offering document in respect of
an Extension Offer is delivered to the Lenders, (ii) except as to interest
rates, fees and final maturity (which shall be determined by the Borrower and
set forth in the relevant Extension Offer), the Revolving Credit Commitment of
any Revolving Credit Lender that agrees to an Extension with respect to such
Revolving Credit Commitment (an “Extending Revolving Credit Lender”) extended
pursuant to an Extension (an “Extended Revolving Credit Loans”), and the related
outstandings, shall be a Revolving Credit Commitment (or related outstandings,
as the case may be) with the same terms as the original Revolving Credit
Commitments (and related outstandings); provided that (1) the borrowing and
repayment (except for (A) payments of interest and fees at different rates on
Extended Revolving Credit Commitments (and related outstandings), (B) repayments
required upon the maturity date of the non-extending Revolving Credit
Commitments and (C) repayment made in connection with a permanent repayment and
termination of commitments) of Loans with respect to Extended Revolving Credit
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Revolving Credit Commitments, (2) subject to the provisions
of Sections 2.04(d) and 2.05(l) to the extent dealing with Swing Line Loans and
Letters of Credit which mature or expire after a maturity date when there exists
Revolving Credit Commitments with a longer maturity date, all Swing Line Loans
and Letters of Credit shall be participated on a pro rata basis by all Lenders
with Commitments in accordance with their percentage of the Revolving Credit
Commitments (and except as provided in Sections 2.04(d) and 2.05(l), without
giving effect to changes thereto on an earlier maturity date with respect to
Swing Line Loans and Letters of Credit theretofore incurred or issued), (3) the
permanent repayment of Revolving Credit Loans with respect to, and termination
of, Extended Revolving Credit Commitments after the applicable Extension date
shall be made on a pro rata basis with all other Revolving Credit Commitments,
except that the Borrower shall be permitted to permanently repay and terminate
commitments of any Revolving Credit Facility on a better than a pro rata basis
as compared to any other Revolving Credit Facility with a later maturity date
than such Revolving Credit Facility and (4) assignments and participations of
Extended Revolving Credit Commitments and Extended Revolving Credit Loans shall
be governed by the same assignment and participation provisions applicable to
existing Revolving Credit Commitments and Revolving Credit Loans and (5) at no
time shall there be Revolving Credit Commitments hereunder (including Extended
Revolving Credit Commitments and any Initial Revolving Credit Commitments) which
have more than three different maturity dates (unless otherwise agreed by the
Administrative Agent), (iii) except as to interest rates, fees, amortization,
final maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iv),
(v) and (vi), be determined between the

 

46

--------------------------------------------------------------------------------


 

Borrower and set forth in the relevant Extension Offer), the Term Loans of any
Term Lender that agrees to an Extension with respect to such Term Loans (an
“Extending Term Lender”) extended pursuant to any Extension (“Extended Term
Loans”) shall have the same terms as the Term Loan Facility subject to such
Extension Offer, (iv) the final maturity date of any Extended Term Loans shall
be no earlier than the Term Loan Facility with the latest maturity date, (v) the
weighted average life of any Extended Term Loans shall be no shorter than the
remaining weighted average life of the Term Loans extended thereby, (vi) any
Extended Term Loans may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Extension Offer, (vii) if the aggregate principal amount of Term Loans
(calculated on the face amount thereof) or Revolving Credit Commitments, as the
case may be, in respect of which Term Lenders or Revolving Credit Lenders, as
the case may be, shall have accepted the relevant Extension Offer shall exceed
the maximum aggregate principal amount of Term Loans or Revolving Credit
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans or Revolving Credit Loans, as the
case may be, of such Term Lenders or Revolving Credit Lenders, as the case may
be, shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Term Lenders or Revolving Credit Lenders, as the case may be, have
accepted such Extension Offer, (viii) all documentation in respect of such
Extension shall be consistent with the foregoing and (ix) any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower.

 

(b)           With respect to all Extensions consummated by the Borrower
pursuant to this Section, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.10 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower’s sole discretion and may be waived by the Borrower) of Term
Loans or Revolving Credit Commitments (as applicable) of any or all applicable
Facilities be tendered.  The Administrative Agent and the Lenders hereby consent
to the transactions contemplated by this Section (including, for the avoidance
of doubt, payment of any interest, fees or premium in respect of any Extended
Term Loans and/or Extended Revolving Credit Commitments on the such terms as may
be set forth in the relevant Extension Offer) and hereby waive the requirements
of any provision of this Agreement (including, without limitation, Sections 2.10
and 2.17) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section.

 

(c)           No consent of any Lender or the Administrative Agent shall be
required to effectuate any Extension, other than (A) the consent of each Lender
agreeing to such Extension with respect to one or more of its Term Loans and/or
Revolving Credit Commitments (or a portion thereof) and (B) with respect to any
Extension of the Revolving Credit Commitments, the consent of the L/C Issuer and
Swing Line Lender.  All Extended Term Loans, Extended Revolving Credit
Commitments and all obligations in respect thereof shall be Obligations under
this Agreement and the other Loan Documents that are secured by the Collateral
on a pari passu basis with all other applicable Obligations under this Agreement
and the other Loan Documents.  The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
Facilities or sub-Facilities in respect of Revolving Credit Commitments or Term
Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new Facilities or
sub-Facilities, in each case on terms consistent with this Section.  In
addition, if so provided in such amendment and with the consent of each Issuing
Lender, participations in Letters of Credit expiring on or after the maturity
date in respect of the Revolving Credit Facility not being extended shall be
re-allocated from Lenders holding Revolving Credit Commitments not being
extended to Lenders holding Extended Revolving Credit Commitments in accordance
with the terms of such amendment.  Without limiting the foregoing, in connection
with any Extensions the respective Loan Parties shall (at their expense) amend
(and the Administrative Agent is hereby directed to amend) any Mortgage that has
a maturity date prior to the Facility with the latest maturity date so that such
maturity date is extended to such later maturity date (or such later date as may
be advised by local counsel to the Administrative Agent).

 

(d)           In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 10 Business Days (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments

 

47

--------------------------------------------------------------------------------


 

and to ensure reasonable administrative management of the credit facilities
hereunder after such Extension), if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section.

 

ARTICLE III

 

GUARANTEE

 

SECTION 3.01.         Guarantee.  Each Guarantor hereby jointly and severally
guarantees on a senior secured basis to each Lender (and each Affiliate of a
Lender which holds any of the Obligations of the Borrower or any other Loan
Party) and the Administrative Agent and their respective successors and assigns
the prompt payment in full when due (whether at stated maturity, by acceleration
or otherwise) of the Obligations of the Borrower strictly in accordance with the
terms thereof (such Obligations being herein collectively called the “Guaranteed
Obligations”).  The Guarantors hereby further jointly and severally agree that
if the Borrower shall fail to pay in full when due (whether at stated maturity,
by acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same, without any demand or notice whatsoever, and that in
the case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

 

SECTION 3.02.         Obligations Unconditional.  The obligations of the
Guarantors under Section 3.01 are absolute and unconditional guarantees of
payment, and joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the obligations of the other Loan
Parties under this Agreement or any other agreement or instrument referred to
herein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section that the obligations of
the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances.  Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of the Guarantors hereunder, which shall remain absolute
and unconditional as described above:

 

(i)            at any time or from time to time, without notice to the
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

(ii)           any of the acts mentioned in any of the provisions of this
Agreement or any other agreement or instrument referred to herein shall be done
or omitted;

 

(iii)          the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement or any
other agreement or instrument referred to herein shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with; or

 

(iv)          any lien or security interest granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Guaranteed Obligations shall fail to be perfected.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against the
Borrower under this Agreement or any other agreement or instrument referred to
herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.

 

SECTION 3.03.         Reinstatement.  The obligations of each Guarantor under
this Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and each Guarantor

 

48

--------------------------------------------------------------------------------


 

agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including fees of counsel) incurred by
the Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

 

SECTION 3.04.         Subrogation.  Each Guarantor hereby agrees that, until the
payment and satisfaction in full of all Guaranteed Obligations and the
expiration and termination of the Commitments of the Lenders under this
Agreement, it shall not exercise any right or remedy arising by reason of any
performance by it of its guarantee in Section 3.01, whether by subrogation or
otherwise, against the Borrower or any other guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.

 

SECTION 3.05.         Remedies.  Each Guarantor agrees that, as between such
Guarantor and the Lenders, the obligations of the Borrower under this Agreement
may be declared to be forthwith due and payable as provided in Article VIII (and
shall be deemed to have become automatically due and payable in the
circumstances provided in Article VIII) for purposes of Section 3.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by such Guarantor for purposes of Section 3.01.

 

SECTION 3.06.         Instrument for the Payment of Money.  Each Guarantor
hereby acknowledges that the guarantee in this Article constitutes an instrument
for the payment of money, and consents and agrees that any Lender or the
Administrative Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
proceed by motion for summary judgment in lieu of complaint pursuant to N.Y.
Civ. Prac. L&R § 3213.

 

SECTION 3.07.         Continuing Guarantee.  The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

 

SECTION 3.08.         Rights of Contribution.  The Guarantors hereby agree, as
between themselves, that if any Guarantor shall become an Excess Funding
Guarantor (as defined below) by reason of the payment by such Guarantor of any
Guaranteed Obligations, then each other Guarantor shall, on demand of such
Excess Funding Guarantor (but subject to the next sentence), pay to such Excess
Funding Guarantor an amount equal to such Guarantor’s Pro Rata Share (as defined
below and determined, for this purpose, without reference to the properties,
debts and liabilities of such Excess Funding Guarantor) of the Excess Payment
(as defined below) in respect of such Guaranteed Obligations.  The payment
obligation of a Guarantor to any Excess Funding Guarantor under this
Section shall be subordinate and subject in right of payment to the prior
payment in full of the obligations of such Guarantor under the other provisions
of this Article III and such Excess Funding Guarantor shall not exercise any
right or remedy with respect to such excess until payment and satisfaction in
full of all of such obligations.

 

For purposes of this Section, (i) “Excess Funding Guarantor” means, in respect
of any Guaranteed Obligations, a Guarantor that has paid an amount in excess of
its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess Payment” means,
in respect of any Guaranteed Obligations, the amount paid by an Excess Funding
Guarantor in excess of its Pro Rata Share of such Guaranteed Obligations and
(iii) “Pro Rata Share” means, for any Guarantor, the ratio (expressed as a
percentage) of (x) the amount by which the aggregate fair saleable value of all
properties of such Guarantor (excluding any shares of stock or other equity
interest of any other Guarantor) exceeds the amount of all the debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder and any obligations of any other Guarantor that have been Guaranteed
by such Guarantor) to (y) the amount by which the aggregate fair saleable value
of all properties of the Borrower and all of the Guarantors exceeds the amount
of all the debts and liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities, but excluding the obligations of the Loan Parties
hereunder and under the other Loan Documents) of all of the Guarantors,
determined (A) with respect to any Guarantor that is a party hereto on the
Effective Date, as of the Effective Date, and (B) with respect to any other
Guarantor, as of the date such Guarantor becomes a Guarantor hereunder.

 

49

--------------------------------------------------------------------------------


 

SECTION 3.09.         General Limitation on Guaranteed Obligations.  In any
action or proceeding involving any state corporate law, or any state or Federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 3.01
would otherwise be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 3.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Guarantor, any Lender, the Administrative Agent or any other
Person, be automatically limited and reduced to the highest amount that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 4.01.         Organization; Powers.  Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

SECTION 4.02.         Authorization; Enforceability.  The Transactions are
within the Borrower’s and each other Loan Party’s corporate powers and have been
duly authorized by all necessary corporate and, if required, by all necessary
shareholder action.  This Agreement and each of the other Loan Documents have
been duly executed and delivered by each Loan Party party thereto and
constitutes, or when executed and delivered by such Loan Party will constitute,
a legal, valid and binding obligation of such Loan Party, enforceable against
each Loan Party in accordance with its terms, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 4.03.         Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except for (i) such as have
been obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any Requirement of Law, (c) will not violate any of the
Loan Parties’ organizational documents, (d) will not violate or result in a
default under any Contractual Obligation upon the Borrower and its Subsidiaries
or its or their respective assets, or give rise to a right thereunder to require
any payment to be made by the Borrower or any of its Subsidiaries, and
(e) except for the Liens created pursuant to the Security Documents, will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.

 

SECTION 4.04.         Financial Condition; No Material Adverse Change; No
Default.

 

(a)           Financial Condition.  The Borrower has heretofore furnished to the
Lenders (i) its audited consolidated balance sheet and statements of income,
stockholders’ equity and cash flows as of and for the Fiscal Years ended
December 31, 2008, December 31, 2009 and December 31, 2010, in each case
reported on by KPMG LLP, (ii) its unaudited consolidated balance sheet and
statements of income, stockholders’ equity and cash flows as of and for the nine
months and fiscal quarter ended September 30, 2011 certified by its chief
financial officer, (iii) the Acquired Business’s audited consolidated balance
sheet and statements of income, stockholders’ equity and cash flows as of and
for the Fiscal Years ended December 31, 2008, December 31, 2009 and December 31,
2010, in each case reported on by McGladrey & Pullen, LLP, (iv) the Acquired
Business’s unaudited consolidated balance sheet and statements of income,
stockholders’ equity and cash flows as of and for the nine months and fiscal
quarter ended September 30, 2011 certified by its chief financial officer (the
financial information described in clauses (i), (ii), (iii) and (iv) above, the
“Historical Financial Statements”), and (v) the unaudited pro forma consolidated
balance sheet of the Borrower and its Subsidiaries as of December 31, 2011 and
September 30, 2011 (including the notes thereto) (the “Pro Forma Balance Sheet”)
and the unaudited pro forma consolidated statement of operations of Borrower and
its Subsidiaries for the Fiscal Year ended on December 31, 2011 and for the four
fiscal quarters ended September 

 

50

--------------------------------------------------------------------------------


 

30, 2011 (together with the Pro Forma Balance Sheet, the “Pro Forma Financial
Statements”).  The Historical Financial Statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absense
of footnotes in the case of financial statements referred to in clause
(ii) above.  The Pro Forma Financial Statements have been prepared in good
faith, based on assumptions believed by the Borrower to be reasonable as of the
Effective Date, and present fairly in all material respects on a pro forma basis
the estimated financial position of the Borrower and its Subsidiaries as at the
dates set forth in such Pro Forma Financial Statements (as if the Transactions
had been consummated on such date in the case of the Pro Forma Balance Sheet and
at the beginning of the relevant period in the case of the other Pro Forma
Financial Statements the dates set forth in such Pro Forma Financial Statements)
and their estimated results of operations as if the Transactions had been
consummated on the dates set forth in such Pro Forma Financial Statements. 
There are no liabilities of the Borrower or any of its Subsidiaries, fixed or
contingent, which are material in relation to the consolidated financial
condition of the Borrower that are not reflected in such financial statements or
in the notes thereto, other than liabilities arising in the ordinary course of
business since the respective dates of such financial statements.

 

(b)           No Material Adverse Change.  Since December 31, 2010, there has
not occurred any event, development or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect.

 

SECTION 4.05.         Properties.

 

(a)           Property Generally.  Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, subject only to Permitted Liens.  The Liens
granted by the Security Documents constitute valid perfected first priority
Liens on the properties and assets covered by the Security Documents, to the
extent required by the Security Documents and subject to no prior or equal Lien
except those Liens permitted by Section 7.02.

 

(b)           Leases.  Each of the Borrower and its Subsidiaries has complied
with all obligations under all leases to which it is a party and all such leases
are in full force and effect except for such noncompliance or ineffectiveness
which, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

(c)           Real Property.  Schedules 7(a) and 7(b) to the Perfection
Certificate dated the Effective Date contain a true and complete list of each
interest in Real Property owned by the Borrower and any Subsidiary as of the
Effective Date and describes the type of interest therein held by the Borrower
or Subsidiary and whether such owned Real Property is leased and if leased
whether the underlying lease contains any option to purchase all or any portion
of such Real Property or any interest therein or contains any right of first
refusal relating to any sale of such Real Property or any portion thereof or
interest therein.

 

(d)           Flood Zone.  No Mortgage encumbers Mortgaged Property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards within the meaning of
the National Flood Insurance Act of 1968 unless flood insurance available under
such Act has been obtained in accordance with Section 6.06.

 

(e)           Intellectual Property.  Each of the Borrower and its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person except for any such infringements that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 4.06.         Litigation and Environmental Matters.

 

(a)           Actions, Suits and Proceedings.  There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries that could reasonably be expected,
individually or in the aggregate, to

 

51

--------------------------------------------------------------------------------


 

result in a Material Adverse Effect or that involve this Agreement or the
Transactions (other than the Disclosed Matters).

 

(b)           Environmental Matters.  Except for the Disclosed Matters and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any facts that could reasonably
be expected to result in any Environmental Liability.

 

(c)           Disclosed Matters.  Since the Effective Date, there has been no
change in the status of the Disclosed Matters that, individually or in the
aggregate, has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect.

 

SECTION 4.07.         Compliance with Laws and Contractual Obligations.  Each of
the Borrower and its Subsidiaries is in compliance with all Requirements of Law
applicable to it or its property or all Contractual Obligations binding upon it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  No Default or Event of Default shall have occurred and be continuing.

 

SECTION 4.08.         Investment Company Act Status.  Neither the Borrower nor
its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

SECTION 4.09.         Taxes.  The Borrower and each of its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes levied or imposed upon it
or otherwise due and payable (including in its capacity as a withholding agent),
except, in each case, (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. There
is no current, pending or proposed Tax audit, assessment, deficiency or other
claim against Borrower or any of its Subsidiaries that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 

SECTION 4.10.         ERISA.  Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, (a) no ERISA Event has occurred or is reasonably
expected to occur and (b) each Plan has complied with the applicable provisions
of ERISA and the Code.  The present value of all accumulated benefit obligations
under each Plan (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) does not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan by an amount that could reasonably be expected
to result in a Material Adverse Effect.

 

SECTION 4.11.         Disclosure.  The Loan Parties have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  None of the written reports, financial
statements, certificates or other written information (other than projections
and other forward looking information) furnished by or on behalf of the Borrower
or any Subsidiary to the Administrative Agent or any Lender in connection with
the negotiation of this Agreement and the other Loan Documents or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) taken as a whole contains any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that (i) with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation thereof and
(ii) with respect to information pertaining to the Acquired Business, the
Borrower makes the representations in this Section as of the Effective Date to
the extent of its knowledge.

 

52

--------------------------------------------------------------------------------


 

SECTION 4.12.         Use of Credit.  Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock, and no part of the proceeds of
any extension of credit hereunder will be used to buy or carry any Margin Stock
in violation of Regulation U.

 

SECTION 4.13.         Labor Matters.  Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, (a) no collective bargaining agreement or other labor
contract will expire during the term of this Agreement, (b) to the Borrower’s
knowledge, no union or other labor organization is seeking to organize, or to be
recognized as bargaining representative for, a bargaining unit of employees of
the Borrower or any of its Subsidiaries, (c) there is no pending or, to the
Borrower’s knowledge, threatened strike, work stoppage, material unfair labor
practice claim or charge, arbitration or other labor dispute against or
affecting the Borrower or any of its Subsidiaries or their respective employees
and (d) there are no actions, suits, charges, demands, claims, counterclaims or
proceedings pending or, to the best of the Borrower’s knowledge, threatened
against the Borrower or any of its Subsidiaries, by or on behalf of, or with,
its employees.

 

SECTION 4.14.         Indebtedness.  Schedule 7.01 is a complete and correct
list of each credit agreement, loan agreement, indenture, purchase agreement,
guarantee, letter of credit or other arrangement providing for or otherwise
relating to any Indebtedness or any extension of credit (or commitment for any
extension of credit) to, or guarantee by, the Borrower or any of its
Subsidiaries, in each case, outstanding as of the Effective Date, and the
aggregate principal or face amount outstanding or that may become outstanding
under each such arrangement is correctly described in Schedule 7.01.

 

SECTION 4.15.         Liens.  Schedule 7.02 is a complete and correct list of
each Lien securing Indebtedness of any Person outstanding as of the Effective
Date and covering any property of the Borrower or any of its Subsidiaries, and
the aggregate Indebtedness secured (or that may be secured) by each such Lien
and the property covered by each such Lien is correctly described in
Schedule 7.02.

 

SECTION 4.16.         Subsidiaries.  Schedule 4.16 is a complete and correct
list of all of the Subsidiaries of the Borrower as of the Effective Date,
together with, for each such Subsidiary, (a) the jurisdiction of organization of
such Subsidiary, (b) each Person holding ownership interests in such Subsidiary
and (c) the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests.  Except as disclosed in Schedule 4.16, (i) each of the Borrower and
its Subsidiaries owns, free and clear of Liens (other than Liens created
pursuant to the Security Documents), and has the unencumbered right to vote, all
outstanding ownership interests in each Person shown to be held by it in
Schedule 4.16, (ii) all of the issued and outstanding Capital Stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (iii) there are no outstanding Equity Rights with respect to
such Person.

 

SECTION 4.17.         Solvency.  The Borrower is and, after giving effect to the
making of each Loan and the use of proceeds thereof, will be Solvent.

 

SECTION 4.18.         [Reserved].

 

SECTION 4.19.         Anti-Terrorism Laws.

 

(a)           Anti-Terrorism Laws.  Neither the Borrower nor any of its
Subsidiaries and, to the knowledge of the Borrower, none of its Affiliates and
none of the respective officers, directors, brokers or agents of the Borrower,
such Subsidiary or Affiliate has violated or is in violation of Anti-Terrorism
Laws.

 

(b)           Embargoed Persons.  Neither the Borrower nor any of its
Subsidiaries and, to the knowledge of the Borrower, none of its Affiliates and
none of the respective officers, directors, brokers or agents of such Loan
Party, such Subsidiary or such Affiliate that is acting or benefiting in any
capacity in connection with the Loans is an Embargoed Person.  Neither Borrower
nor any of its Subsidiaries engages in any dealings or transactions with an
Embargoed Person.

 

53

--------------------------------------------------------------------------------


 

(c)           Use of Proceeds.  Neither the Borrower nor any of its Subsidiaries
and, to the knowledge of the Borrower, none of its Affiliates and none of the
respective officers, directors, brokers or agents of the Borrower, such
Subsidiary or such Affiliate acting or benefiting in any capacity in connection
with the Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Embargoed
Person, (ii) deals in, or otherwise engages in any transaction related to, any
property or interests in property blocked pursuant to any Anti-Terrorism Law or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

 

SECTION 4.20.         Security Documents.

 

(a)           Security Agreement.  The Security Agreement is effective to create
in favor of the Collateral Agent for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral and, when (i) financing statements and other filings in
appropriate form are filed in the offices specified on Schedule 7 to the
Perfection Certificate and (ii) upon the taking of possession or control by the
Collateral Agent of the Security Agreement Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by each Security
Agreement), the Liens created by the Security Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors in the Security Agreement Collateral (other than such Security
Agreement Collateral in which a security interest cannot be granted or cannot be
perfected by filing financing statements under the UCC as in effect at the
relevant time in the relevant jurisdiction), in each case subject to no Liens
other than Permitted Liens.

 

(b)           PTO Filing; Copyright Office Filing.  When the Security Agreement
or a short form thereof is filed in the United States Patent and Trademark
Office and the United States Copyright Office, the Liens created by such
Security Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors thereunder in
Patents (as defined in the Security Agreement) registered or applied for with
the United States Patent and Trademark Office or Copyrights (as defined in such
Security Agreement) registered or applied for with the United States Copyright
Office, as the case may be, in each case subject to no Liens other than
Permitted Liens.

 

(c)           Valid Liens.  Each Security Document delivered pursuant to
Section 6.13 will, upon execution and delivery thereof, be effective to create
in favor of the Collateral Agent, for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Collateral thereunder, and
(i) when all appropriate filings or recordings are made in the appropriate
offices as may be required under applicable law and (ii) upon the taking of
possession or control by the Collateral Agent of such Collateral with respect to
which a security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
required by any Security Document), such Security Document will constitute fully
perfected first priority Liens on, and security interests in, all right, title
and interest of the Loan Parties in such Collateral (other than Collateral in
which a security interest cannot be granted or cannot be perfected by filing
financing statements under the UCC), in each case subject to no Liens other than
Permitted Liens.

 

(d)           Insurance.   All insurance maintained by the Loan Parties is in
full force and effect, all premiums have been duly paid, no Loan Party has
received notice of violation or cancellation thereof, and the use, occupancy and
operation of the Real Property comply with all insurance requirements, and there
exists no default under any insurance requirement, in each case, where the
failure to comply with the foregoing could reasonably be expected to result in a
Material Adverse Effect.  Each Loan Party has insurance in such amounts and
covering such risks and liabilities as are customary for companies of a similar
size engaged in similar businesses in similar locations.

 

ARTICLE V

 

CONDITIONS

 

SECTION 5.01.         Conditions of Initial Credit Extensions.  The obligations
of the Lenders to make the initial Loans and of the Issuing Lender to issue or
continue its initial Letters of Credit hereunder shall not become effective

 

54

--------------------------------------------------------------------------------


 

until the date on which the Administrative Agent and the Collateral Agent shall
have received each of the following documents, each of which shall be
satisfactory to the Administrative Agent in form and substance (or such
condition shall have been waived in accordance with Section 10.05):

 

(a)           Executed Counterparts.  From each party hereto, a counterpart of
this Agreement, each other Loan Document and the Perfection Certificate signed
on behalf of such party.

 

(b)           Opinion of Counsel to the Loan Parties.  A written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Wilmer Cutler Pickering Hale and Dorr LLP, counsel for the Loan
Parties, substantially in the form of Exhibit E and Brownstein Hyatt Farber
Schreck, LLP, special Nevada counsel for the Loan Parties, satisfactory to the
Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent, and covering such other matters relating to the Loan
Parties, this Agreement or the Transactions as the Administrative Agent shall
reasonably request (and the Borrower hereby instructs such counsel to deliver
such opinions to the Lenders and the Administrative Agent).

 

(c)           Officer’s Certificate; Specified Representations.  A certificate,
dated the Effective Date and signed by a senior executive officer of the
Borrower, confirming that the Specified Representations are true and correct on
and as of the Effective Date and that, since December 31, 2010, no Acquired
Business Material Adverse Effect shall have occurred.

 

(d)           Corporate Documents.  Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the Transactions and any other legal matters relating to the Loan Parties,
this Agreement or the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

 

(e)           Solvency Certificate.  A Solvency Certificate, dated the Effective
Date, signed by the chief financial officer of the Borrower.

 

(f)            Security Agreement.  The Security Agreement, duly executed and
delivered by the Borrower and the Administrative Agent, together with
(i) certificates, if any, representing the Pledged Equity (as defined in the
Security Agreement) accompanied by undated stock powers executed in blank and
instruments evidencing the Pledged Debt (as defined in the Security Agreement)
indorsed in blank, and (ii) each document (including, without limitation, any
UCC financing statement and filings with the United States Patent and Trademark
Office or United States Copyright Office) required by the Security Documents or
under law or reasonably requested by the Administrative Agent or Collateral
Agent to be delivered to the Administrative Agent or filed, registered or
recorded in order to create in favor of the Collateral Agent, for the benefit of
the Lenders, a perfected Lien on the property of the Loan Parties subject to the
security interests under the Security Agreement, subject to no other Liens
(other than Liens expressly permitted by Section 7.02), which shall have been
delivered to the Administrative Agent be in proper form for filing, registration
or recordation.

 

(g)           HDI Acquisition.  Evidence of the consummation of the HDI
Acquisition substantially concurrently with the initial funding of the Loans on
the Effective Date in compliance with applicable law and in accordance with the
Agreement and Plan of Merger. The Agreement and Plan of Merger shall not have
been amended or modified or any condition therein waived, in each case in any
respect that is materially adverse to the Lenders, without the prior written
consent of the Arrangers (such consent not to be unreasonably withheld or
delayed); provided that any increase or decrease in the purchase price shall
require the prior written consent of the Arrangers.  Immediately following the
consummation of the HDI Acquisition, neither the Borrower nor any of its
Subsidiaries shall have any indebtedness for borrowed money or preferred equity
other than as set forth on Schedule 7.01.

 

(h)           Insurance.  A copy of, or a certificate as to coverage under, the
insurance policies required by Section 6.06 and the applicable provisions of the
Security Documents, each of which shall be endorsed or otherwise amended to
include a “standard” or “New York” lender’s loss payable or mortgagee

 

55

--------------------------------------------------------------------------------


 

endorsement (as applicable) and shall name the Collateral Agent, on behalf of
the Secured Parties, as additional insured, in form and substance satisfactory
to the Administrative Agent.

 

(i)            Financial Statements.  The Pro Forma Financial Statements and the
Historical Financial Statements.

 

(j)            Patriot Act.  All documentation and information as is reasonably
requested in writing at least 3 days prior to the Effective Date by the
Administrative Agent about the Loan Parties to the extent required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA PATRIOT Act.

 

(k)           Borrowing Request.  A Borrowing Request or Letter of Credit
Request, as applicable, relating to the initial credit extensions hereunder.

 

(l)            Fees and Expenses.  Payment in full in cash of all fees and
expenses required to be paid hereunder and the Fee Letter and invoiced two days
prior to the Effective Date.

 

Notwithstanding anything herein to the contrary, it is understood that to the
extent any Collateral is not provided on the Effective Date after the Borrower’s
use of commercially reasonable efforts to do so, the perfection of a Lien on
such Collateral shall not constitute a condition precedent to the availability
of the Facilities on the Effective Date but shall be required to be delivered
after the Effective Date; provided that (a) with respect to perfection of
security interests in UCC Filing Collateral, the Borrower shall have delivered
all applicable UCC financing statements to the Administrative Agent or shall
have authorized (or shall have caused the applicable Guarantor to authorize) the
Administrative Agent to file all applicable UCC financing statements and (b) the
Borrower shall have delivered all Stock Certificates to the Administrative
Agent.  For purposes of this paragraph, “UCC Filing Collateral” means collateral
for which a security interest can be perfected by filing a UCC financing
statement.  “Stock Certificates” means Collateral consisting of stock
certificates representing capital stock of the Restricted Subsidiaries for which
(x) a security interest can be perfected by delivering such stock certificates
and (y) a security interest is required to be perfected pursuant to the Security
Agreement.

 

SECTION 5.02.         Each Credit Event.  The obligation of each Lender to make
any Loan (other than the Loans made on the Effective Date), and of the Issuing
Lender to issue, amend, renew or extend any Letter of Credit (other than the
Letters of Credit issued on the Effective Date and excluding the continuation or
conversion of any Borrowing), are additionally subject to the satisfaction of
the following conditions:

 

(a)           the representations and warranties of the Borrower set forth in
Article IV, and of each Loan Party in each of the other Loan Documents to which
it is a party, shall be true and correct on and as of the date of such Loan or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such date); and

 

(b)           at the time of and immediately after giving effect to such Loan or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in clauses (a) and
(b) of the immediately preceding sentence.

 

In addition to the other conditions precedent herein set forth, if any Revolving
Credit Lender becomes, and during the period it remains, a Defaulting Lender or
a Potential Defaulting Lender, the Issuing Lender will not be required to issue
any Letter of Credit or to amend any outstanding Letter of Credit, and the
Swingline Lender will not be required to make any Swingline Loan, unless the
Issuing Lender or the Swingline Lender, as the case may be, is satisfied that
any exposure that would result therefrom is eliminated or fully covered by the
Commitments of the

 

56

--------------------------------------------------------------------------------


 

Non-Defaulting Lenders or by Cash Collateralization or a combination thereof
satisfactory to the Issuer or the Swingline Lender in its sole discretion, in
each case, in accordance with Section 2.20.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

SECTION 6.01.         Financial Statements and Other Information.  The Borrower
will furnish to the Administrative Agent and each Lender:

 

(a)           within 90 days after the end of each Fiscal Year of the Borrower,
the audited consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all reported on by KPMG LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

 

(b)           within 45 days after the end of the first three fiscal quarters of
the Borrower, the consolidated balance sheets and related consolidated
statements of income and cash flows of the Borrower and its Subsidiaries as of
the end of and for such fiscal quarter and the then elapsed portion of the
Fiscal Year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year, all certified by a Responsible Officer as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) of this Section, a certificate of a Responsible Officer
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 7.11 and, in the case of audited financial
statements, setting forth reasonably detailed calculations demonstrating
compliance with Section 2.10(b)(iv) and (iii) stating whether any change in GAAP
or in the application thereof has occurred since the date of the most recent
audited financial statements of the Borrower referred to in Section 4.04(a) or
delivered pursuant to Section 6.01(a) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

 

(d)           promptly upon receipt thereof, copies of all other reports
submitted to the Borrower by its independent certified public accountants in
connection with any annual or interim audit or review of the books of the
Borrower made by such accountants;

 

(e)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be; and

 

(f)            promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement and
the other Loan Documents, as the Administrative Agent or any Lender may
reasonably request.

 

57

--------------------------------------------------------------------------------


 

SECTION 6.02.         Notices of Material Events.  The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:

 

(a)           the occurrence of any Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Subsidiaries, other than disputes in the ordinary course
of business or, whether or not in the ordinary of business, disputes involving
amounts exceeding $10,000,000;

 

(c)           the occurrence of any ERISA Event that, individually or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; and

 

(d)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

SECTION 6.03.         Existence; Conduct of Business.  The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 7.03.

 

SECTION 6.04.         Payment of Taxes and Other Obligations.  The Borrower
will, and will cause each of its Subsidiaries to, pay its obligations, including
Tax liabilities before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Borrower or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to make such payment could not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.

 

SECTION 6.05.         Maintenance of Properties.  The Borrower will, and will
cause each of its Subsidiaries to, keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted.

 

SECTION 6.06.         Maintenance of Insurance.  The Borrower will, and will
cause each of its Subsidiaries to, maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations, which shall be endorsed
or (i) provide that no cancellation, material reduction in amount or material
change in coverage thereof shall be effective until at least 30 days after
receipt by the Collateral Agent of written notice thereof, (ii) name the
Collateral Agent as mortgagee (in the case of property insurance) or additional
insured on behalf of the Secured Parties (in the case of liability insurance) or
loss payee (in the case of property insurance), as applicable, and (iii) be
reasonably satisfactory in all other respects to the Collateral Agent.  If any
portion of any Mortgaged Property is at any time located in an area identified
by the Federal Emergency Management Agency (or any successor agency) as a
Special Flood Hazard Area  with respect to which flood insurance has been made
available under the National Flood Insurance Act of 1968 (as now or hereafter in
effect or successor act thereto), then the Borrower shall, or shall cause each
Loan Party to (i) maintain, or cause to be maintained, with a financially sound
and reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent.

 

SECTION 6.07.         Books and Records.  The Borrower will, and will cause each
of its Subsidiaries to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities.

 

58

--------------------------------------------------------------------------------


 

SECTION 6.08.         Inspection Rights.  The Borrower will, and will cause each
of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at the expense of the Borrower and at such
reasonable times; provided that the Administrative Agent and each Lender shall
be limited to one such visit or inspection each during any Fiscal Year, except
that such limitation shall not apply at any time a Default has occurred and is
continuing.

 

SECTION 6.09.         Lender Meetings.  The Borrower will, within 5 days after
the financial information described in Section 6.01(a) are required to be
delivered the Borrower, at the request of the Administrative Agent or Required
Lenders, hold a meeting by conference call (the costs of such call to be paid by
the Borrower) with all Lenders who choose to attend such meeting, at which
meeting shall be reviewed the financial results of the previous Fiscal Year.

 

SECTION 6.10.         [Reserved].

 

SECTION 6.11.         Compliance with Laws and Contractual Obligations.  The
Borrower will, and will cause each of its Subsidiaries to, comply with all
Requirements of Law (including any Environmental Laws) applicable to it or its
property, and all Contractual Obligations binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 6.12.         Use of Proceeds and Letters of Credit.  The proceeds of
the Term Loans to be made on the Effective Date will be used to finance the HDI
Acquisition, the repayment of all the existing third party Indebtedness for
borrowed money of HDI and its Subsidiaries as of the Effective Date (other than
Indebtedness hereunder and the Indebtedness listed on Schedule 7.01) and to pay
related fees and expenses.  The proceeds of the Revolving Credit Loans, and the
Letters of Credit issued hereunder, will be used for general corporate purposes
of the Borrower and its Subsidiaries including acquisitions permitted
hereunder.  No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.

 

SECTION 6.13.         Additional Guarantors; Further Assurances.

 

(a)           Guarantors.  The Borrower will take such action, and will cause
each of its Domestic Subsidiaries (other than Immaterial Subsidiaries) to take
such action, from time to time as shall be necessary to ensure that such
Domestic Subsidiaries of the Borrower are “Guarantors” hereunder.  Without
limiting the generality of the foregoing, in the event that the Borrower or any
of its Subsidiaries shall form or acquire any new Domestic Subsidiary (other
than an Immaterial Subsidiary) that shall constitute a Subsidiary hereunder or
any Domestic Subsidiary shall cease to be an Immaterial Subsidiary, the Borrower
and its Subsidiaries will cause such Subsidiary to:

 

(i)            become a “Guarantor” hereunder, and a “Securing Party” under the
Security Agreement pursuant to a Subsidiary Joinder Agreement;

 

(ii)           cause such Domestic Subsidiary to take such action (including
delivering such shares of stock, executing and delivering such UCC financing
statements) as shall be necessary to create and perfect valid and enforceable
first priority Liens on substantially all of the personal property of such new
Subsidiary as collateral security for the obligations of such new Subsidiary
hereunder to the extent required pursuant to the Security Agreement; and

 

(iii)          deliver such proof of corporate action, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
the Loan Parties pursuant to Section 5.01 on the Effective Date as the
Administrative Agent shall reasonably request.

 

In addition, promptly but in no event later than 30 days following the formation
or acquisition of a Foreign Subsidiary (which period may be extended by the
Administrative Agent in its sole discretion), the Borrower will take such
action, and will cause each of its Domestic Subsidiaries (other than Immaterial
Subsidiaries) to take such

 

59

--------------------------------------------------------------------------------


 

action, from time to time as shall be necessary to ensure that 65% of the equity
interests of each Foreign Subsidiary that is directly owned by the Borrower or
any Domestic Subsidiary (a “First-Tier Foreign Subsidiary”) shall be pledged in
favor of the Administrative Agent (or a sub-agent thereof) for the benefit of
the Lenders, pursuant to the Security Agreement or such other pledge or similar
agreement as the Administrative Agent shall reasonably request (and in that
connection Borrower will, and will cause such Domestic Subsidiary to, comply
with the other requirements of this Section).

 

(b)           Further Assurances.  The Borrower will, and will cause each of its
Subsidiaries (other than Immaterial Subsidiaries) to take such action from time
to time as shall reasonably be requested by the Administrative Agent or
Collateral Agent to effectuate the purposes and objectives of this Agreement and
to confirm the validity, perfection and priority of the Lien of the Security
Documents.  Without limiting the foregoing, but subject to the 65% limitation in
the last paragraph of Section 6.13(a), in the event that any additional Capital
Stock shall be issued by any Domestic Subsidiary or First Tier Foreign
Subsidiary (other than an Immaterial Subsidiary), the Loan Parties agree
forthwith to deliver to the Collateral Agent pursuant to the Security Agreement
the certificates evidencing such shares of stock, accompanied by undated stock
powers executed in blank and to take such other action as the Administrative
Agent or Collateral Agent shall request to perfect the security interest created
therein pursuant to the Security Agreement.

 

(c)           Mortgages.  Promptly grant to the Collateral Agent, within 30 days
of the acquisition thereof, a security interest in and Mortgage on each Real
Property owned in fee by such Loan Party as is acquired by such Loan Party after
the Effective Date and that, together with any improvements thereon,
individually has a fair market value of at least $5,000,000.  Such Mortgages
shall be granted pursuant to documentation reasonably satisfactory in form and
substance to the Administrative Agent and the Collateral Agent and shall
constitute valid and enforceable perfected Liens subject only to Permitted Liens
or other Liens acceptable to the Collateral Agent.  The Mortgages or instruments
related thereto shall be duly recorded or filed in such manner and in such
places as are required by law to establish, perfect, preserve and protect the
Liens in favor of the Collateral Agent required to be granted pursuant to the
Mortgages and all taxes, fees and other charges payable in connection therewith
shall be paid in full.  Such Loan Party shall otherwise take such actions and
execute and/or deliver to the Collateral Agent such documents as the
Administrative Agent or the Collateral Agent shall require to confirm the
validity, perfection and priority of the Lien of any Mortgage against such
after-acquired Real Property (including a title policy, a survey, flood
determination and local counsel opinion and such other documents as are
reasonably required by the Administrative Agent or the Collateral Agent (in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent) in respect of such Mortgage).

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

SECTION 7.01.         Indebtedness.  The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)           Indebtedness of the Loan Parties created hereunder and under the
other Loan Documents;

 

(b)           Indebtedness of the Borrower or any Subsidiary existing on the
date hereof and set forth on Schedule 7.01 and refinancings, replacements or
renewals thereof; provided that (A) any such refinancing Indebtedness is in an
aggregate principal amount not greater than the aggregate principal amount of
the Indebtedness being renewed, replaced or refinanced, plus the amount of any
premiums required to be paid thereon and reasonable fees and expenses associated
therewith and (B) such refinancing Indebtedness has a later or equal final
maturity and longer or equal weighted average life than the Indebtedness being
renewed, replaced or refinanced;

 

60

--------------------------------------------------------------------------------


 

(c)           (i) Indebtedness of any Loan Party owing to any other Loan Party
and (ii) Indebtedness of any Subsidiary that is not a Loan Party owing to the
Borrower or any Subsidiary; provided that the aggregate principal amount of
Indebtedness owing to the Loan Parties under clause (ii) above, together with
(x) the aggregate amount of Investments by the Loan Parties in Subsidiaries that
are not Loan Parties under Section 7.06(c)(ii) and (y) the aggregate principal
amount of Permitted Acquisition Consideration paid for Permitted Acquisitions of
or in any Subsidiary that shall not be or, after giving effect to such Permitted
Acquisition, shall not become a Guarantor under Section 7.06(g), shall not
exceed $25,000,000 at any time outstanding;

 

(d)           Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof in an amount not to exceed $50,000,000, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that such
Indebtedness is incurred prior to, at the time of or within 90 days after such
acquisition or the completion of such construction or improvement;

 

(e)           Indebtedness of any Person that becomes a Subsidiary after the
date hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the sum of (x) the aggregate
principal amount of Indebtedness permitted by this clause (e) plus (y) the
aggregate sales price in respect of Sale/Leaseback Transactions incurred under
Section 7.12 shall not exceed $15,000,000 at any time outstanding;

 

(f)            other Indebtedness not described in the foregoing clauses
(a) through (e) and clauses (g) and (h) in an aggregate principal amount not
exceeding $25,000,000 at any time outstanding;

 

(g)           Indebtedness under Swap Agreements with respect to interest rates,
foreign currency exchange rates or commodity prices, in each case not entered
into for speculative purposes; and

 

(h)           other Indebtedness not described in the foregoing clauses
(a) through (g); provided that both (x) immediately prior to and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing, (y) after giving effect to the incurrence of such Indebtedness the
Borrower shall be in compliance with a Consolidated Leverage Ratio that is 0.25
less than the Consolidated Leverage Ratio for the relevant period set forth in
Section 7.11(a) and (z) the maturity of such Indebtedness at the time of
incurrence shall not be earlier then 91 days following the latest maturity date
of the Term Loans and the weighted average life to maturity of such Indebtedness
at the time of incurrence shall not be shorter than that of the latest maturity
date of the Term Loans.

 

SECTION 7.02.         Liens.  The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

 

(a)           Liens created pursuant to the Loan Documents;

 

(b)           Permitted Liens;

 

(c)           any Lien on any property or asset of the Borrower or any of its
Subsidiaries existing on the date hereof and set forth on Schedule 7.02
(excluding, however, following the making of the initial Loans hereunder as of
the Effective Date, Liens securing Indebtedness to be repaid with the proceeds
of such Loans, as indicated on Schedule 7.02); provided that (i) no such Lien
shall extend to any other property or asset of the Borrower or any of its
Subsidiaries and (ii) any such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals, replacements and
combinations thereof that do not increase the outstanding principal amount
thereof or commitment therefor, in each case, as in effect on the date hereof;

 

61

--------------------------------------------------------------------------------


 

(d)           Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 7.01(d), (ii) such Liens and the
Indebtedness secured thereby are incurred prior to, at the time of or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such Liens shall not apply to any other property or assets of the Borrower
or any Subsidiary;

 

(e)           any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
secures Indebtedness permitted by Section 7.01(e), (ii) such Lien is not created
in contemplation of or in connection with such acquisition or such Person
becoming a Subsidiary, as the case may be, (iii) such Lien shall not apply to
any other property or assets of the Borrower or any Subsidiary and (iv) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be and
extensions, renewals and replacements thereof that do not increase the original
outstanding principal amount thereof; and

 

(f)            Liens securing Indebtedness or other obligations in an aggregate
amount not exceeding $25,000,000 at any time outstanding.

 

SECTION 7.03.         Mergers, Consolidations, Etc.  The Borrower will not, and
will not permit any of its Subsidiaries to, enter into any transaction of merger
or consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), except that:

 

(a)           any Subsidiary may be merged or consolidated with or into the
Borrower so long as (i) the Borrower is the surviving entity or (ii) if the
Borrower is not the surviving entity, such surviving entity (x) is a wholly
owned Domestic Subsidiary that is a direct or indirect parent of each other
Subsidiary of the Borrower, (y) enters into an assumption agreement with respect
to the Obligations of the Borrower reasonably satisfactory to the Administrative
Agent and (z) if requested by the Administrative Agent, provides such evidence
of power and authority and validity of such assumed Obligations as the
Administrative Agent may reasonably request, provided that the Lien on and
security interest in such property granted or to be granted in favor of the
Collateral Agent under the Security Documents shall be maintained or created in
accordance with Section 6.13;

 

(b)           any Subsidiary may be merged or consolidated with or into any
other Subsidiary, so long as if any Subsidiary party to such transaction is a
Loan Party, the surviving entity thereof is or becomes a Loan Party at the time
of consummation of such merger or consolidation, provided that the Lien on and
security interest in such property granted or to be granted in favor of the
Collateral Agent under the Security Documents shall be maintained or created in
accordance with Section 6.13;

 

(c)           liquidations or dissolutions of Subsidiaries that are not Loan
Parties; and

 

(d)           mergers or consolidations permitted by Section 7.06(c), (f),
(g) and (h).

 

SECTION 7.04.         Dispositions.  The Borrower will not, and will not permit
any of its Subsidiaries to, convey, sell, lease, transfer or otherwise dispose
of, in one transaction or a series of transactions, any part of its business or
property, whether now owned or hereafter acquired (including receivables and
leasehold interests), except:

 

(a)           obsolete or worn-out property, tools or equipment no longer used
or useful in its business;

 

(b)           any inventory or other property sold or disposed of in the
ordinary course of business and for fair consideration;

 

62

--------------------------------------------------------------------------------


 

(c)           any Subsidiary of the Borrower may sell, lease, transfer or
otherwise dispose of any or all of its property to the Borrower or any wholly
owned Subsidiary of the Borrower that is a Guarantor;

 

(d)           the Capital Stock of any Subsidiary may be sold, transferred or
otherwise disposed of to the Borrower or any wholly owned Subsidiary of the
Borrower that is a Guarantor;

 

(e)           Dispositions of property by the Borrower or any Subsidiary the
aggregate fair market value of which in any Fiscal Year does not exceed 10% of
the consolidated assets of the Borrower and its Subsidiaries as of the end of
the immediately preceding Fiscal Year of the Borrower; provided that, at the
time of any such Disposition pursuant to this clause (e) and immediately after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing; and

 

(f)            Investments permitted by Section 7.06(c) and (h).

 

SECTION 7.05.         Lines of Business.  The Borrower will not, and will not
permit any of its Subsidiaries to, engage to any material extent in any business
other than businesses of the type conducted by the Borrower and its Subsidiaries
on the date hereof and businesses reasonably related thereto.

 

SECTION 7.06.         Investments and Acquisitions.  The Borrower will not, and
will not permit any of its Subsidiaries to, make or suffer to exist any
Investment in any Person or purchase or otherwise acquire (in one transaction or
a series of transactions) any assets of any other Person constituting a
business, except:

 

(a)           Cash Equivalents;

 

(b)           Investments (other than Investments permitted under clauses
(a) and (d) of this Section) existing on the date hereof and set forth on
Schedule 7.06;

 

(c)           (i) Investments by any Loan Party in any other Loan Party; and
(ii) Investments by the Borrower or any Subsidiary in any Subsidiary that is not
a Loan Party; provided that that the aggregate amount of Investments by the Loan
Parties in Subsidiaries that are not Loan Parties under clause (ii) above,
together with (x) the aggregate principal amount of Indebtedness owing to the
Loan Parties incurred under Section 7.01(c)(ii) and (y) the aggregate principal
amount of Permitted Acquisition Consideration paid for Permitted Acquisitions of
or in any Subsidiary that shall not be or, after giving effect to such Permitted
Acquisition, shall not become a Guarantor under Section 7.06(g), shall not
exceed $25,000,000 at any time outstanding;

 

(d)           Indebtedness permitted by Section 7.01 (other than Indebtedness
permitted by Section 7.01(c)(ii));

 

(e)           purchases of inventory and other property to be sold or used in
the ordinary course of business;

 

(f)            the HDI Acquisition;

 

(g)           Permitted Acquisitions; provided that the aggregate amount of
Permitted Acquisition Consideration of such Permitted Acquisitions made or
provided by the Borrowers or any Subsidiary to any Subsidiary that shall not be
or, after giving effect to such Permitted Acquisition, shall not become a
Guarantor, together with (x) the aggregate principal amount of Indebtedness
owing to the Loan Parties incurred under Section 7.01(c)(ii) and (y) the
aggregate amount of Investments by the Loan Parties in Subsidiaries that are not
Loan Parties under Section 7.06(c)(ii), shall not exceed $25,000,000; and

 

(h)           other Investments in an aggregate amount (valued at cost) since
the Effective Date not exceeding $15,000,000 plus, so long as immediately after
giving effect to any such Investment, no Default or Event of Default shall have
occurred and be continuing, the Available Amount.

 

63

--------------------------------------------------------------------------------


 

SECTION 7.07.         Restricted Payments.  The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except that:

 

(a)           the Borrower may declare and pay dividends with respect to its
Capital Stock payable solely in additional shares of its Capital Stock;

 

(b)           the Borrower may make Restricted Payments after the Effective Date
in an aggregate amount not exceeding $30,000,000 in any Fiscal Year plus, so
long as immediately after giving effect to any such Restricted Payment the Total
Leverage Incurrence Test (calculated on a Pro Forma Basis) would have been
satisfied, the Available Amount; provided that, at the time of any Restricted
Payment pursuant to this clause (b) and immediately after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing; and

 

(c)           the Borrower may repurchase restricted stock from its employees at
the lower of cost or market pursuant to an arrangement approved by the board of
directors of the Borrower (each, a “Stock Repurchase”); provided that (i) at the
time of any such Stock Repurchase and immediately after giving effect thereto,
no Default shall have occurred and be continuing and (ii) the Borrower shall be
compliant on a Pro Forma Basis with each of the covenants set forth in
Section 7.11 as of the last day of the most recently ended fiscal quarter for
which financial statements are required to be delivered pursuant to
Section 6.01(a) and (b) after giving effect to any such Stock Repurchase;

 

provided that nothing herein shall be deemed to prohibit (x) the payment of
dividends by any Subsidiary of the Borrower to the Borrower or any other
Subsidiary of the Borrower or, if applicable, any minority shareholder of such
Subsidiary (in accordance with the percentage of the Capital Stock of such
Subsidiary owned by such minority shareholder) and (y) repurchases of Capital
Stock deemed to occur as a result of the surrender of such Capital Stock for
cancellation in connection with the exercise of stock options or warrants.

 

SECTION 7.08.         Transactions with Affiliates.  The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

 

(a)           transactions in the ordinary course of business at prices and on
terms and conditions not less favorable to the Borrower or such Subsidiary than
could be obtained on an arm’s-length basis from a Person that is not an
Affiliate;

 

(b)           transactions between or among the Borrower and one or more of its
wholly-owned Subsidiaries not involving any other Affiliate;

 

(c)           any Investment permitted by Section 7.06;

 

(d)           transactions contemplated by the ancillary agreements to the
Agreement and Plan of Merger;

 

(e)           any Restricted Payment permitted by Section 7.07; and

 

(f)            any Affiliate who is a natural person may serve as an employee or
director of the Borrower and receive reasonable compensation for his services in
such capacity.

 

SECTION 7.09.         Restrictive Agreements.  The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Subsidiary
to create, incur or permit to exist any Lien securing the Obligations upon any
of its property or assets, or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to any shares of its Capital Stock or to
make or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary; except:

 

64

--------------------------------------------------------------------------------


 

(i)      restrictions and conditions imposed by law or by the Loan Documents;

 

(ii)     restrictions and conditions existing on the Effective Date set forth on
Schedule 7.09 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition);

 

(iii)    customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary or its assets pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary or such assets to be
sold and such sale is permitted hereunder;

 

(iv)    with respect to clause (a) above, (x) restrictions or conditions imposed
by any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness or relating to any other Indebtedness permitted by this
Agreement if such restrictions or conditions apply to Liens other than the Liens
created pursuant to the Loan Documents and (y) customary provisions in leases
and other contracts restricting the assignment thereof; and

 

(v)     with respect to clause (a) above, provisions in any lease or lease
agreement, or any restrictions or conditions imposed by any landlord,
prohibiting or restricting the granting, creation or incurrence of any liens on
any premises leased by the Borrower or any of its Subsidiaries.

 

SECTION 7.10.         Swap Agreements.  The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, other than
Swap Agreements entered into with any of the Lenders or an Affiliate of any
Lender or in the ordinary course of business to hedge or mitigate risks to which
the Borrower or any Subsidiary is exposed in the conduct of its business or the
management of its liabilities.

 

SECTION 7.11.         Financial Covenants.

 

(a)           Maximum Consolidated Leverage Ratio.  Beginning with the fiscal
quarter ending on March 31, 2012, the Borrower will not permit the Consolidated
Leverage Ratio, as of the last day of any Reference Period ending during any
period (inclusive of the beginning and ending dates of each such period) in the
table below, to exceed the ratio set forth opposite such period in the table
below:

 

Reference Period

 

Consolidated
Leverage Ratio

Effective Date

-

December 31, 2013

 

4.00 to 1.0

January 1, 2014

-

December 31, 2014

 

3.75 to 1.0

January 1, 2015 and thereafter

 

3.50 to 1.0

 

(b)           Minimum Interest Coverage Ratio.  Beginning with the fiscal
quarter ending on March 31, 2012, the Borrower will not permit the Consolidated
Interest Coverage Ratio, as of the last day of any Reference Period, to be less
than 3.00 to 1.00.

 

SECTION 7.12.         Sale-Leasebacks.  The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any arrangement with any Person
providing for the leasing by the Borrower or any Subsidiary of real or personal
property which has been or is to be sold or transferred by the Borrower or such
Subsidiary to such Person or to any other Person to whom funds have been or are
to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary (a “Sale/Leaseback Transaction”),
except for Sale/Leaseback Transactions by the Borrower and its Subsidiaries with
an aggregate sales price not exceeding, taken together with sum of the aggregate
principal amount of Indebtedness permitted under clause (e) of Section 7.01,
$15,000,000.

 

SECTION 7.13.         Modifications of Organizational Documents and Certain
Other Agreements.  The Borrower will not, and will not permit any of its
Subsidiaries to, consent to any modification, supplement or waiver of

 

65

--------------------------------------------------------------------------------


 

any of the provisions of the charter, by-laws or other organizational documents
of the Borrower or any of its Subsidiaries that could reasonably be expected to
be materially adverse to the interests of the Lenders.

 

SECTION 7.14.         Prepayments, Etc. of Certain Indebtedness.  The Borrower
will not, and will not permit any of its Subsidiaries to, directly or indirectly
(a) prepay, redeem, purchase, defease or otherwise satisfy or make any
unscheduled payment, in each case, prior to the scheduled maturity thereof in
any manner (whether directly or indirectly) on Junior Indebtedness, (except for
payments in an aggregate amount not exceeding $30,000,000 plus, so long as
immediately prior to and after giving effect to any such payment the Total
Leverage Incurrence Test (calculated on a Pro Forma Basis) would have been
satisfied, the Available Amount; provided that, at the time of such payment
pursuant to this clause (a) and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing, or (b) make
any payment in violation of any subordination terms of, any Junior Indebtedness
for borrowed money (other than any intercompany Indebtedness and the Loans).

 

SECTION 7.15.         Fiscal Year.  The Borrower will not change its Fiscal
Year-end to a date other than December 31.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

SECTION 8.01.         Events of Default. If any of the following events (“Events
of Default”) shall occur:

 

(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five or more Business Days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any certificate furnished pursuant to or in
connection with this Agreement or any other Loan Document or any such amendment,
modification or waiver, shall prove to have been incorrect in any material
respect when made or deemed made;

 

(d)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 6.02, 6.03 (with respect to the
existence of the Borrower) or 6.10 or in Article VII or any of its respective
obligations contained in Section 4.01 or 4.02 of the Security Agreement;

 

(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Section) or any other Loan Document and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Borrower (given at the request of any
Lender);

 

(f)            the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

 

(g)           any default occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured

 

66

--------------------------------------------------------------------------------


 

Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(i)            the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j)            the Borrower or any Material Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

 

(k)           one or more final judgments or court orders for the payment of
money in an aggregate amount in excess of $15,000,000 shall be rendered against
the Borrower or any Subsidiary or any combination thereof and such final
judgments or court orders shall not be covered by insurance and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment;

 

(l)            an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

 

(m)          a Change in Control shall occur; or

 

(n)           the Liens created by the Security Documents shall at any time not
constitute a valid and perfected Lien on the property intended to be covered
thereby in favor of the Administrative Agent, free and clear of all other Liens
(other than Liens permitted under Section 7.02 or under the respective Security
Documents), or, except for expiration in accordance with the express terms
thereof, any of the Loan Documents shall for any reason cease to be in full
force and effect or to be valid and binding on any of the Loan Parties party
thereto, or the validity or enforceability thereof shall be contested by any
Loan Party;

 

then, and in every such event (other than any event with respect to any Loan
Party described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times: 
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to any Loan Party described
in clause (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees

 

67

--------------------------------------------------------------------------------


 

and other obligations of the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower.

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

SECTION 9.01.         Appointment and Authority.  Each Lender Party hereby
irrevocably appoints Citi to act on its behalf as the Administrative Agent and
the Collateral Agent hereunder and under the other Loan Documents and Citi
hereby accepts such appointment as Administrative Agent and Collateral Agent. 
Each Lender Party hereby authorizes the Administrative Agent and the Collateral
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent and the Collateral Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent and the Collateral Agent and the Lender Parties, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

 

SECTION 9.02.         Administrative Agent and Collateral Agent Individually.

 

(a)           The Person serving as the Administrative Agent or the Collateral
Agent shall have the same rights and powers in its capacity as a Lender Party as
any other Lender Party and may exercise the same as though it were not the
Administrative Agent or the Collateral Agent, and the term “Lender Party” or
“Lender Parties” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent or the Collateral Agent hereunder in its individual capacity.  Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent or the Collateral Agent hereunder
and without any duty to account therefor to the Lender Parties.

 

(b)           Each Lender Party understands that the Person serving as the
Administrative Agent and the Collateral Agent, acting in its individual
capacity, and its Affiliates (collectively, the “Agent’s Group”) are engaged in
a wide range of financial services and businesses (including investment
management, financing, securities trading, corporate and investment banking and
research) (such services and businesses are collectively referred to in this
Section 9.02 as the “Activities”) and may engage in the Activities with or on
behalf of one or more of the Loan Parties or their respective Affiliates. 
Furthermore, the Agent’s Group may, in undertaking the Activities, engage in
trading in financial products or undertake other investment businesses for its
own account or on behalf of others (including the Loan Parties and their
Affiliates and including holding, for its own account or on behalf of others,
equity, debt and similar positions in the Borrower, another Loan Party or their
respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Loan Parties or their Affiliates.  Each Lender Party understands and
agrees that in engaging in the Activities, the Agent’s Group may receive or
otherwise obtain information concerning the Loan Parties or their Affiliates
(including information concerning the ability of the Loan Parties to perform
their respective Obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Lender Parties that are not
members of the Agent’s Group.  None of the Administrative Agent, the Collateral
Agent nor any member of the Agent’s Group shall have any duty to disclose to any
Lender Party or use on behalf of the Lender Parties, and shall not be liable for
the failure to so disclose or use, any information whatsoever about or derived
from the Activities or otherwise (including any information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party) or to
account for any revenue or profits obtained in connection with the Activities,
except that the Administrative Agent and Collateral Agent shall deliver or
otherwise make available to each Lender Party such documents as are expressly
required by any Loan Document to be transmitted by the Administrative Agent and
the Collateral Agent to the Lender Parties.

 

(c)           Each Lender Party further understands that there may be situations
where members of the Agent’s Group or their respective customers (including the
Loan Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lender Parties (including the interests of the Lender Parties
hereunder and under the other Loan Documents).  Each Lender Party agrees that no
member of the Agent’s Group is or shall be required to restrict its activities
as a result of the Person

 

68

--------------------------------------------------------------------------------


 

serving as Administrative Agent and Collateral Agent being a member of the
Agent’s Group, and that each member of the Agent’s Group may undertake any
Activities without further consultation with or notification to any Lender
Party.  None of (i) this Agreement nor any other Loan Document, (ii) the receipt
by the Agent’s Group of information (including Information) concerning the Loan
Parties or their Affiliates (including information concerning the ability of the
Loan Parties to perform their respective Obligations hereunder and under the
other Loan Documents) nor (iii) any other matter shall give rise to any
fiduciary, equitable or contractual duties (including without limitation any
duty of trust or confidence) owing by the Administrative Agent, Collateral Agent
or any member of the Agent’s Group to any Lender Party including any such duty
that would prevent or restrict the Agent’s Group from acting on behalf of
customers (including the Loan Parties or their Affiliates) or for its own
account.

 

SECTION 9.03.         Duties of the Administrative Agent and Collateral Agent;
Exculpatory Provisions.

 

(a)           The Administrative Agent’s and Collateral Agent’s duties hereunder
and under the other Loan Documents are solely ministerial and administrative in
nature and the Administrative Agent and Collateral Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent and Collateral Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent and the Collateral Agent shall not be required to take any action that, in
their opinion or the opinion of their counsel, may expose the Administrative
Agent and Collateral Agent or any of its Affiliates to liability or that is
contrary to any Loan Document or applicable law.

 

(b)           The Administrative Agent and the Collateral Agent shall not be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent and the Collateral
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Section 10.05 or (ii) in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent and the Collateral Agent shall be
deemed not to have knowledge of any Default or the event or events that give or
may give rise to any Default unless and until the Borrower or any Lender Party
shall have given notice to the Administrative Agent and the Collateral Agent
describing such Default and such event or events.

 

(c)           Neither the Administrative Agent, Collateral Agent nor any member
of the Agent’s Group shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty, representation or other information
made or supplied in or in connection with this Agreement, any other Loan
Document or the Information Memorandum, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith or the adequacy, accuracy and/or completeness of the
information contained therein, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the perfection or priority of any
Lien or security interest created or purported to be created by the Collateral
Documents or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the
Administrative Agent and the Collateral Agent .

 

(d)           Nothing in this Agreement or any other Loan Document shall require
the Administrative Agent, the Collateral Agent or any of its Related Parties to
carry out any “know your customer” or other checks in relation to any person on
behalf of any Lender Party and each Lender Party confirms to the Administrative
Agent and the Collateral Agent that it is solely responsible for any such checks
it is required to carry out and that it may not rely on any statement in
relation to such checks made by the Administrative Agent, the Collateral Agent
or any of its Related Parties.

 

SECTION 9.04.         Reliance by Administrative Agent and Collateral Agent. 
The Administrative Agent and the Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or

 

69

--------------------------------------------------------------------------------


 

otherwise authenticated by the proper Person.  The Administrative Agent and the
Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender
Party, the Administrative Agent and the Collateral Agent may presume that such
condition is satisfactory to such Lender Party unless an officer of the
Administrative Agent and the Collateral Agent responsible for the transactions
contemplated hereby shall have received notice to the contrary from such Lender
Party prior to the making of such Loan or the issuance of such Letter of Credit,
and in the case of a Borrowing, such Lender Party shall not have made available
to the Administrative Agent such Lender Party’s ratable portion of such
Borrowing.  The Administrative Agent and the Collateral Agent may consult with
legal counsel (who may be counsel for the Borrower or any other Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

SECTION 9.05.         Delegation of Duties.  The Administrative Agent and the
Collateral Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Loan Document by or through any one or
more sub-agents appointed by the Administrative Agent and the Collateral Agent. 
The Administrative Agent and the Collateral Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Each such sub-agent and the Related
Parties of the Administrative Agent and the Collateral Agent and each such
sub-agent shall be entitled to the benefits of all provisions of this Article IX
and Section 10.06 (as though such sub-agents were the “Administrative Agent” and
the “Collateral Agent” under the Loan Documents) as if set forth in full herein
with respect thereto.

 

SECTION 9.06.         Resignation of Administrative Agent and Collateral Agent.

 

(a)           The Administrative Agent or the Collateral Agent may at any time
give notice of its resignation to the Lender Parties and the Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
or the Collateral Agent gives notice of its resignation (such 30-day period, the
“Lender Party Appointment Period”), then the retiring Administrative Agent or
Collateral Agent, as applicable, may (in consultation with the Borrower), on
behalf of the Lender Parties, appoint a successor Administrative Agent or
Collateral Agent meeting the qualifications set forth above.  In addition and
without any obligation on the part of the retiring Administrative Agent or
Collateral Agent to appoint, on behalf of the Lender Parties, a successor
Administrative Agent or Collateral Agent, the retiring Administrative Agent or
Collateral Agent may at any time upon or after the end of the Lender Party
Appointment Period notify the Borrower and the Lender Parties that no qualifying
Person has accepted appointment as successor Administrative Agent or Collateral
Agent and the effective date of such retiring Administrative Agent’s or
Collateral Agent’s resignation which effective date shall be no earlier than
three business days after the date of such notice.  Upon the resignation
effective date established in such notice and regardless of whether a successor
Administrative Agent or Collateral Agent has been appointed and accepted such
appointment, the retiring Administrative Agent’s or Collateral Agent’s
resignation shall nonetheless become effective and (i) the retiring
Administrative Agent or Collateral Agent shall be discharged from its duties and
obligations as Administrative Agent or Collateral Agent, as applicable,
hereunder and under the other Loan Documents and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent or the Collateral Agent shall instead be made by or to each
Lender Party directly, until such time as the Required Lenders appoint a
successor Administrative Agent and the Collateral Agent as provided for above in
this paragraph.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties as Administrative
Agent or Collateral Agent of the retiring (or retired) Administrative Agent or
Collateral Agent, and the retiring Administrative Agent or Collateral Agent
shall be discharged from all of its duties and obligations as Administrative
Agent or Collateral Agent hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.06 shall continue in effect for the benefit of such retiring
Administrative Agent or Collateral Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them

 

70

--------------------------------------------------------------------------------


 

while the retiring Administrative Agent or Collateral Agent was acting as
Administrative Agent and Collateral Agent.

 

(b)           Any resignation pursuant to this Section by a Person acting as
Administrative Agent shall, unless such Person shall notify the Borrower and the
Lender Parties otherwise, also act to relieve such Person and its Affiliates of
any obligation to advance or issue new, or extend existing, Swingline Loans or
Letters of Credit where such advance, issuance or extension is to occur on or
after the effective date of such resignation.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender and Swingline Lender, (ii) the
retiring Issuing Lender and Swingline Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, (iii) the successor Swingline Lender shall enter into an Assignment
and Assumption and acquire from the retiring Swingline Lender each outstanding
Swingline Loan of such retiring Swingline Lender for a purchase price equal to
par plus accrued interest and (iv) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit.

 

(c)           In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender or a Potential Defaulting Lender, the
Issuing Lender and/or the Swingline Lender may, upon prior written notice to the
Borrower and the Administrative Agent, resign as Issuing Lender or Swingline
Lender, respectively, effective at the close of business New York time on a date
specified in such notice (which date may not be less than 30 days after the date
of such notice); provided that such resignation by the Issuing Lender will have
no effect on the validity or enforceability of any Letter of Credit then
outstanding or on the obligations of the Borrower or any Lender under this
Agreement with respect to any such outstanding Letter of Credit or otherwise to
the Issuing Lender; and provided, further, that such resignation by the
Swingline Lender will have no effect on its rights in respect of any outstanding
Swingline Loans or on the obligations of the Borrower or any Lender under this
Agreement with respect to any such outstanding Swingline Loan.

 

(d)           Anything herein to the contrary notwithstanding, if at any time
the Required Lenders determine that the Person serving as Administrative Agent
is (without taking into account any provision in the definition of “Defaulting
Lender” or “Potential Defaulting Lender” requiring notice from the
Administrative Agent or any other party) a Defaulting Lender or a Potential
Defaulting Lender, the Required Lenders (determined after giving effect to
Section 10.05) may by notice to the Borrower and such Person remove such Person
as Administrative Agent andappoint a replacement Administrative Agent
hereunder.  Such removal will, to the fullest extent permitted by applicable
law, be effective on the earlier of (i) the date a replacement Administrative
Agent is appointed and (ii) the date five Business Days after the giving of such
notice by the Required Lenders (regardless of whether a replacement
Administrative Agent has been appointed).

 

SECTION 9.07.         Non-Reliance on Administrative Agent and Collateral Agent
and Other Lender Parties.

 

(a)           Each Lender Party confirms to the Administrative Agent and
Collateral Agent, each other Lender Party and each of their respective Related
Parties that it (i) possesses (individually or through its Related Parties) such
knowledge and experience in financial and business matters that it is capable,
without reliance on the Administrative Agent and the Collateral Agent, any other
Lender Party or any of their respective Related Parties, of evaluating the
merits and risks (including tax, legal, regulatory, credit, accounting and other
financial matters) of (x) entering into this Agreement, (y) making Loans and
other extensions of credit hereunder and under the other Loan Documents and
(z) in taking or not taking actions hereunder and thereunder, (ii) is
financially able to bear such risks and (iii) has determined that entering into
this Agreement and making Loans and other extensions of credit hereunder and
under the other Loan Documents is suitable and appropriate for it.

 

(b)           Each Lender Party acknowledges that (i) it is solely responsible
for making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents,
(ii) that it has, independently and without reliance upon the Administrative
Agent, the Collateral Agent, any other Lender Party or any of their respective
Related Parties, made its own appraisal and investigation of all risks
associated with, and its own credit analysis and decision to enter into, this
Agreement based on such documents and information, as it has deemed appropriate
and (iii) it will, independently and without reliance upon the Administrative

 

71

--------------------------------------------------------------------------------


 

Agent, the Collateral Agent, any other Lender Party or any of their respective
Related Parties, continue to be solely responsible for making its own appraisal
and investigation of all risks arising under or in connection with, and its own
credit analysis and decision to take or not take action under, this Agreement
and the other Loan Documents based on such documents and information as it shall
from time to time deem appropriate, which may include, in each case:

 

(i)            the financial condition, status and capitalization of the
Borrower and each other Loan Party;

 

(ii)           the legality, validity, effectiveness, adequacy or enforceability
of this Agreement and each other Loan Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document;

 

(iii)          determining compliance or non-compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit and the
form and substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;

 

(iv)          the adequacy, accuracy and/or completeness of the Information
Memorandum and any other information delivered by the Administrative Agent, any
other Lender Party or by any of their respective Related Parties under or in
connection with this Agreement or any other Loan Document, the transactions
contemplated hereby and thereby or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Loan Document.

 

(c)           No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Persons acting as Arrangers, syndication agent or
document agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent and the Collateral
Agent or as a Lender Party hereunder.

 

SECTION 9.08.         Withholding Taxes.  To the extent required by any
applicable laws, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding Tax.  Without limiting
or expanding the provisions of Section 2.16, each Lender shall indemnify and
hold harmless the Administrative Agent against, within 10 days after written
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent as a result of the failure of the Administrative Agent to
properly withhold any Tax from amounts paid to or for the account of such Lender
for any reason (including, without limitation, because the appropriate form was
not delivered or not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of, withholding Tax ineffective).  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 9.08.  The agreements in this Section 9.08 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations. For the avoidance
of doubt, the term “Lender” shall, for all purposes of this Section 9.08,
include any Swingline Lender and any Issuing Lender.

 

ARTICLE X

 

MISCELLANEOUS

 

SECTION 10.01.       Notices.

 

(a)           All notices, demands, requests, consents and other communications
provided for in this Agreement shall be given in writing, or by any
telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:

 

72

--------------------------------------------------------------------------------


 

(i)            if to the Borrower or any other Loan Party,

 

HMS Holdings Corp.
401 Park Avenue South
New York, NY 10016
Attention of:
Telecopier No.:
E-Mail Address:

 

(ii)           if to the Administrative Agent

 

Citibank, N.A.
390 Greenwich St.

New York, NY 10013

Attention of:

Telecopier No.:

E-Mail Address:

 

(iii)          if to the Issuing Lender,

 

Citibank, N.A.
390 Greenwich St.

New York, NY 10013
Attention of:
Telecopier No.:
E-Mail Address:

 

(iv)          if to the Swingline Lender

 

Citibank, N.A.
390 Greenwich St.

New York, NY 10013
Attention of:
Telecopier No.:
E-Mail Address:

 

(v)           if to any other Lender Party, to it at its address (or telecopier
number) set forth in its Administrative Questionnaire.

 

or at such other address as shall be notified in writing (x) in the case of the
Borrower, the Administrative Agent and the Swing Loan Lender, to the other
parties and (y) in the case of all other parties, to the Borrower and the
Administrative Agent.

 

(b)           All notices, demands, requests, consents and other communications
described in clause (a)  shall be effective (i) if delivered by hand, including
any overnight courier service, upon personal delivery, (ii) if delivered by
mail, upon delivery, (iii) if delivered by posting to an Approved Electronic
Platform, an Internet website or a similar telecommunication device requiring
that a user have prior access to such Approved Electronic Platform, website or
other device (to the extent permitted by Section 10.02 to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic
Platform, Internet website or similar device to the class of Person being
notified (regardless of whether any such Person must accomplish, and whether or
not any such Person shall have accomplished, any action prior to obtaining
access to such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of

 

73

--------------------------------------------------------------------------------


 

electronic delivery) as provided in clause (a); provided, however, that notices
and communications to the Administrative Agent pursuant to Article II or
Article IX shall not be effective until received by the Administrative Agent.

 

(c)           Notwithstanding clauses (a) and (b) (unless the Administrative
Agent requests that the provisions of clause (a) and (b) be followed) and any
other provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the Loan
Parties shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Borrower.  Nothing in this clause (c) shall prejudice
the right of the Administrative Agent or any Lender Party to deliver any
Approved Electronic Communication to any Loan Party in any manner authorized in
this Agreement or to request that the Borrower effect delivery in such manner.

 

SECTION 10.02.       Posting of Approved Electronic Communications.

 

(a)           Each of the Lender Parties and each Loan Party agree that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lender Parties by posting such
Approved Electronic Communications on IntraLinks™ or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

 

(b)           Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lender
Parties and each Loan Party acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution.  In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lender Parties and each
Loan Party hereby approves distribution of the Approved Electronic
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

 

(c)           THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM OTHER THAN FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

 

(d)           Each Lender Party and each Loan Party agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

 

SECTION 10.03.       [Reserved].

 

74

--------------------------------------------------------------------------------


 

SECTION 10.04.       Treatment of Information.

 

(a)           Certain of the Lenders may enter into this Agreement and take or
not take action hereunder or under the other Loan Documents on the basis of
information that does not contain material non-public information with respect
to any of the Loan Parties or their securities (“Restricting Information”). 
Other Lenders may enter into this Agreement and take or not take action
hereunder or under the other Loan Documents on the basis of information that may
contain Restricting Information.  Each Lender Party acknowledges that United
States federal and state securities laws prohibit any person from purchasing or
selling securities on the basis of material, non-public information concerning
the such issuer of such securities or, subject to certain limited exceptions,
from communicating such information to any other Person.  Neither the
Administrative Agent nor any of its Related Parties shall, by making any
Communications (including Restricting Information) available to a Lender Party,
by participating in any conversations or other interactions with a Lender Party
or otherwise, make or be deemed to make any statement with regard to or
otherwise warrant that any such information or Communication does or does not
contain Restricting Information nor shall the Administrative Agent or any of its
Related Parties be responsible or liable in any way for any decision a Lender
Party may make to limit or to not limit its access to Restricting Information. 
In particular, none of the Administrative Agent nor any of its Related Parties
(i) shall have, and the Administrative Agent, on behalf of itself and each of
its Related Parties, hereby disclaims, any duty to ascertain or inquire as to
whether or not a Lender Party has or has not limited its access to Restricting
Information, such Lender Party’s policies or procedures regarding the
safeguarding of material, nonpublic information or such Lender Party’s
compliance with applicable laws related thereto or (ii) shall have, or incur,
any liability to any Loan Party or Lender Party or any of their respective
Related Parties arising out of or relating to the Administrative Agent or any of
its Related Parties providing or not providing Restricting Information to any
Lender Party.

 

(b)           Each Loan Party agrees that (i) all Communications it provides to
the Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications do not contain Restricting
Information which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Communications “PUBLIC,”
each Loan Party shall be deemed to have authorized the Administrative Agent and
the Lender Parties to treat such Communications as either publicly available
information or not material information (although, in this latter case, such
Communications may contain sensitive business information and, therefore, remain
subject to the confidentiality undertakings of Section 10.15) with respect to
such Loan Party or its securities for purposes of United States Federal and
state securities laws, (iii) all Communications marked “PUBLIC” may be delivered
to all Lender Parties and may be made available through a portion of the
Approved Electronic Platform designated “Public Side Information,” and (iv) the
Administrative Agent shall be entitled to treat any Communications that are not
marked “PUBLIC” as Restricting Information and may post such Communications to a
portion of the Approved Electronic Platform not designated “Public Side
Information.”  Neither the Administrative Agent nor any of its Affiliates shall
be responsible for any statement or other designation by a Loan Party regarding
whether a Communication contains or does not contain material non-public
information with respect to any of the Loan Parties or their securities nor
shall the Administrative Agent or any of its Affiliates incur any liability to
any Loan Party, any Lender Party or any other Person for any action taken by the
Administrative Agent or any of its Affiliates based upon such statement or
designation, including any action as a result of which Restricting Information
is provided to a Lender Party that may decide not to take access to Restricting
Information.  Nothing in this Section 10.04 shall modify or limit a Lender
Party’s obligations under Section 10.15 with regard to Communications and the
maintenance of the confidentiality of or other treatment of Information or
require the Borrower to mark any Communication as “PUBLIC”.

 

(c)           Each Lender Party acknowledges that circumstances may arise that
require it to refer to Communications that might contain Restricting
Information.  Accordingly, each Lender Party agrees that it will nominate at
least one designee to receive Communications (including Restricting Information)
on its behalf and identify such designee (including such designee’s contact
information) on such Lender Party’s Administrative Questionnaire.  Each Lender
Party agrees to notify the Administrative Agent from time to time of such Lender
Party’s designee’s e-mail address to which notice of the availability of
Restricting Information may be sent by electronic transmission.

 

(d)           Each Lender Party acknowledges that Communications delivered
hereunder and under the other Loan Documents may contain Restricting Information
and that such Communications are available to all Lender Parties generally. 
Each Lender Party that elects not to take access to Restricting Information does
so voluntarily and, by such election, acknowledges and agrees that the
Administrative Agent and other Lender Parties may have access to Restricting
Information that is not available to such electing Lender Party.  None of the
Administrative

 

75

--------------------------------------------------------------------------------


 

Agent nor any Lender Party with access to Restricting Information shall have any
duty to disclose such Restricting Information to such electing Lender Party or
to use such Restricting Information on behalf of such electing Lender Party, and
shall not be liable for the failure to so disclose or use, such Restricting
Information.

 

(e)           The provisions of the foregoing clauses of this Article X are
designed to assist the Administrative Agent, the Lender Parties and the Loan
Parties, in complying with their respective contractual obligations and
applicable law in circumstances where certain Lender Parties express a desire
not to receive Restricting Information notwithstanding that certain
Communications hereunder or under the other Loan Documents or other information
provided to the Lender Parties hereunder or thereunder may contain Restricting
Information.  Neither the Administrative Agent nor any of its Related Parties
warrants or makes any other statement with respect to the adequacy of such
provisions to achieve such purpose nor does the Administrative Agent or any of
its Related Parties warrant or make any other statement to the effect that a
Loan Party’s or Lender Party’s adherence to such provisions will be sufficient
to ensure compliance by such Loan Party or Lender Party with its contractual
obligations or its duties under applicable law in respect of Restricting
Information and each of the Lender Parties and each Loan Party assumes the risks
associated therewith.

 

SECTION 10.05.       Waivers; Amendments.

 

(a)           No Deemed Waivers; Remedies Cumulative.  No failure or delay by
the Administrative Agent, the Issuing Lender or any Lender in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Lender and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Lender may have had notice or knowledge of such
Default at the time.

 

(b)           Amendments.  Neither this Agreement, any provision hereof nor any
Loan Document may be waived, amended or modified except pursuant to an agreement
or agreements in writing entered into by the Loan Parties and the Required
Lenders (or, in the case of any such waiver, amendment or modification relating
only to Letters of Credit or Swingline Loans, the Required Revolving Credit
Lenders) or by the Loan Parties and the Administrative Agent with the consent of
the Required Lenders (or the Required Revolving Credit Lenders, as applicable);
provided that no such agreement shall:

 

(i)            increase the Commitment of any Lender without the written consent
of each Lender adversely affected thereby;

 

(ii)           reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable or other amounts
hereunder, without the written consent of each Lender adversely affected
thereby;

 

(iii)          postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable or
other amounts hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender adversely affected thereby;

 

(iv)          change any of provisions of this Section or the definition of the
term “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender adversely affected thereby;

 

76

--------------------------------------------------------------------------------


 

(v)           release all or substantially all of the Guarantors from their
guarantee obligations under Article III or all or substantially all of the
collateral, in each case without the written consent of each Lender (except as
provided in the last paragraph of this Section); or

 

(vi)          change Section 2.17(b), (c) or (d) in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender.

 

and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Lender or
the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Lender or the Swingline Lender, as the case
may be.

 

Except as otherwise provided in this Section with respect to this Agreement, the
Administrative Agent may, with the prior consent of the Required Lenders (but
not otherwise), consent to any modification, supplement or waiver under any of
the Security Documents; provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, except that no such consent shall be
required, and the Administrative Agent is hereby authorized, to release any Lien
covering property (and to release any Guarantor) that is the subject of either a
disposition of property permitted hereunder or a disposition to which the
Required Lenders have consented.

 

(c)           Dissenting Lenders.  If, in connection with any proposed change,
waiver, discharge or termination of the provisions of this Agreement as
contemplated by Section 10.05(b), the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then Borrower shall have the right to replace all, but
not less than all, of such non-consenting Lender or Lenders (so long as all
non-consenting Lenders are so replaced) with one or more persons pursuant to
Section 2.18 so long as at the time of such replacement each such new Lender
consents to the proposed change, waiver, discharge or termination.

 

(d)           Defaulting Lenders.  Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, to the
fullest extent permitted by applicable law, such Lender will not be entitled to
vote in respect of amendments and waivers hereunder and the Commitment and the
outstanding Loans or other extensions of credit of such Lender hereunder will
not be taken into account in determining whether the Required Lenders or all of
the Lenders, as required, have approved any such amendment or waiver (and the
definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided, that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.

 

SECTION 10.06.       Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable and
invoiced out-of-pocket expenses incurred by the Arrangers, the Administrative
Agent, the Collateral Agent and their Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Arrangers, the Administrative Agent
and Collateral Agent in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and invoiced
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all out-of-pocket and invoiced expenses incurred
by the Arrangers, the Administrative Agent, the Issuing Lender or the Lender,
including the fees, charges and disbursements of one counsel for the
Administrative Agent, the Issuing Lender or the Lender, taken as a whole and, if
necessary, of one local counsel in each appropriate jurisdiction (and, to the
extent required by the subject matter, one specialized counsel for each such
specialized area of law in each appropriate jurisdiction) (and, in the case of a
conflict of interest (as determined in the sole discretion of each affected
Indemnitee) where the Indemnitee affected by such conflict informs you of such
conflict and thereafter retains its own counsel, of another firm of counsel for
each such affected Indemnitee), in connection with the enforcement or protection

 

77

--------------------------------------------------------------------------------


 

of its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect thereof
and (iv) and all reasonable costs, expenses, taxes, assessments and other
charges incurred in connection with any filing, registration, recording or
perfection of any security interest contemplated by any Security Document or any
other document referred to therein.

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Arrangers, the Administrative Agent, the Collateral Agent, the Issuing Lender
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
reasonable and invoiced out-of-pocket expenses, including the fees, charges and
disbursements of any one counsel for the Indemnitees, taken as a whole and, if
necessary, of one local counsel in each appropriate jurisdiction (and, to the
extent required by the subject matter, one specialist counsel for each such
specialized area of law in each appropriate jurisdiction) (and, in the case of a
conflict of interest (as determined in the sole discretion of each affected
Indemnitee) where the Indemnitee affected by such conflict informs you of such
conflict and thereafter retains its own counsel, of another firm of counsel for
each such affected Indemnitee) incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(i) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
wilful misconduct of such Indemnitee, (ii) resulted from a material breach of
any Loan Documents by, such indemnified person, as determined by a final,
non-appealable judgment of a court of competent jurisdiction or (iii) result
from any dispute solely among the indemnified persons and not arising out of any
act or omission of the Borrower, or any of its Affiliates (except when and to
the extent one of the parties to such action was acting in its capacity as
Administrative Agent, Collateral Agent or Arranger).

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower fails
to pay any amount required to be paid by it to the Administrative Agent, the
Issuing Lender or the Swingline Lender under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, the
Issuing Lender or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Lender or the Swingline Lender in
its capacity as such.

 

(d)           Waiver of Consequential Damages, Etc.  To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.

 

(e)           Payments.  All amounts due under this Section shall be payable
promptly after written demand therefor.

 

SECTION 10.07.       Successors and Assigns.Assignments Generally.  (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent

 

78

--------------------------------------------------------------------------------


 

of each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Lender that issues any Letter of Credit), Participants (to the extent provided
in paragraph (c) of this Section) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Issuing
Lender and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 

(b)           Assignments by Lenders.

 

(i)            Assignments Generally.  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)          the Borrower (except with respect to assignments made as part of
pre-closing syndication); provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under Sections 8.01(a), 8.01(b), 8.01(h),
8.01(i) or 8.01(j) has occurred and is continuing, any other assignee; provided,
further, that the Borrower shall be deemed to have consented to any such
assignment, unless it shall object thereto by written reply to the
Administrative Agent within 5 Business Days after having received notice
thereof;

 

(B)           the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of a Term Loan to an
existing Term Loan Lender or an Affiliate or Approved Fund thereof; and

 

(C)           in the case of assignments of the Revolving Credit Commitment and
Revolving Credit Loans, the Issuing Lender and the Swingline Lender.

 

(ii)           Certain Conditions to Assignments.  Assignments shall be subject
to the following additional conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 or, in the case of an
assignment of a Term Loan, $1,000,000, unless each of the Borrower and the
Administrative Agent otherwise consent; provided that no such consent of the
Borrower shall be required if an Event of Default under Section 8.01(a),
8.01(b), 8.01(h), 8.01(i) or 8.01(j) has occurred and is continuing;

 

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless waived in the sole discretion of the
Administrative Agent);

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Related Parties or their respective securities) will be made available and who
may receive such information in

 

79

--------------------------------------------------------------------------------


 

accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws; and

 

(E)           no such assignment shall be made (A) to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural person.

 

(iii)          Effectiveness of Assignments.  Subject to acceptance and
recording thereof pursuant to paragraph (b)(iv) of this Section, from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 10.06).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(iv)          Maintenance of Register.  The Administrative Agent, acting for
this purpose as an agent of the Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and interest amounts) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Lender and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, the Issuing Lender and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

(v)           Acceptance of Assignments by Administrative Agent.  Upon its
receipt of a duly completed Assignment and Assumption executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c)           Participations.

 

(i)            Participations Generally.  Any Lender may at any time, without
the consent of the Borrower, the Administrative Agent, the Issuing Lender or the
Swingline Lender, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
directly affects such Participant.  Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the limitations and
requirements of such Sections and Section 2.18) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section.  To the extent permitted by applicable law, each
Participant also shall

 

80

--------------------------------------------------------------------------------


 

be entitled to the benefits of Section 10.11 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.17(c) as though
it were a Lender. Each Lender that sells a participation shall (acting solely
for this purpose as a non-fiduciary agent of the Borrower) maintain a register
on which is entered the name and address of each Participant and the principal
and interest amounts of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and the
parties hereto shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(ii)           Limitations on Rights of Participants.  A Participant shall not
be entitled to receive any greater payment under Section 2.14 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Non-U.S. Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.16(e) as though it were a
Lender.

 

(d)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

SECTION 10.08.       Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.14, 2.15, 2.16, 3.03 and 10.06 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 10.09.       Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 5.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 10.10.       Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

81

--------------------------------------------------------------------------------


 

SECTION 10.11.       Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates are hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower or any Guarantor against any of and all the obligations of the Borrower
or any Guarantor now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured.  The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

SECTION 10.12.       Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)           Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York.

 

(b)           Submission to Jurisdiction.  Each Party to this Agreement hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the State and Federal courts located in The Borough of
Manhattan, The City of New York and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Lender or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

 

(c)           Waiver of Venue.  Each party to this Agreement hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
in any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)           Service of Process.  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 10.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

SECTION 10.13.       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.14.       Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.15.       Confidentiality.  Each of the Administrative Agent and the
Lender Parties agrees to maintain the confidentiality of the Information (as
defined below) and shall not publish, disclose or otherwise divulge such
Information, except that Information may be disclosed (a) to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and

 

82

--------------------------------------------------------------------------------


 

instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by the order of any court or
administrative agency or in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process based on the advice of counsel (in which case such Lender Party agrees
(except with respect to any audit or examination conducted by bank accountants
or any governmental bank regulatory authority exercising examination or
regulatory authority), to the extent practicable and not prohibited by
applicable law, regulation, or other compulsory legal process or order, to
inform the Borrower promptly thereof prior to disclosure), (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document, any action or proceeding relating to this
Agreement or any other Loan Document, the enforcement of rights hereunder or
thereunder or any litigation or proceeding to which the Administrative Agent or
any Lender Party or any of its respective Affiliates may be a party, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(ii) any actual or prospective Lenders or Participants (or their respective
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives) surety, reinsurer, guarantor or
credit liquidity enhancer (or their advisors) to or in connection with any swap,
derivative or other similar transaction under which payments are to be made by
reference to the Obligations or to the Borrower or any of its Subsidiaries and
its obligations or to this Agreement or payments hereunder; provided that the
disclosure of any such information to any potential or prospective Lenders,
Participants or prospective Participants or assignees and to any direct or
indirect contractual counterparty to any swap or derivative transaction relating
to the Borrower or any of its subsidiaries referred to above shall be made
subject to the acknowledgment and acceptance by such potential or prospective
Lender, Participant or prospective Participant or assignees or any direct or
indirect contractual counterparty to any swap or derivative transaction relating
to the Borrower or any of its subsidiaries that such information is being
disseminated on a confidential basis, (iii) to any rating agency when required
by it, (iv) the CUSIP Service Bureau or any similar organization, (g) with the
consent of the Borrower, (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section, (ii) becomes
available to the Administrative Agent, any Lender Party or any of their
respective Affiliates on a nonconfidential basis from a source other than a Loan
Party or (iii) to the extent that such information is independently developed by
a Lender Party, or (i) for purposes of establishing a “due diligence” defense. 
For purposes of this Section, “Information” means all information received from
a Loan Party or any of its respective Subsidiaries relating to a Loan Party or
any of its respective Subsidiaries or any of their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender Party on a nonconfidential basis prior to disclosure by any Loan Party or
any of its respective Subsidiaries.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

SECTION 10.16.       USA PATRIOT Act.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), such Lender may be required to
obtain, verify and record information that identifies the Borrower and the
Guarantors, which information includes the name and address of the Borrower and
the Guarantors and other information that will allow such Lender to identify the
Borrower and the Guarantors in accordance with said Act.

 

SECTION 10.17.       No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers, and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, and the Lenders, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Arrangers and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent, any Arranger nor any Lender has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other

 

83

--------------------------------------------------------------------------------


 

Loan Documents; and (iii) the Administrative Agent, the Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent, the Arrangers, nor any
Lender has any obligation to disclose any of such interests to the Borrower or
its Affiliates.  To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative
Agent, the Arrangers or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

SECTION 10.18.       Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest, (b) exclude
voluntary prepayment and the effects thereof, and (c) amortize, prorate,
allocate and spread equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

[Signature pages follow]

 

84

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

HMS HOLDINGS CORP.

 

 

 

 

 

By:

/s/ Walter D. Hosp

 

 

Name:

Walter D. Hosp

 

 

Title:

Chief Financial Officer

 

 

 

U.S. Federal Tax Identification No.: 11-3656261

 

S-1

--------------------------------------------------------------------------------


 

 

GUARANTORS

 

 

 

INTEGRIGUARD, LLC

 

 

 

 

 

By:

/s/ Michele Carpenter

 

 

Name:

Michele Carpenter

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

ALLIED MANAGEMENT GROUP – SPECIAL
INVESTIGATIONS UNIT, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph Donabauer

 

 

Name:

Joseph Donabauer

 

 

Title:

Vice President Finance

 

 

 

 

 

 

 

 

 

HMS BUSINESS SERVICES, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Walter D. Hosp

 

 

Name:

Walter D. Hosp

 

 

Title:

Chief Financial Officer, Secretary and Treasurer

 

 

 

 

 

 

 

 

 

HEALTH MANAGEMENT SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Walter D. Hosp

 

 

Name:

Walter D. Hosp

 

 

Title:

Chief Financial Officer, Secretary and Treasurer

 

 

 

 

 

 

 

 

 

PERMEDION, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Walter D. Hosp

 

 

Name:

Walter D. Hosp

 

 

Title:

Chief Financial Officer, Secretary and Treasurer

 

S-2

--------------------------------------------------------------------------------


 

 

HDI HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Maria Perrin

 

 

Name:

Maria Perrin

 

 

Title:

President

 

 

 

 

 

 

 

 

 

HEALTHDATAINSIGHTS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Maria Perrin

 

 

Name:

Maria Perrin

 

 

Title:

President

 

S-3

--------------------------------------------------------------------------------


 

 

LENDERS

 

 

 

CITIBANK, N.A.

 

individually and as Administrative Agent

 

 

 

 

 

By:

/s/ Stuart Dickson

 

 

Name: Stuart Dickson

 

 

Title: Vice President

 

S-4

--------------------------------------------------------------------------------


 

 

Bank of America, N.A., as Lender

 

 

 

 

 

By:

/s/ Amie L. Edwards

 

 

Name: Amie L. Edwards

 

 

Title: Director

 

S-5

--------------------------------------------------------------------------------


 

 

JP MORGAN CHASE BANK, N.A., as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Jason C. Hand

 

 

Name: Jason C. Hand

 

 

Title: Authorized Officer

 

S-6

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD., as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Bertram H. Tang

 

 

Name: Bertram H. Tang

 

 

Title: Authorized Signatory

 

S-7

--------------------------------------------------------------------------------


 

 

RBS Citizens, N.A., as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ David J. Bugbee

 

 

Name: David J. Bugbee, CFA

 

 

Title: Senior Vice President

 

S-8

--------------------------------------------------------------------------------


 

 

TD Bank, N.A., as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Marla Willner

 

 

Name:

Marla Willner

 

 

Title:

Senior Vice President

 

S-9

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ J. Ben Cumming

 

 

Name: J. Ben Cumming

 

 

Title: Vice President

 

S-10

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A., as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Sarah Willett

 

 

Name: Sarah Willett

 

 

Title: Vice President

 

S-11

--------------------------------------------------------------------------------


 

 

Compass Bank, as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Michael E. Wendling

 

 

Name: Michael E. Wendling

 

 

Title: Senior Vice President

 

S-12

--------------------------------------------------------------------------------


 

 

Fifth Third Bank, as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ William D. Priester

 

 

Name: William D. Priester

 

 

Title: Sr. Relationship Manager

 

S-13

--------------------------------------------------------------------------------


 

 

SIEMENS FINANCIAL SERVICES, INC. as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Stephanie Marinello

 

 

Name: Stephanie Marinello

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Douglas Maher

 

 

Name: Douglas Maher

 

 

Title: Managing Director

 

S-14

--------------------------------------------------------------------------------


 

 

Sovereign Bank, as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ William R Rogers

 

 

Name: William R Rogers

 

 

Title: Senior Vice President

 

S-15

--------------------------------------------------------------------------------


 

 

US Bank National Association, as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Shawn M. Masterson

 

 

Name:

Shawn M. Masterson

 

 

Title

Vice President

 

S-16

--------------------------------------------------------------------------------


 

 

Capital One, National Association, as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Keith Reuben

 

 

Name:

Keith Reuben

 

 

Title:

Executive Vice President

 

S-17

--------------------------------------------------------------------------------


 

 

Branch Banking and Trust Company, as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Sterling B. Pierce, III

 

 

Name:

Sterling B. Pierce, III

 

 

Title:

Senior Vice President

 

S-18

--------------------------------------------------------------------------------


 

 

GE CAPITAL FINANCIAL INC., as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Thomas

 

 

Name: Jeffrey Thomas

 

 

Title: Duly Authorized Signatory

 

 

 

 

 

Address for notices:

 

GE Capital Financial Inc. c/o

 

General Electric Capital Corporation

 

500 West Monroe Street

 

Chicago, Illinois 60661

 

Attn: HMS Holdings Account Manager

 

 

 

With a copy to:

 

GE Capital Financial Inc.

 

6510 Millrock Drive

 

Suite 200

 

Salt Lake City, Utah 84121

 

Attn: Chief Financial Officer

 

 

 

Lending office:

 

GE Capital Financial Inc.

 

c/o General Electric Capital Corporation

 

500 West Monroe Street

 

Chicago, Illinois 60661

 

Attn: HMS Holdings Account Manager

 

 

 

With a copy to:

 

GE Capital Financial Inc.

 

6510 Millrock Drive

 

Suite 200

 

Salt Lake City, Utah 84121

 

Attn: Chief Financial Officer

 

S-19

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, FSB, as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Alexander L. Rody

 

 

Name:

Alexander L. Rody

 

 

Title:

Senior Vice President

 

S-20

--------------------------------------------------------------------------------